Case 2:15-cv-00201-SMJ    ECF No. 422-25           filed 01/28/20       PageID.23181 Page 1 of 182




                   In the United States District Court Eastern District of Washington


                                   City of Spokane v. Monsanto Co.




                                     Expert Rebuttal Report of



                                Richard L. DeGrandchamp, PhD


                                         December 17, 2019




                                   Richard L. DeGrandchamp, PhD

                                 President and Principal Toxicologist


                                        Scientia Veritas, L.L.P.


                            5910 Northwood Drive, Evergreen, CO 80439




                                                               Dec GMV Re: Opposition to Pl MILs 000695
Case 2:15-cv-00201-SMJ                         ECF No. 422-25                      filed 01/28/20                 PageID.23182 Page 2 of 182
                                                                                    City of Spokane v Monsanto Co.
                                        Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019



                                                    TABLE OF CONTENTS

  TABLE OF CONTENTS .............................................................................................................................. 1

  LIST OF EXHIBITS ..................................................................................................................................... 3

  1.                     Rebuttal Comments: Drs. Keenan And Eaton .................................................................... 1

       1.1.              Rebuttal Responses to Dr. Keenan’s Opinion..................................................................... 1

       1.2.              Dr. Keenan Does Not Use the U.S. EPA or DOH Standard Protocol for Evaluating Fish
                         Risk ..................................................................................................................................... 1

       1.3.              DOH Fish Consumption Advisories ................................................................................... 8

       1.4.              Dr. Keenan Critique: I Did Not Conduct an Independent Analysis of Current Health
                         Risks ................................................................................................................................. 14

       1.5.              DOH-Calculated Fish Consumption Recommendations .................................................. 19

       1.6.              DOH De Minimis Fish Tissue PCB Concentrations ......................................................... 23

       1.7.              Calculated Fish Consumption Rates for PCB-Contaminated Fish: Full PCB
                         Concentration and 50% Concentration Reduction ............................................................ 27

       1.8.              Calculated Fish Consumption Rates for PBDE-Contaminated Fish ................................. 31

       1.9.              Calculated Fish Consumption Rates for Mercury-Contaminated Fish ............................. 33

       1.10.             Dr. Keenan Stated I Ignored Lead as a Contaminant ........................................................ 34

       1.11.             Comparing the Maximum Allowable Fish Meal PCB Levels with Multiple Contaminants
                          .......................................................................................................................................... 40

       1.12.             Rebuttal Response to Dr. Keenan’s Critique of the Fish Consumption Rate ................... 42

       1.13.             Calculated Noncancer Hazard Quotient and Cancer Risk ................................................ 45

              1.13.1. Equations for Calculating Daily PCB Dose from Eating PCB-Contaminated Fish.......... 46

  2.                     Fish Consumption Risks as Defined by Law Are Based on the De Minimis Cancer Risk
                         Level 1e-6 ......................................................................................................................... 52

  3.                     Bacteria and other contaminants do not interfere with fish consumption......................... 58

  4.                     Dr. Keenan States that I Misrepresented Exposures to Minority Populations .................. 60



                                                                                                                                                             Page i
                                                                                                     Dec GMV Re: Opposition to Pl MILs 000696
Case 2:15-cv-00201-SMJ             ECF No. 422-25                    filed 01/28/20               PageID.23183 Page 3 of 182
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


  5.          Rebuttal to Dr. Eaton’s Opinion ....................................................................................... 66

       5.1.   Rebuttal to Dr. Eaton’s opinion on TCE Cancer Testing ................................................. 66

  6.          References......................................................................................................................... 71




                                                                                                                                         Page ii
                                                                                     Dec GMV Re: Opposition to Pl MILs 000697
Case 2:15-cv-00201-SMJ               ECF No. 422-25                      filed 01/28/20                 PageID.23184 Page 4 of 182
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                                               LIST OF EXHIBITS

  Exhibit 1.    U.S. EPA Risk Assessment for Fish Contaminated with Mercury [3] ............................... 6

  Exhibit 2.    U.S. EPA–FDA Relies Solely on the RfD for Fish Risk Assessments [3] ......................... 7

  Exhibit 3.    U.S. EPA–FDA Equations For Fish Risk Assessments [3] ................................................ 8

  Exhibit 4.    Current, 2019 DOH Fish Consumption Advisories [4] ...................................................... 9

  Exhibit 5.    Noncancer Fish Meal Equation Used to Develop DOH Fish Consumption Advisories [12]
                .......................................................................................................................................... 15

  Exhibit 6.    DOH Parameters Used to Calculate Fish Consumption Rates [12] .................................. 16

  Exhibit 7.    DOH RfDs and MRLs Used to Calculate Current Fish Advisories Based on the 2012 Fish
                Tissue Data [10] ................................................................................................................ 16

  Exhibit 8.    Current Toxicity Values and Critical Effects for Chemicals of Concern in Fish Tissue
                [15] [16] ............................................................................................................................ 18

  Exhibit 9.    2012 DOH Mean Fish Tissue Concentrations and Corresponding Maximum Fish Meal
                Monthly Rates [10] ........................................................................................................... 19

  Exhibit 10.   U.S. EPA PCB Fish Consumption Calculations: Presented Fish Risk Assessment 2000
                Guidance [2] ..................................................................................................................... 22

  Exhibit 11.   DOH Fish Tissue PCB Concentrations: Corresponding to De Minimis Cancer Levels for
                Average and Upper-Bound Fish Consumers [10] ............................................................. 23

  Exhibit 12.   DOH Fish Consumption Advice [10] ............................................................................... 26

  Exhibit 13.   DOH Weight Adjusted Meal Size [22] ............................................................................. 27

  Exhibit 14.   Noncancer Health Effects, 2012 Data: Maximum Allowable Fish Meals PCB-
                Contaminated Fish With and Without Recommended Fish Meal Preparation .................. 30

  Exhibit 15.   Noncancer Health Effects, 2012 Data: Maximum Allowable Fish Meals—PBDE-
                Contaminated Fish ............................................................................................................ 32

  Exhibit 16.   Noncancer Health Effects, 2012 Data: Maximum Allowable Fish Meals—Hg-
                Contaminated Fish ............................................................................................................ 34

  Exhibit 17.   DOH Equation for Calculating the Risks and Fish Consumption Rates for Multiple
                Contaminants [12]............................................................................................................. 35


                                                                                                                                                 Page iii
                                                                                           Dec GMV Re: Opposition to Pl MILs 000698
Case 2:15-cv-00201-SMJ                ECF No. 422-25                    filed 01/28/20                PageID.23185 Page 5 of 182
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


  Exhibit 18.   Noncancer Health Effects, 2012 Data: Comparing the Maximum Allowable Fish Meals,
                With and Without PCB Contamination ............................................................................ 41

  Exhibit 19.   DOH Uses 59.7 and 175 g/day to Calculate Screening Levels ......................................... 43

  Exhibit 20.   U.S. EPA–FDA Recommends 8–12 Ounces of Seafood per Week [3] ............................ 43

  Exhibit 21.   U.S. EPA–FDA Hg Fish Contamination Screening Levels Based on a Fish Ingestion Rate
                of 48 g/day Is among “Best Choices” [3] ......................................................................... 44

  Exhibit 22.   Exposure Assumptions for Calculating the HQ and Cancer Risk .................................... 46

  Exhibit 23.   Calculated Hazard Quotient (HQ) for 2012 Fish Tissue Data Assuming a Fish Ingestion
                Rate of 42 g/day ................................................................................................................ 47

  Exhibit 24.   Calculated Hazard Quotient (HQ) for 2012 Fish Tissue Data Assuming a Fish Ingestion
                Rate of 64 g/day ................................................................................................................ 48

  Exhibit 25.   Calculated Cancer Risk for 2012 Fish Tissue Data Assuming a Fish Ingestion Rate of 42
                g/day ................................................................................................................................. 50

  Exhibit 26.   Calculated Cancer Risk for 2012 Fish Tissue Data Assuming a Fish Ingestion Rate of 64
                g/day ................................................................................................................................. 51

  Exhibit 27.   National Toxics Rule Criteria, National Recommended Water Quality Criteria, and EPA
                Screening Values for the Protection of Human Health for Contaminants Detected in Fish
                Tissue, WSTMP 2004–2005 [21] ..................................................................................... 54

  Exhibit 28.   DOH De Minimis Fish Tissue PCB Concentrations [10] ................................................. 55

  Exhibit 29.   NAS Seafood Choices: Balancing Benefits and Risks (2007) .......................................... 56

  Exhibit 30.   DOH Graph Illustrating the Health–Benefit Analysis that Underlies Its Fish Consumption
                Advisories ......................................................................................................................... 57

  Exhibit 31.   Many Fish Consumers Do Not Pan Fry Their Fish to Remove the PCB-Containing Fish
                Oil [18].............................................................................................................................. 62

  Exhibit 32.   About 5% of Fish Consumers Reported Eating about eight Meals per Month [18] ......... 63

  Exhibit 33.   Strengths and Weaknesses of Creel Surveys [23] ............................................................. 64

  Exhibit 34.   Strengths and Weaknesses of Recall Mail Surveys [23] ................................................... 66

  Exhibit 35.   TCE Does not share the same chemical structures with PCBs and DDT Add an Exhibit
                heading and reference ....................................................................................................... 69


                                                                                                                                              Page iv
                                                                                          Dec GMV Re: Opposition to Pl MILs 000699
Case 2:15-cv-00201-SMJ   ECF No. 422-25      filed 01/28/20    PageID.23186 Page 6 of 182
                                                                City of Spokane v Monsanto Co.
                    Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




                                                                                        Page v
                                                       Dec GMV Re: Opposition to Pl MILs 000700
Case 2:15-cv-00201-SMJ               ECF No. 422-25          filed 01/28/20      PageID.23187 Page 7 of 182
                                                                            City of Spokane v Monsanto Co.
                                Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




  1.             REBUTTAL COMMENTS: DRS. KEENAN AND EATON

  This rebuttal report focuses primarily on the opinions expressed in the expert reports of Drs. Keenan and
  Eaton.1 Both have expressed opinions on whether the Spokane polychlorinated biphenyl (PCB)-
  contaminated fish pose a threat to the public based on human health risk assessments. My rebuttal
  responses address both the risk assessment methodology they used to support their conclusions that PCBs
  do not pose either a noncancer health hazard or cancer risk, as well as their conclusions.



  1.1.           Rebuttal Responses to Dr. Keenan’s Opinion


  1.2.           Dr. Keenan Does Not Use the U.S. EPA or DOH Standard Protocol
                 for Evaluating Fish Risk

  My general rebuttal opinion for Dr. Keenan’s analysis of PCB-related health is that he relies on a risk
  assessment approach that is neither appropriate nor necessary to specifically address the public health
  threat posed by PCBs.

  I have conducted approximately 100 Human Risk Assessments for PCB-contaminated sites and have also
  assisted or been technically involved with seven state departments of health (and the Agency for Toxic
  Substances and Disease Registry [ATSDR]) to assist them in choosing the best toxicological approach
  and methods that would yield the best and most-detailed results. In these efforts, I have always
  recommended following the most scientifically tenable approach that introduces the least amount of
  uncertainty and would provide credible results.

  As I discussed in Volume 3 of my expert report, while the U.S. Environmental Protection Agency (EPA)
  is the environmental regulatory agency charged with enforcing remediation according to the
  Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA); and other




  1
      I also addresses certain points made by Dr. Desvousges and Mr. Herman, as noted throughout.


                                                                                                          Page 1
                                                                         Dec GMV Re: Opposition to Pl MILs 000701
Case 2:15-cv-00201-SMJ            ECF No. 422-25         filed 01/28/20      PageID.23188 Page 8 of 182
                                                                         City of Spokane v Monsanto Co.
                             Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


  statutes, it does not typically oversee or engage directly in matters relating to developing fish advisories
  specifically for protecting the public with detailed recommendations for fish consumption. Those types of
  analyses are typically performed by ATSDR (which is the only Agency that is specifically charged by
  Congress to protect public health). If requested by states, ATSDR collaborates with the state health
  department to conduct a Health Consultation in which the health threats posed by eating contaminated
  fish are evaluated and a fish consumption advisory is formulated.

  The distinctions between the types of health studies performed by U.S. EPA as opposed to those
  conducted by ATSDR and state health departments are very important. The scientific methodologies used
  by the two groups are very different because the goals are different, and the results and conclusions are
  used for different purposes. Dr. Keenan’s opinion relies on the probabilistic U.S. EPA Human Health
  Risk Assessment (HHRA) methodology he used to conclude that PCB-contaminated fish do not pose a
  significant health threat to Spokane fish consumers. While I will provide some critiques of the specific
  assumption his HHRA is based on, my rebuttal opinion is that he simply used the wrong scientific
  approach. While the issues in this case focus on the health threats from eating contaminated fish, his
  approach is best suited to a U.S. EPA-type investigation in which there is only one issue that needs to be
  addressed: does the contaminated site pose unacceptable risk or not? Answering this single question is the
  sole goal of an HHRA for a U.S. EPA site where the goal is to decide whether remediation needs to be
  enforced or not. The Spokane River is not a U.S. Superfund site; therefore, an HHRA is an inappropriate
  methodology to apply in this case. Essentially Dr. Keenan has come to one conclusion: the fish tissue
  levels of PCBs do not pose a significant human health risk (i.e., the risks are acceptable). I have already
  discussed the issue of what is an acceptable risk level in Volume 3 of my report. The standard Dr. Keenan
  relies on is, once again, a U.S. EPA standard that was developed specifically to determine whether or not
  U.S. EPA has reasonable scientific justification for enforcing remediation. What he fails to acknowledge
  is that an HHRA is used to support a U.S. EPA decision, and the acceptable risk level framework he is
  basing his conclusions on is not appropriate for this case. U.S. EPA’s acceptable risk framework is based
  on many factors, including cost and the practicality of remediation.. The acceptable risk framework is not
  relevant to this case. Dr. Keenan’s HHRA conclusions stand in stark contrast to those of Washington
  State Department of Health (DOH) experts, triggering the hypothetical question: “If Dr. Keenan is
  correct and PCB-contaminated fish tissue really do not pose an unacceptable risk, then the DOH Fish
  Consumption Advisories are not justified and should be considered unnecessary and stopped.” In other
  words, both DOH and Dr. Keenan cannot be correct regarding the threat posed by eating PCB-
  contaminated fish; one must be incorrect.




                                                                                                         Page 2
                                                                     Dec GMV Re: Opposition to Pl MILs 000702
Case 2:15-cv-00201-SMJ            ECF No. 422-25        filed 01/28/20      PageID.23189 Page 9 of 182
                                                                         City of Spokane v Monsanto Co.
                             Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


  My opinion is that Dr. Keenan has used an inappropriate methodology to evaluate the health threat posed
  by eating PCB-contaminated fish and that the protocols developed over the last decade and implemented
  by DOH constitute the appropriate method for evaluating health threats and making public health
  recommendations to protect the public, as DOH is charged to do. While the U.S. EPA HHRA
  methodology Dr. Keenan has used to support his opinion is a generally accepted approach for U.S. EPA
  sites, where only one single calculated risk estimate is needed to justify determination of whether or not to
  remediate, river cleanup to remove PCBs from the sediments is not an issue here.

  Dr. Keenan’s conclusions appear to primarily pertain to the average sport fisherman. He ignores the
  possibility that the fish consumption surveys could be biased because he does not take into account fish
  consumers who may be ignored. This would include those who live in poverty or may not want to “get
  involved” with regulatory authorities. Nevertheless, Dr. Keenan accepts the survey information as fact.

  DOH is the lead state agency charged with protecting the entire Spokane fish consumer population. DOH
  is following and providing detailed information to the public about what types of fish are safe to eat and
  in what quantities (i.e., per month).

  In applying his HHRA methodology to determine whether PCB-contaminated fish pose an unacceptable
  risk, Dr. Keenan relied on a mathematical “simulation” with numerous hypothetical populations and
  assumptions about PCB exposures. While he supports these hypothetical assumptions with studies, it is
  important to know the strengths and weaknesses of the studies themselves because of how he defines the
  hypothetical assumptions and what population he is representing in his HHRA. For example, while Dr.
  Keenan makes assumptions about the fish ingestion rate, it is important to define the population that his
  ingestion rate represents. Indeed, defining the ingestion rate is perhaps the single-most important
  assumption in any HHRA. In my experience as an U.S. EPA consultant and expert witness, the fish
  consumption ingestion rate is the most important assumption in an HHRA because it is the focus of
  heated disagreement and arguments both in court and in negotiating a remedy for U.S. EPA lead remedial
  investigations. What is lost in many of these disagreements is that the “true” fish consumption rate can
  never be verified because there is a great deal of uncertainty in data gathered in fish consumption surveys,
  which is widely recognized in the field of toxicology. DOH has conducted numerous fish consumption
  surveys and has candidly admitted to and pointed out areas of uncertainty (which I discuss below). The
  importance of this single fish consumption assumption cannot be overstated as it is literally the key
  assumption that—for many contaminated rivers—governs whether the risks calculated in an HHRA are
  acceptable or unacceptable. I have never encountered a state health department that has used the type of



                                                                                                          Page 3
                                                                    Dec GMV Re: Opposition to Pl MILs 000703
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20               PageID.23190 Page 10 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


probabilistic HHRA Dr. Keenan used to evaluate the health risks from fish ingestion for the purpose of
protecting the public. Nor to my knowledge has it been used to develop fish consumption advisories.

To avoid the numerous hypothetical assumptions necessary when conducting a complex HHRA, most
state health departments follow a much more simplified and scientifically tenable risk assessment
approach. This is the approach that all states, including Washington State DOH, follow because it is far
superior and more direct in evaluating whether specific species from different rivers are safe to eat and, if
not, how many fish can be eaten without toxic effects being manifest. The reason the DOH risk evaluation
is so superior is that it does not rely on hypothetical simulations, fish consumption rates, or other
assumptions that cannot be verified.

The scientific methodology used by DOH to develop fish advisories for PCB-contaminated fish is simply
based the “safe” daily intake of PCBs; it is unnecessary to calculate the site-specific fish consumption
rates because they do not need to be considered. In fact, the DOH scientific approach is elegant in its
simplicity, and the only data needed to evaluate the health threat posed by PCBs is the safe dose, or
reference dose (RfD), and the fish tissue PCB concentrations. With this approach, there is no need to
dispute the assumed site-specific fish consumption rates nor any other hypothetical scenario. I explain this
scientific method in detail in Section 1.3 and provide a simple analogy.

Finally, it should be noted that even U.S. EPA uses the same equations and methodology as DOH when it
evaluates the risk from eating contaminated fish (this is general guidance). In fact, U.S. EPA developed
the fish risk assessment methodology DOH uses, as stated by the Washington Department of Ecology
(DOE): [1]

        DOH uses an approach similar to that in EPA’s Guidance for Assessing Chemical Contaminant
        Data for use in Fish Advisories Vol. 1-4 for assessing mercury, PCBs, and other contaminants
        (EPA, 2000). These guidance documents provide a framework from which states can evaluate fish
        tissue data to develop fish consumption advisories, based on sound science and established
        procedures in risk assessment, risk management, and risk communication. [1]

The referenced document is one I have relied on for many years for fish risk assessments because it was
specifically developed for state health departments whose mandate is to protect the general public of their
states. U.S. EPA’s Executive Summary states the overarching goal of its fish risk assessment guidance,
which is to provide “state, local, tribal, and federal agencies” with a “standardized” risk assessment
methodology for fish ingestion: [2]

        State, local, tribal, and federal agencies currently use various methods to estimate



                                                                                                         Page 4
                                                                   Dec GMV Re: Opposition to Pl MILs 000704
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23191 Page 11 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        risks to human health from the consumption of chemically contaminated,
        noncommercially caught fish and shellfish. A 1988 survey, funded by the U.S.
        Environmental Protection Agency (EPA) and conducted by the American Fisheries
        Society, identified the need for standardizing the approaches to evaluating risks
        and developing fish consumption advisories that are comparable across different
        jurisdictions. Four key components were identified as critical to the development
        of a consistent risk-based approach: standardized practices for sampling and
        analyzing fish, standardized risk assessment methods, standardized procedures
        for making risk management decisions, and standardized approaches to risk
        communication.

        To address concerns raised by the survey respondents, EPA has developed a
        series of four documents designed to provide guidance to state, local, tribal, and
        regional environmental health officials responsible for issuing fish consumption
        advisories. [2]


Dr. Keenan’s HHRA is not a standard approach, nor am I aware of any state health department that uses a
probabilistic HHRA to protect the public for any type of health evaluation including fish consumption
advisories.

That is, the underlying basis for fish consumption advisories is to issue alerts and warnings about
contaminated fish and that is solely based on the RfD, which requires no information about fish
consumption rates. For example, to alert the public about eating contaminated fish U.S. EPA often issues
alerts about the health risks as a public service and not to support remediation. For example, it has
prepared a detailed risk analysis for fish contaminated with mercury (Hg), which is a nationwide
contamination problem because Hg is an airborne contaminant that does not recognize state boundaries.
Thus, it is important for every state health department to know how to conduct risk assessments and fish
consumption advisories to protect the general public from the toxic effects from this ubiquitous
contaminant.

To address the risks posed by eating fish contaminated with Hg, the U.S. EPA and the U.S. Food and
Drug Administration (FDA) developed a detailed website, complete with numerous risk assessment
guidance documents. [3] (See Exhibit 1.)




                                                                                                        Page 5
                                                                  Dec GMV Re: Opposition to Pl MILs 000705
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20                 PageID.23192 Page 12 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 1.       U.S. EPA Risk Assessment for Fish Contaminated with Mercury
                                             [3]




The approach U.S. EPA and the FDA used to evaluate risks from eating Hg-contaminated fish was solely
based on the RfD. As I stated above, it is not necessary to develop a fish ingestion rate with this approach,
as the risk is based only on the safe daily intake as described in Exhibit 2.




                                                                                                      Page 6
                                                                   Dec GMV Re: Opposition to Pl MILs 000706
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20              PageID.23193 Page 13 of
                                             182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        Exhibit 2.       U.S. EPA–FDA Relies Solely on the RfD for Fish Risk
                                      Assessments [3]




Exhibit 3 shows that the U.S. EPA–FDA scientific approach uses an equation similar to that used by
DOH and that is solely based on the RfD. More importantly, it does not address the issue of a site-specific
fish ingestion rate.




                                                                                                    Page 7
                                                                 Dec GMV Re: Opposition to Pl MILs 000707
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23194 Page 14 of
                                              182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


       Exhibit 3.      U.S. EPA–FDA Equations For Fish Risk Assessments [3]




It should be stressed that while a “fish ingestion rate” is one of the parameters listed in the EPA–FDA
equation, this term is not the same as the site-specific fish ingestion rate Dr. Keenan used in his
probabilistic risk assessment. Rather, the above refers to the minimum recommended fish consumption
rate to promote a healthy diet that is recommended by U.S. EPA–FDA—8 to 12 ounces per week. That is,
the fish ingestion rate is a dietary recommendation used to determine the number of fish meals that will
protect pregnant women or women of childbearing age. [3]



1.3.        DOH Fish Consumption Advisories

The current (2019) DOH Fish Consumption advisory is presented in Exhibit 4. This table shows that the
number of recommended fish meals per month is species and location specific. DOH considers these meal
rates to be protective; exceeding them could produce toxicity.




                                                                                                      Page 8
                                                                   Dec GMV Re: Opposition to Pl MILs 000708
Case 2:15-cv-00201-SMJ                          ECF No. 422-25 filed 01/28/20                                  PageID.23195 Page 15 of
                                                             182
                                                                                   City of Spokane v Monsanto Co.
                                       Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


            Exhibit 4.               Current, 2019 DOH Fish Consumption Advisories [4]

       Fish Species                  Advisory                        Contaminant                                      Location Description
                                                    Spokane Arm - Mouth upriver to Little Falls Dam
 Largescale Sucker          Up to 1 meal per month        PCBs, PBDEs, Mercury                Spokane Arm - Mouth upriver to Little Falls Dam
 Brown Trout                Up to 4 meals per month       PCBs, PBDEs, Mercury                Spokane Arm - Mouth upriver to Little Falls Dam
 Rainbow Trout              Up to 4 meals per month       PCBs, PBDEs, Mercury                Spokane Arm - Mouth upriver to Little Falls Dam
                                                   Little Falls Pool - Little Falls Dam to Long Lake Dam
 Largescale Sucker          Up to 4 meals per month       PCBs, PBDEs, Mercury                Little Falls Pool - Little Falls Dam to Long Lake Dam
 Northern Pikeminnow        Up to 4 meals per month       PCBs, PBDEs, Mercury                Little Falls Pool - Little Falls Dam to Long Lake Dam
                                                                 Long Lake (Lake Spokane)
 Largescale Sucker          Up to 1 meal per month        PCBs, PBDEs, Lead                   Long Lake (Lake Spokane)
 Mountain Whitefish         Up to 2 meals per month       PCBs, PBDEs, Lead                   Long Lake (Lake Spokane)
 Northern Pikeminnow        Up to 2 meals per month       -                                   Long Lake (Lake Spokane)
 Rainbow Trout              Up to 4 meals per month       -                                   Long Lake (Lake Spokane)
 Brown Trout                Up to 1 meal per month        PCBs, PBDEs, Lead                   Long Lake (Lake Spokane)
 Common Carp                Do not eat                    PCBs                                Long Lake (Lake Spokane)
 Yellow Perch               Up to 8 meals per month       -                                   Long Lake (Lake Spokane)
                            (healthy choice)
                                                               UpRiver Dam to Nine Mile Dam
 Largescale Sucker          Up to 2 meals per month       PCBs, PBDEs, Lead                   UpRiver Dam to Nine Mile Dam
 Mountain Whitefish         Up to 1 meal per month        PCBs, PBDEs, Lead                   UpRiver Dam to Nine Mile Dam
 Rainbow trout              Up to 2 meals per month       PCBs, PBDEs, Lead                   UpRiver Dam to Nine Mile Dam
                                                                Idaho Border to Upriver Dam
 All Fish (Spokane River)   Catch and release only        PCBs, PBDEs, Lead                   Idaho Border to Upriver Dam



I have conducted more than 100 HHRAs (and teach a Human Health Risk Assessment graduate-level
course). I have also assisted many state health departments in developing fish consumption advisories
(which have been based on the U.S. EPA fish risk assessment methodology [2] that DOH also follows). I
have extensive knowledge of the two types of investigations and lecture on the strengths and weaknesses
of these two types of health studies. My opinion is that the U.S. EPA/DOH methods are the best means
with which to determine the level of fish that can be consumed safely.

While an HHRA is typically conducted for hazardous waste sites where U.S. EPA is the lead
governmental agency, an HHRA does not provide any information on how much contaminated fish can
be eaten by fish consumers in the general population or the risk from eating specific fish. It is very limited
because it provides only a single combined risk assessment to simulate the “best estimate” risk for the
assumed population. U.S. EPA typically conducts an HHRA to determine if remedial action should be
taken to clean up hazardous contaminants in a river, and Dr. Keenan’s HHRA would be appropriate for
that type of analysis. But his HHRA cannot be used to protect, inform, and warn the public about the
health threat from specific species at different areas. As I discussed in Volume 3 of my report, ATSDR
and State health agencies are responsible for protecting the public. U.S. EPA is responsible for enforcing
cleanup. In other words, the sole purpose of an U.S. EPA HHRA is to determine if remediation is
necessary and to provide technical support for any decisions made—particularly if those decisions or
efforts are challenged in court. Simply put, an HHRA provides no health information to the public


                                                                                                                                                      Page 9
                                                                                                Dec GMV Re: Opposition to Pl MILs 000709
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23196 Page 16 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


regarding the safe level of fish consumption. In fact, I have extensive experience in my toxicology
practice in which the HHRA results indicated there is no health threat, but a fish consumption analysis
was necessary to prevent toxic effects. In this case, DOH’s finding that fish consumption advisories are
necessary to protect the public contradicts Dr. Keenan’s conclusion that eating PCB-contaminated fish
does not pose a health risk. In other words, there would never be a need for a fish advisory in cases where
an HHRA concluded that eating contaminated fish did not pose a health risk The fact that DOH has
developed fish advisories supports my opinion that Dr. Keenan’s HHRA is either wrong or is misleading,
since both Dr. Keenan and DOH cannot both be correct. Dr. Keenan’s conclusions seem to indicate
Spokane fish consumers need no protection and that the fish consumption advisories are a waste of effort
and time.

In contrast to Dr. Keenan’s HHRA, the DOH Fish Consumption Advisories provide reasonable,
actionable, and useful information that members of the public can use to protect their health. These are
the fundamental reasons that health agencies rely solely on the safe daily exposure levels represented by
the RfD rather than HHRAs (which are unnecessary). Put another way, if HHRAs provided verifiable
health information, health agencies would be conducting them; after all, they have experts who routinely
conduct both types of health evaluations. Those experts have concluded that—from a toxicological
perspective—fish consumption advisories are the most scientifically tenable investigations. HHRAs are
limited in that the risks described in HHRAs can never be verified as the “true” risks (e.g., the calculated
risks can never be proven or substantiated by actual cancer incident rates). The mathematical models are
built on numerous hypothetical scenarios. The following sections briefly highlight these two types of
health assessments and provide some contrasting features. These points support my opinion that, in this
case, the DOH Fish Consumption Advisories should be given deference, as they rely entirely on the RfD,
or daily safe dose.

        1. Fish Consumption Advisory: This type of health evaluation calculates the maximum number
            of PCB-contaminated fish that can be safely eaten before toxic effects could become
            manifest. That is, when fish consumers do not exceed the maximum number of fish meals
            presented in the DOH Fish Consumption Advisory, no PCB-related toxicity should occur.
            This type of toxicological analysis relies only on the “safe” daily intake of PCBs that has
            been well-established. The safe daily intake is represented by the single toxicity value-the
            RfD. Simply put, by relying only on the safe daily intake, the fish consumption advisories are
            not confounded by hypothetical assumptions. Most importantly, they do not rely on fish
            consumption surveys, which may be biased (due to the manner in which the survey is



                                                                                                      Page 10
                                                                  Dec GMV Re: Opposition to Pl MILs 000710
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23197 Page 17 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


            conducted or scientific procedures used to aggregate the survey data), so are free of any
            hypotheticals that cannot be verified. For example, no information is necessary regarding fish
            ingestion rates for different individuals or different ethnic groups because the safe fish
            consumption rate is only governed by the RfD; it is this bright line that separates healthy fish
            consumption (consuming PCB-contaminated fish below the RfD) from fish consumption that
            can be toxic (eating PCB-contaminated fish in excess of the RfD). Because it is not necessary
            to assume what the fish ingestion rates are, fish advisories avoid contentious discussion on
            this issue. This is why state health departments, including DOH, rely solely on fish
            consumption advisories to protect the public rather than other types of health evaluations.


        2. U.S. EPA HHRA: A risk assessment can also be conducted to estimate the health risks posed
            by eating PCB-contaminated fish. However, this type of risk assessment is typically
            conducted for enforcement action based on a single hypothetical, assumed fish consumer that
            is selected after the mathematical simulations to represent the population are complete.

Several DOH documents present the methodology for calculating the safe number of fish meals that can
be eaten per month. All methods are based on the safe daily intake of PCBs, which is represented by
EPA’s RfD toxicity value of 0.00002 milligram/kilogram-day (mg/kg-day: the number of mg PCBs per
kg body weight every day). In other words, as long as this daily PCB intake does not exceed the RfD, no
significant toxic effects are expected. The fish consumption advisory simply allows toxicologists to
determine the number of fish meals that can be eaten every month that will not exceed the RfD. EPA
defines the RfD as:

        Reference Dose (RfD): An estimate (with uncertainty spanning perhaps an order of magnitude) of
        a daily oral exposure to the human population (including sensitive subgroups) that is likely to be
        without an appreciable risk of deleterious effects during a lifetime. It can be derived from a
        NOAEL, LOAEL, or benchmark dose, with uncertainty factors generally applied to reflect
        limitations of the data used. [5]

Although the toxicological method for deriving an RfD is a multistep process starting with identifying the
dose that causes toxicity in animal studies (from peer-reviewed scientific journals) and adjusting to
account for species differences (extrapolating from laboratory animals to humans), the concept is easily
explained with the following simple analogy. Aspirin (acetylsalicylic acid) is an analgesic (pain reliever)
that also reduces inflammation (swelling of tissue and joints) and has been used worldwide for more than
a century. It is sold as an over-the-counter (OTC; no prescription necessary), nonsteroidal anti-
inflammatory drug (NSAID). This means that while many people use it, they must self-medicate



                                                                                                     Page 11
                                                                  Dec GMV Re: Opposition to Pl MILs 000711
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20               PageID.23198 Page 18 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


themselves and take care not to take more aspirin than the recommended daily dose. Because it is an OTC
drug that is not prescribed by a physician, it is important that an individual knows the safe daily dose
before taking it that. This safety information is clearly listed on the label (along with cautionary
contraindications for children and preexisting medical conditions). The label states that each aspirin tablet
is 325 mg and that the maximum number of tablets that should be taken is 12 tablets per day (24-hour
period) which means that the safe daily intake is 3,900 mg/day (i.e., 12 tablets x 325 g-per tablet = 3,900
mg). In other words, if a person takes 12 aspirins per day (or less), no toxic effects are expected
(exceeding this safe dose level could produce toxic effects like vomiting, tinnitus, confusion,
hyperthermia, rapid respiration, metabolic acidosis, and multiple organ failure). [6] In other words, the
safe daily intake dose on the label is simply the RfD for aspirin; although the RfD is referred to as a
toxicity value, it is actually the bright line that separates a safe dose (dose lower than the RfD) from the
toxic dose (greater than the RfD). The RfD is the safe dose that should not be exceeded.

The toxicological approach used by the pharmaceutical company (i.e., aspirin manufacturer) to calculate
the safe daily aspirin dose is the same methodology used by EPA to develop the RfD for PCBs.

It should be noted that I specifically use the term safe dose in this report to describe the maximum
chemical dose that that is not expected to cause toxicity. This issue can be cleared up by noting that when
the daily chemical dose is below the RfD it is a safe dose, but when the daily dose exceeds the RfD, toxic
effects may be manifest. Therefore, the RfD serves as the point of departure. For example, when a person
suffering from muscle aches or fever takes 12 aspirin tablets per day, the drug effect is efficacious to treat
those symptoms, and no toxicity is expected. However, if that self-medicating person takes more than the
recommend amount of 12 tablets per day (thinking more is better), that person may experience toxic or
lethal effects (medically referred to as salicylate poisoning; starting with nausea and vomiting, which may
progress to include cerebral edema and coma, and can ultimately lead to cardiopulmonary arrest). [7]
Therefore, a safe daily dose is defined as ≤12 aspirins, and a toxic dose is more than that number.

It must also be stressed that the underlying assumption of a safe daily dose—as defined by the RfD—for
any chemical is that a person is not being exposed to other sources of that chemical. This is an important
assumption to highlight for both aspirin and PCBs. Prior or concurrent chemical exposures often produce
body burdens (the amount typically measured in blood sample) that are already high and close to toxic
levels. These exposures may be unintentionally ignored or not immediately recognized, which can have
dire toxic consequences. For example, if a person suffering from the flu takes aspirin to reduce fever and
relieve muscle aches, but that person is also on prescribed drugs containing aspirin, that person could be



                                                                                                       Page 12
                                                                   Dec GMV Re: Opposition to Pl MILs 000712
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23199 Page 19 of
                                              182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


unintentionally poisoned by not knowing the other drugs contain aspirin (there are more than 60 common
OTC and prescribed drugs containing aspirin [8]). If blood levels of aspirin from other medications were
already high, taking aspirin tablets could cause a medical crisis. That is because the toxicological concern
is the total body burden (in a clinical setting, body burden is based on total aspirin exposure with mild to
severe salicylate poising being a concentration of 40–100 mg/dL). If a person taking aspirin is not aware
of aspirin contained in other drugs he or she is taking, the results could be catastrophic. The same is true
for PCB exposures, but neither DOH nor Dr. Keenan considers the fact that all U.S. citizens already have
an existing PCB body burden [9] that has nothing to do with eating Spokane fish; from a toxicological
perspective, the DOH fish consumption rates may be too high for certain individuals.

While the RfD is interpreted as the safe daily dose in calculating the maximum number of fish that can be
eaten, it does not take into consideration the fact that the general population already has a preexposure
body burden (prior to eating any PCB-contaminated Spokane River fish). The PCB levels in the general
population are carefully measured with blood samples every two years by the U.S. Centers for Disease
Control and Prevention (CDC). [9] As in the aspirin example, ingesting any additional PCBs from
Spokane fish will simply add to the body burdens of the fish consumers. Therefore, even when DOH
calculates the number of fish that can safely be eaten, the number should be considerably lower to account
for the already-elevated PCB levels in some Spokane fish consumers. As I discussed in Volume 3 of my
report, people who maintain a diet rich in fish (from any source) have been shown to have the highest
PCB body burdens in the general population, so the RfD may not be a safe exposure for this particular
group (even when they do not exceed the maximum number of DOH-recommended fish meals). In that
group, PCB levels could accumulate to toxic levels without their knowing it because people do not
typically monitor their PCB levels. This could pose medical issues for both toxic systemic effects and for
significantly increasing their risk for cancer. I stress this point not because I am suggesting that DOH
should adopt an alternative risk assessment approach, rather that the DOH fish advisories could
underestimate health risks for PCBs for some groups (that already have high PCB body burdens and who
do not know it) and not be protective for the entire fish-eating population. My opinion rebuts Dr.
Keenan’s opinion that the fish consumption advisories are overly protective; he has not considered
preexisting PCB body burdens in his analysis.

As shown with the simple analogy above, calculating the number of PCB-contaminated fish that can be
safely consumed is straightforward, easily understood, and can be determined for any chemical (for which
a safe daily intake—the RfD—has been determined). It does not include knowing any more than 1) the
chemical-specific RfD, and 2) the fish tissue contaminant level. Most importantly, it does not include any



                                                                                                     Page 13
                                                                  Dec GMV Re: Opposition to Pl MILs 000713
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20              PageID.23200 Page 20 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


hypothetical assumptions about fish consumption rates for average and upper-bound fish eaters or need to
account for differences between the frequency of fish meals for different ethnic groups or those who eat
subsistence levels of fish meals. In contrast, Dr. Keenan’s HHRA is completely governed by these
hypothetical daily fish consumption rates. None of this information is necessary with the U.S. EPA/DOH
approach because it is solely based on the safe daily PCB dose (i.e., RfD)

In this sense, the DOH approach is completely free of any hypothetical or extraneous information. As
such, it can be regarded as a straightforward toxicological analysis. Just like the aspirin label provides the
necessary cautionary warning that more than 12 tablets per day may produce toxic effects, the DOH Fish
Consumption Advisory provides easily understood toxicity information that is scientifically tenable.

It is also important to note that even when both the risk assessment and fish advisory calculation are based
on the same fish species and fish PCB contaminant levels, the results and conclusions of the two types of
health evaluations are in stark contrast. Whereas the risk assessment may indicate eating PCB-
contaminated fish poses no risk (to the assumed exposed population), the fish advisory puts restrictions
on the number and types of fish that can be safely eaten. It is not clear from Dr. Keenan’s HHRA results
and conclusions that the current PCB levels do not pose unacceptable risk, if he has also concluded that
no restrictions or recommendations need to be developed for eating Spokane PCB-contaminated fish and
fish consumers can eat any fish ad libitum. It is my opinion that DOH’s fish consumption advisories are
necessary, reasonable, and appropriate (and may actually underestimate the noncancer heath threat).

For the above reasons, I have primarily focused on the straightforward, scientifically tenable, and easily
understood analysis that all toxicologists rely on: fish consumption advisories. This is because, described
in its simplest terms, the fish consumption advisory sets a limit on how much PCB exposure is safe.
Exceeding the number of recommended fish meals could have toxicological effects because safe PCB
dose would be exceeded.



1.4.        Dr. Keenan Critique: I Did Not Conduct an Independent Analysis of
            Current Health Risks

In Volume 3 of my expert report, I analyzed, reviewed, and summarized numerous ATSDR/DOH Health
Consultations. I stated the purpose of that analysis, which was to evaluate the risk assessment
methodology to determine if it was reasonable and scientifically tenable and also if it followed generally
accepted toxicological practices. I concluded they did.



                                                                                                      Page 14
                                                                   Dec GMV Re: Opposition to Pl MILs 000714
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23201 Page 21 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


When I reviewed the ATSDR/DOH health consultations (pre-2012), they were consistent with many fish
consumption advisories I have reviewed or participated in over the last couple of decades. When I
evaluated the more recent DOH fish advisories [10] based on the 2012 DOH fish data, they followed the
same procedures, and I concluded that DOH has continued to apply the same toxicological approach as
the past evaluations and its findings and conclusions were correct.

In the following sections, I present a detailed analysis of the DOH fish advisory (using the 2012 DOH fish
dataset) and apply the same methodologies and procedures detailed in the ATSDR/DOH consultations
(post-2012). However, it should be noted that U.S. EPA/DOH fish risk assessment methodology has not
changed over the last two decades, and it is not expected to undergo any changes in the future because it
is based on bedrock toxicological principles that were developed many decades ago. For all my analyses,
I rely only on the post-2012 DOH documents to be consistent with my independent analysis of the more
recent 2012 fish tissue PCB levels.

I have identified the following three DOH fish consumption documents most pertinent to my opinion
because they provide the most-detailed and relevant information for this case on this particular topic:

        1. How Fish Tissue Data Is Used to Develop a Fish Advisory, SRRTTF Workshop, February 9,
           2016. McBride, Office of Environmental Public Health Sciences, DOH. [11]
        2. Fish Advisory Evaluation Upper Columbia River Hatchery White Sturgeon 2017., April 3,
           2018. McBride, Division of Environmental Public Health Office of Environmental Public
           Health, DOH. [12]
        3. How DOH Develops Fish Advisories. November 6, 2018. McBride, Office of Environmental
           Public Health Sciences, DOH. [10]

DOH uses the equation shown in Exhibit 5 and input parameters in Exhibit 6 for all their calculations.
These can be directly use calculated the number of fish meals that are safe to each per month based on an
average fish meal weight of 8 ounces or 227 grams. These fish consumption equations and parameters are
only intended to protect Spokane fish consumers from developing noncancer or systemic organ toxicity
and are all based on the RfD as was previously discussed.


    Exhibit 5.       Noncancer Fish Meal Equation Used to Develop DOH Fish
                                Consumption Advisories [12]




                                                                                                    Page 15
                                                                 Dec GMV Re: Opposition to Pl MILs 000715
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20               PageID.23202 Page 22 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




 Exhibit 6.      DOH Parameters Used to Calculate Fish Consumption Rates [12]




These are relatively simple equations that don’t requiring making hypothetical assumptions or complex
mathematical models as Dr. Keenan has done. The only information necessary to make this calculation is
the PCB RfD, which is 0.00002 mg/kg-day. All that needs to be done is to determine how many fish can
be eaten so that the daily dose of PCBs in the fish does not exceed 0.00002 mg/kg.

It should also be noted that there are two daily intake toxicity values that can be used to calculate the fish
consumption rate. The first, and generally used, source of safe daily intake values is the U.S. EPA
Integrated Risk Information System (IRIS), which derives the RfD. The second is ATSDR, which derives
Minimal Risk Levels (MRLs). [13] ATSDR takes a very similar approach in developing its MRLs, which
are numerically very similar to RfDs. The MRL is defined by ATSDR [13] (which is similar to the U.S.
EPA definition of an RfD cited above) as follows:

        An MRL is an estimate of the daily human exposure to a hazardous substance that is likely to be
        without appreciable risk of adverse non-cancer health effects over a specified duration of
        exposure. [13]

To develop its fish advisories, DOH used the chemical-specific toxicity values (RfDs/MRLs) shown in
Exhibit 7:


 Exhibit 7.      DOH RfDs and MRLs Used to Calculate Current Fish Advisories
                        Based on the 2012 Fish Tissue Data [10]




                                                                                                      Page 16
                                                                   Dec GMV Re: Opposition to Pl MILs 000716
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20            PageID.23203 Page 23 of
                                               182
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                                          Toxicity Value
                     Chemical                               Source of Toxicity Value
                                           mg/kg-day
                                              3E-5               ATSDR MRL
                     PCBs
                                              2E-5                U.S. EPA

                     Methyl-mercury           1E-4                 EPA IRIS


                     PBDE                     1E-4                 EPA IRIS




I have verified the toxicity values DOH used are consistent with the most current U.S. EPA IRIS or
ATSDR RfDs/MRLs, which are presented in 0. However, DOH used the ATSDR MRL for PCBs that
represents intermediate exposures (3x10-5) rather than for chronic exposures (2x10-5). [14]




                                                                                                Page 17
                                                                Dec GMV Re: Opposition to Pl MILs 000717
Case 2:15-cv-00201-SMJ              ECF No. 422-25 filed 01/28/20                     PageID.23204 Page 24 of
                                                 182
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


  Exhibit 8.         Current Toxicity Values and Critical Effects for Chemicals of
                                Concern in Fish Tissue [15] [16]

                                                                                                 Toxicity
          Chemical          Toxicity         Critical Effect or Tumor         Toxicity Value
                                                                                               Value mg/kg-
          Name              Endpoint                   Type                       Type
                                                                                                   day
                                           Liver neoplastic nodules or          Oral Slope
          PBDE-209            Cancer                                                            7x10-4 [5]
                                           carcinoma (combined)                  Factor
          PBDE-209          Noncancer      Neurobehavioral effects                 RfD          7x10-3 [5]
          PBDE-153          Noncancer      Neurobehavioral effects                 RfD          2x10-4 [5]
          PBDE-99           Noncancer      Neurobehavioral effects                 RfD          1x10-4 [5]
          PBDE-47           Noncancer      Neurobehavioral effects                 RfD          1x10-4 [5]
                                           Ocular exudate, inflamed and
                                           prominent Meibomian glands,
                                           distorted growth of finger and
          Aroclor 1254                                                             RfD          2x10-5 [5]
                                           toe nails; decreased antibody
                                           (IgG and IgM) response to
                                           sheep erythrocytes
          Polychlorinated                                                      ATSDR/MRL
          biphenyls         Noncancer      Neurological                        Intermediate    3x10-5 [14]
          (PCBs)                                                                Exposures
          Polychlorinated                                                      ATSDR/MRL
          biphenyls         Noncancer      Immunological                         Chronic       2x10-5 [14]
          (PCBs)                                                                Exposures
                             Cancer:B2
                             (Probable
                               human
                            carcinogen)
                             - based on
          Polychlorinated                  Liver hepatocellular adenomas,
                              sufficient                                        Oral Slope
          biphenyls                        carcinomas, cholangiomas, or                            2 [5]
                            evidence of                                          Factor
          (PCBs)                           cholangiocarcinomas
                            carcinogeni
                               city in
                              animals)
                                (1986
                            guidelines)
          Methylmercury                 Developmental
                           Noncancer                                               RfD          1x10-4 [5]
          (MeHg)                        neuropsychological impairment
          Methyl-                                                              ATSDR/MRL       2x10-5 [14]
          mercury          Noncancer Developmental impairment                    Chronic
          (MeHg)                                                                Exposures
                Notes:
                ATSDR MRL [14]
                U.S. EPA IRIS RfD, Slope Factor [5]

Thus, armed with just the RfD (and body weight of the average fish consumer), the number of monthly
fish meals can be easily calculated for any species of contaminated fish for any section of the Spokane
River.




                                                                                                              Page 18
                                                                            Dec GMV Re: Opposition to Pl MILs 000718
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20             PageID.23205 Page 25 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.5.        DOH-Calculated Fish Consumption Recommendations

DOH has reviewed and analyzed the 2012 fish tissue sampling data and calculated the mean or average
PCB concentration (which I have reviewed and found to be representative). [17] ,[18], [19] Their
calculated mean concentrations and calculated maximum fish consumption rates for each select fish
species are presented in Exhibit 9. [10]


 Exhibit 9.      2012 DOH Mean Fish Tissue Concentrations and Corresponding
                         Maximum Fish Meal Monthly Rates [10]




DOH has had to make some difficult decisions (as all state health departments do) about what type of fish
data to use in its Fish Consumption Advisories. DOH has made the reasonable public health decision to
use 50% of the detected PCB concentration based on the assumption that 50% of the PCBs will be
removed during fish preparation and cooking. While I concur this is a reasonable risk management
decision (which is based on a qualitative balance of benefit-risk), the U.S. EPA Fish Advisory [2]



                                                                                                     Page 19
                                                                Dec GMV Re: Opposition to Pl MILs 000719
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20             PageID.23206 Page 26 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


suggests using the full detected concentration to account for those who do not follow the DOH fish
advisory recommendations, stating:

        Analysis of skinless fillets may also be more appropriate for some target species such as catfish
        and other scaleless finfish species. In contrast, using whole fish with skin-on as the sample type
        for assessing PCBs, dioxins/furans, or organochlorine pesticide exposures in populations of
        Native Americans, Asian Americans, Caribbean-Americans, or other ethnic groups that consume
        whole fish in a stew or soup is warranted because these contaminants accumulate in fatty tissues
        of the fish. Cooking the whole fish to make a stew or soup releases the PCBs, dioxins/furans, or
        organochlorine contaminants into the broth; thus, the whole fish should be analyzed to mirror the
        way the consumer prepares the fish. Similarly, using skin on fillets with belly-flap included for
        most other scaled fish to evaluate PCB, dioxin/furan, or organochlorine pesticide exposures in
        the general fishing population or among recreational fishers is appropriate since this is a
        standard filleting method (see Sections 7.2.2.6 and 7.2.2.7). This method also allows for the
        inclusion of the fatty belly flap tissue and skin in which organochlorines, PCBs, and
        dioxins/furans concentrate and takes into account the fact that some consumers may not neatly
        trim the more highly contaminated fatty tissue from the edible muscle fillet tissue. [2]

Exhibit 10 shows the number of fish meals corresponding to the fish tissue levels calculated by U.S. EPA
and presented in its 2000 fish guidance document. [2] This is important in this case because the DOH-
calculated PCB fish consumption advisories Dr. Keenan has critiqued have been used and applied at
numerous sites for two decades. Although the U.S. EPA fish consumption rates presented are slightly
different from the DOH levels, they were calculated the same way and provide the same number of fish
meals. In all respects, they provide the same calculated number of fish meals. The only difference is the
manner in which the fish data are presented. While the U.S. EPA numbers present ranges of PCB fish
concentrations that correspond to the number of meals, the DOH table presents similar numbers of meals
for a specific fish concentration. For example, U.S. EPA calculated that when the fish tissue PCB
concentration is between 16 and 23 ppb (note the units in the table are in ppm and have been converted),
the maximum number of fish meals is 8. (See Exhibit 10.) A comparison of this result to the DOH table
(Exhibit 9) presents a similar result. This is similar to that shown for Northern Pikeminnow at RM 84.4 &
96, as that fish sample had a fish tissue PCB concentration of 21ppb, which falls in the U.S. EPA range of
16–23 ppb; DOH calculated the same number of fish meals that could be eaten. The only reason U.S.
EPA could not construct a table identical to the one DOH prepared is because U.S. EPA did not have
actual sampling data and, therefore, published a table with bracketed fish tissue PCB concentrations. On
the other hand, DOH was able to be very detailed and calculate the specific number of meals based on a
specific fish tissue PCB concentration. Both U.S. EPA and DOH used the same equations and the same
RfD value.




                                                                                                    Page 20
                                                                 Dec GMV Re: Opposition to Pl MILs 000720
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23207 Page 27 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


In addition, the U.S. EPA table presented in 0 provides monthly fish consumption rates for fish tissue
PCB based on cancer risk, which are much more restrictive. For example, when the fish tissue PCB
concentration exceeds 94 ppb, as indicated in the table, no fish should be eaten. Applying this value to
screen the DOH data in Exhibit 9 shows that there would be a total ban on eating three fish. However, 94
ppb represents a risk level corresponding to 1E-5 (as described in the table notes) and not to the de
minimis cancer risk level of 1E-6. If the U.S. EPA table were adjusted to correspond to a de minimis
bright line of 1E-6, the fish PCB concentration would be 9.4 ppb; when this risk-based tissue PCB level
was compared with the DOH table, there would be a total ban on eating any fish from any site in the
Spokane River. Finally, as discussed above, the concentrations presented in the DOH table represent only
50% of the fish PCB concentration that was actually detected.




                                                                                                    Page 21
                                                                  Dec GMV Re: Opposition to Pl MILs 000721
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20             PageID.23208 Page 28 of
                                             182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 10. U.S. EPA PCB Fish Consumption Calculations: Presented Fish
                       Risk Assessment 2000 Guidance [2]




                                              In summary




In summary, the DOH fish consumption rate results are supported by U.S. EPA’s results that were
calculated approximately 20 years ago. DOHs values are as scientifically valid today as they were then. If
DOH’s fish consumption rates were based on a de minimis cancer endpoint, there would be a total ban on
eating any fish caught at any point in the Spokane River.




                                                                                                  Page 22
                                                                Dec GMV Re: Opposition to Pl MILs 000722
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23209 Page 29 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.6.        DOH De Minimis Fish Tissue PCB Concentrations

As discussed previously, the U.S. EPA has calculated de minimis fish tissue PCB concentrations. While
DOH relies solely on the noncancer systemic toxicity endpoint represented by the RfD, it has also
calculated the fish PCB tissue level that corresponds to a de minimis cancer risk.

These two fish tissue concentrations represent bright lines for evaluating and interpreting the fish tissue
data. That is, when the fish tissue concentration is below the de minimis concentration defined by the
RfD, there should be no concern about potential noncancer systemic toxicity. Likewise, fish tissue
samples below the de minimis PCB tissue concentrations for cancer will not pose a noncancer health
threat nor a significant risk of developing cancer (because the cancer fish tissue concentration is much
lower than the noncancer value).

Like U.S. EPA, DOH has calculated the de minimis fish tissue PCB consumption rates and the
corresponding fish consumption rates. (See Exhibit 11.) However, DOH calculated these values based on
the average and upper-bound fish consumption rates of 59.7 and 175 g/day, respectively.


  Exhibit 11. DOH Fish Tissue PCB Concentrations: Corresponding to De
             Minimis Cancer Levels for Average and Upper-Bound Fish
                                Consumers [10]




As previously discussed, de minimis PCB concentrations are based on the safe daily intake of PCBs,
which is the RfD for noncancer health effects, or a 1E-6 cancer risk level. DOH only relies on the
noncancer toxic endpoint for its fish consumption advisories.



                                                                                                     Page 23
                                                                  Dec GMV Re: Opposition to Pl MILs 000723
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23210 Page 30 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


For this reason, it should be stressed that these advisories will not protect Spokane fishermen from
elevated cancer risk. DOH shows this separately as another health outcome (Exhibit 11); because of a risk
management decision, DOH does not consider cancer risk in the fish consumption advisories. This is
because the PCB contaminant levels in fish would have to be significantly reduced from current (2012
PCB levels) to 0.59 and 0.2 ppb for the average and upper-bound fish consumer, respectively, to be
protective against cancer at a de minimis risk level of one-in-a-million or 1E-6 cancer risk level. All 2012
fish tissue PCB levels far exceed these cancer levels. Indeed, it is clear from the DOH de minimis cancer
risk levels calculated for PCB-contaminated fish that DOH would have to issue a total fish consumption
ban, even when based on fish tissue data that had already been reduced by 50%.

DOH has chosen to calculate the mean fish tissue PCB concentration by assuming 50% of the original
PCB concentration will be lost during preparation of the fish meal (removing the skin and cooking). This
assumption seems reasonable and may be valid for the typical sport fisherman. Although this assumption
will likely be representative of many fish consumers, it does not address the entire population of Spokane
River fish consumers, including those who do not understand the fish advisories or because of traditional
or ethnic differences in how different groups cook fish. In these cases, assuming a 50% reduced fish
consumption concentration would significantly overestimate the number of fish that can be eaten, which
could lead to toxic outcomes. That is, for groups who eat the fish whole (as U.S. EPA recommends is
assumed), they could be ingesting twice the safe amount of PCBs and exceed the RfD by two-fold. Put
another way, when interpreting the DOH fish meal recommendations, those who intend to eat the whole
fish or who prefer to add the cooked residue oil to their meal should divide the DOH Fish Consumption
Advisory by 50%.

My opinion that PCB-contaminated fish may pose health risks to some ethnic groups—even when they do
not exceed the maximum allowable number of fish meals—is supported by DOH fish consumption
surveys. For example, fish consumers in the Russian community report that an assumption of 50%
concentration reduction may not be appropriate for them because they may not remove the skin or cook
the fish, and they may eat it whole (minus the head and entrails). Spokane Regional Health District states
in its 1998 Fish Consumption Survey Spokane River, Washington: [20]

        Respondents identified five ways in which they prepare the fish from the Spokane River to eat:
        cutlets (ground fish-cakes), fried, dried, fish soup, and pickled (herring). The cutlets are prepared
        by grinding the fish after removal of head and spine; the tiny bones are included in the cutlets. It
        was reported that a common method to prepare sucker fish to eat was to make cutlets with them.
        To dry the fish, respondents report, the fish are salted while raw and then dried; they are never




                                                                                                     Page 24
                                                                  Dec GMV Re: Opposition to Pl MILs 000724
Case 2:15-cv-00201-SMJ             ECF No. 422-25 filed 01/28/20                PageID.23211 Page 31 of
                                                182
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        cooked. The whole fish is used when it is dried excluding the intestines and the head. Fish soup is
        prepared in different ways. Some people use the head others do not. The herring is pickled fish
        that is stored in a jar and does include bones. [Emphasis added] [20]

It should also be noted that PCBs are virtually indestructible and are not destroyed by cooking (at normal
cooking temperatures). Based on professional experience, this fact is contrary to opinions held by some in
the general public (expressed to me in many public hearings). Unless the PCB-contaminated fat/oil is
decanted off the cooking pan after cooking, the fish advisories will not be health effective in reducing
PCB levels. Many fish consumers I have spoken to over the decades at contaminated sites believe the fish
oil contains the very nutrients (like omega-3 fat) that they are loath to discard because they (correctly)
believe the fish oil is the healthiest part of the fish (fish oil is sold as supplements in capsules and is a
very popular nutritional supplement, with a market valued at $33.04 billion in 2016 [21]) . Some use
cooked fish oil to season other parts of their meal or simply pour the oil back over their fish fillet (based
on personal interviews). It should be noted that while the DOH Fish Consumption Advice presented in
Exhibit 11 does recommend eating fish fillets and cooking the fish “so that the fat drips off,” it does not
include a statement that consumers should be sure to discard the oil after cooking. It also should also be
noted that DOH recommends eating a healthy diet of fish that consists of two fish meals a week.
However, a cursory glance at the DOH fish advisory table (Exhibit 9) shows this is not possible due the
PCB contaminant level. As the table shows, there is no fish for which it is safe to eat two fish meals per
week.




                                                                                                         Page 25
                                                                     Dec GMV Re: Opposition to Pl MILs 000725
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23212 Page 32 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                   Exhibit 12. DOH Fish Consumption Advice [10]




There is evidence that some in the general population do not cook their fish or they eat the entire fish;
both of these cases would not result in a reduction of the fish tissue concentration by 50%. Although the
health goal should be unlimited fish consumption (ad libitum fish consumption), this goal is not practical
or likely to be achievable for the near future. Therefore, from a health perspective, the most useful and
toxicologically meaningful benchmark for the general population who eat Spokane River fish should
correspond to how many fish meals are recommended by health professionals and dieticians. There is a
consensus among all health professionals that eating fish is vital to maintaining good health, as stated by
Washington State DOH:

        Fish is a low-fat high quality protein. Fish is filled with omega-3 fatty acids and vitamins such as
        D and B2 (riboflavin). Fish is rich in calcium and phosphorus and a great source of minerals,
        such as iron, zinc, iodine, magnesium, and potassium. The American Heart Association
        recommends eating fish at least two times per week as part of a healthy diet. Fish is packed with
        protein, vitamins, and nutrients that can lower blood pressure and help reduce the risk of a heart
        attack or stroke. [2]

DOH also provides a helpful visual aid [2] to show the adjusted body-weight amount (fish tissue weight)
that represents a typical fish meal. (See Exhibit 13.) (Fish consumption advisories are typically based on
the average adult weight of 60 or 70 kilograms—132 or 150 pounds for women and men, respectively.
The calculations I presented in this rebuttal report are based on these two average adult weights.)



                                                                                                      Page 26
                                                                  Dec GMV Re: Opposition to Pl MILs 000726
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20            PageID.23213 Page 33 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                   Exhibit 13. DOH Weight Adjusted Meal Size [22]




While the FDA; U.S. EPA; and the National Academy of Sciences, Institute of Medicine (NASIOM)
recommend a minimum of 8–12 ounces of fish per week (4 meals per month) for the average adult, [2] it
is also necessary to consider those who eat more than the minimum number of fish meals. That is, when
setting a benchmark or bright line for the number of fish meals that would show PCB levels have been
reduced to de minimis levels, the number of fish meals needs to be considered, and the number of fish
meals must be protective of most of the general population of the general population of Spokane fish
consumers, especially those that eat the most fish. That is, while the recommended minimum number of
fish meals (minimum of 4 per month) there is a sizable portion of the general population that eats
Spokane in much greater amounts. That is, the goal is not limited to just protecting the average sport
fisherman. The number of meals corresponding to de minimis health effects must consider ethnic groups
who consume much more Spokane River fish than the average consumer, as well as those groups who
rely on subsistence quantities of fish.



1.7.        Calculated Fish Consumption Rates for PCB-Contaminated Fish:
            Full PCB Concentration and 50% Concentration Reduction

To address this credible scenario that some fish consumers will not follow the DOH fish advisories that
will reduce the PCB concentration by 50%, I have calculated the maximum number of fish meals to
represent Spokane fish consumers who do not cook their fish and/or do not discard the PCB-contaminated
fish oil after cooking, as well as those who do. This is of real concern because DOE fish consumption
surveys indicate that some groups do not prepare their fish meals in accordance with DOH
recommendations. For example, DOE states in its 2013 Fish Consumption Survey: [23]

        This telephone survey is part of a broader public outreach and education effort by the Lands
        Council directed to low-income families, indigenous people, and recent immigrant populations


                                                                                                     Page 27
                                                                 Dec GMV Re: Opposition to Pl MILs 000727
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20             PageID.23214 Page 34 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


          (Hmong, Vietnamese, Slavic, and Hispanic populations). Selection of these populations was
          based on previous work conducted by the Spokane Regional Health District, and State
          Departments of Health and Ecology, and suggests these ethnic populations may be at potential
          health risks from exposure to contaminants in fish harvested from the Spokane River.

          There are a significant number of people catching and/or eating fish from the Spokane River. For
          those eating fish, few are taking precautionary measures in preparation of the fish.

                 19 percent of respondents fish in the Spokane River.
                 12 percent catch and eat fish. Over half eat two or more fish in months they are regularly
                  fishing.
                 Of those who said they eat fish from the Spokane River in a typical year, nearly two-
                  thirds (65%) took no precautions in how they prepared the fish for cooking.
                 The majority of fishing that includes eating what is caught takes place below Long Lake
                  Dam (80%), where there are no fish advisories regarding consumption.
                 Some fish consumption not in accordance with the Washington Department of Health fish
                  advisory is occurring between Lake Spokane and the Idaho Border. [23]

Furthermore, DOH has determined that the average and the upper-bound daily fish consumption rates are
59.7 and 175 g/day, respectively. These figures represent a monthly fish consumption rate of
approximately 8 and 23 meals per month, respectively. Therefore, I use these bright-line consumption
rates in my calculations below to interpret and characterize fish consumption to determine whether the
monthly calculated fish consumption equals the average and upper-bound fish consumption rates. For
example, the maximum number of fish meals that can be consumed for any of the PCB-contaminated fish
listed for the 2012 fish tissue levels in the DOH Fish Consumption Advisory is 8.7 meals per month for
Northern Pikeminnow at the Upriver Dam to the Idaho border. (See Exhibit 14.) At first glance, this could
be interpreted to be a considerable number of fish meals, but this needs to be put into context of the
average and upper-bound fish consumer; 8.7 fish meals per month is just slightly more than the average
fish consumer (8 meals per month) and far below the upper-bound fish consumer (23 meals per month).
All other calculated fish consumption rates (0) are below the average fish consumption rate of eight meals
per month and well-below the upper-bound rate.

Moreover, the calculated 8.7 meals per month is based on the assumption that the fish tissue PCB
concentration will be reduced by 50%. As previously noted, this assumption may not be justified for some
groups.

Exhibit 14 presents the 2012 DOH fish data (which I have reviewed and verified) for the full detected
PCB mean fish concentrations and the mean concentrations assuming a 50% reduction in edible fish
tissue. The corresponding numbers of fish meals are shown for both datasets. This comparison addresses
the risks associated with not preparing the fish meal in line with DOH recommendations.


                                                                                                    Page 28
                                                                  Dec GMV Re: Opposition to Pl MILs 000728
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20              PageID.23215 Page 35 of
                                             182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


As discussed previously, the maximum number of fish meals that would be safe to eat is solely based on
the safe daily consumption rate (RfD). What is noteworthy is that only one out of 15 fish species analyzed
from the five sampling locations was low enough that the average fish consumer could eat the de minimis
number of fish meals. For the upper-bound fish consumer, the results clearly show that the number of fish
meals fall far below the de minimis number of fish meals they would eat. In short, Spokane River fish are
so contaminated with PCBs that the vast majority of fish could not be eaten anywhere close to the average
and upper-bound consumption rates when fish consumers do not prepare their fish meals in accordance
with the DOH recommendations (i.e., remove the skin, cook the fillet, and discard the oil).




                                                                                                  Page 29
                                                                Dec GMV Re: Opposition to Pl MILs 000729
Case 2:15-cv-00201-SMJ                 ECF No. 422-25 filed 01/28/20               PageID.23216 Page 36 of
                                                    182
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 14. Noncancer Health Effects, 2012 Data: Maximum Allowable Fish
         Meals PCB-Contaminated Fish With and Without Recommended Fish
                                Meal Preparation

                                                PCB Results Assuming 50%          PCB Results No Reduction in PCB
                                              Reduction in PCB Concentration              Concentration
                          Fish Species
   River Section                              50% Mean PCB                        Total Mean PCB
                                                                  PCB Aroclor                        PCB Aroclor
                                               Aroclor Conc.                       Aroclor Conc.
                                                                  Meals/Month                        Meals/Month
                                                (ug/kg ww)                          (ug/kg ww)
                      Largescale sucker
                                                   113.8                1.6            227.6             0.8
                      (whole)
 Spokane Arm          Brown Trout (fillet)          33.3                5.6            66.6              2.8
                      Rainbow Trout
                                                    28.8                6.5            57.6              3.3
                      (fillet)
                      Largescale sucker
                                                     33                 5.7             66               2.8
 RM 33.7 – Little     (whole)
 Falls Pool           Northern
                                                    25.9                7.2            51.8              3.6
                      Pikeminnow (fillet)
                      Largescale sucker
                                                    126                 1.5             252              0.7
                      (whole)
 RM 56.6-57.1 –       Mt whitefish (fillet)         81.6                2.3            163.2             1.1
 Upper Lake           Northern
                                                     53                 3.5             106              1.8
 Spokane              Pikeminnow (fillet)
                      Rainbow Trout
                                                     43                 4.4             86               2.2
                      (fillet)
                      Largescale Sucker
                                                     63                 3.0             126              1.5
 RM 64 & 77 –         (whole)
 Nine Mile Dam        Mt whitefish (fillet)         125                 1.5             250              0.7
 Up River Dam         Rainbow Trout
                                                    49.3                3.8            98.6              1.9
                      (fillet)
                      Largescale Sucker
                                                    75.1                2.5            150.2             1.2
                      (whole)
 RM 84.4 & 96 –
                      Northern
 Upriver Dam to                                     21.6                8.7            43.2              4.3
                      Pikeminnow (fillet)
 Border
                      Rainbow Trout
                                                    29.9                6.3            59.8              3.1
                      (fillet)
Notes:
DOH 2012 Data [17]
Assuming BW=70 kg; U.S. EPA RfD=0.00002
Orange Highlight = Average de minimis fish consumption rate of 8 meals/month




                                                                                                           Page 30
                                                                          Dec GMV Re: Opposition to Pl MILs 000730
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23217 Page 37 of
                                              182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Additionally, as I discussed in Volume 3 of my expert report, PCB health risks are based on, and are
proportional to, the PCB concentration. For example, a reduction in the PCB loading to the river
producing a 10% reduction in fish tissue PCB concentrations will reduce the calculated health risk by
10%. This relationship also holds for the fish consumption advisory shown in Exhibit 14. For example, in
the first row, the number of largescale sucker meals for the full PCB concentration is 0.8, while the
number of meals is doubled to 1.6 meals for the same fish assuming the PCB concentration is 50%.



1.8.        Calculated Fish Consumption Rates for PBDE-Contaminated Fish

Dr. Keenan critiqued my report because he stated that I ignored other contaminants.

In addition to PCBs, fish have been shown to be contaminated with polybrominated diphenyl ethers
(PBDEs), which are flame retardants used in a variety of consumer and industrial products [24] and are
complex mixtures of 209 individual PBDE congeners. The 2012 fish sampling data include individual
sampling results for 13 PBDE congeners (i.e., PBDE-049, -066, -071, -138, -153, -154, -183, -184, -191, -
209, -047, -100). U.S. EPA has developed RfDs for four PBDE congeners.

DOH has calculated the mean PBDE concentrations for fish tissue, as shown in Exhibit 15. (I have
reviewed these and find they are representative of PBDE fish contamination levels). Based on the mean
concentration, I calculated the number of fish meals per month fish consumers could eat without
experiencing toxic effects.

What is noteworthy about these results in comparison with Exhibit 14 is that, because PBDE is much less
toxic than PCBs, many more fish meals can be eaten when comparing PBDE to PCBs. (The U.S. EPA
RfDs for PCBs and PBDE are 0.00002 and 0.0001, respectively, making PCBs five times more toxic than
PBDEs). It should be noted that the PBDE concentrations, like the PCB concentrations above, have been
reduced by 50%, so this comparison is an “apple-to-apple” comparison to above PCB numbers presented
in column 2 of Exhibit 14.

As shown in Exhibit 15, the average Spokane fish consumers can eat the de minimis number of fish meals
for some species at all five fish sampling locations. For specific fish species, the highlighted (orange- plus
green-shaded) boxes show that 11 out of 15 (73%) of the fish sampled at the five locations can be eaten at
de minimis average fish consumption rates (8 meals/month). Moreover, the table also shows that the
PBDE levels are sufficiently low that, even for upper-bound fish consumers (23 meals/month), 8 out of



                                                                                                     Page 31
                                                                  Dec GMV Re: Opposition to Pl MILs 000731
Case 2:15-cv-00201-SMJ              ECF No. 422-25 filed 01/28/20                 PageID.23218 Page 38 of
                                                 182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


the 15 fish (more than half or 53%) samples are below toxic levels and they can eat the number of de
minimis number of fish meals.

These results are in stark contrast to the PCB results shown in Exhibit 14 in which there was only one
species at one location where tissue PCB concentrations would permit average fish consumers to eat de
minimis amounts of fish tissue (assuming 50% PCB concentration reductions, as were assumed here for
PBDE).


 Exhibit 15. Noncancer Health Effects, 2012 Data: Maximum Allowable Fish
                        Meals—PBDE-Contaminated Fish

                                                                PBDE Results Assuming 50%
                                                              Reduction in PBDE Concentration
                                          Fish Species
                    River Section
                                                                Mean PBDE            PBDE
                                                              Conc. (ug/kg ww)     Meals/Month

                                      Largescale sucker
                                                                    123.3               6.5
                                      (whole)
                  Spokane Arm         Brown Trout (fillet)          30.4               26.4
                                      Rainbow Trout
                                                                     8.5               94.5
                                      (fillet)
                                      Largescale sucker
                                                                    20.4               39.4
                  RM 33.7 – Little    (whole)
                  Falls Pool          Northern
                                                                      8                100.4
                                      Pikeminnow (fillet)
                                      Largescale sucker
                                                                    102.6               7.8
                                      (whole)
                  RM 56.6-57.1 –      Mt whitefish (fillet)         159                 5.1
                  Upper Lake          Northern
                                                                    31.8               25.3
                  Spokane             Pikeminnow (fillet)
                                      Rainbow Trout
                                                                    32.7               24.6
                                      (fillet)
                                      Largescale Sucker
                                                                    64.1               12.5
                  RM 64 & 77 –        (whole)
                  Nine Mile Dam       Mt whitefish (fillet)         417.2               1.9
                  Up River Dam        Rainbow Trout
                                                                    93.4                8.6
                                      (fillet)
                                      Largescale Sucker
                                                                     67                12.0
                                      (whole)
                  RM 84.4 & 96 –
                                      Northern
                  Upriver Dam to                                     5.9               136.2
                                      Pikeminnow (fillet)
                  Border
                                      Rainbow Trout
                                                                    27.7               29.0
                                      (fillet)
                Notes: DOH 2012 Data McBride [10]
                Assuming BW=60 kg; U.S. EPA RfD=0.0001
                Green Highlights = Upper-bound de minimis fish consumption rate 23 meals/month
                Orange Highlights = Average de minimis fish consumption rate 8 meals/month




                                                                                                      Page 32
                                                                      Dec GMV Re: Opposition to Pl MILs 000732
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20             PageID.23219 Page 39 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.9.        Calculated Fish Consumption Rates for Mercury-Contaminated Fish

Like PBDEs discussed above, Spokane fish are also contaminated with Hg. However, unlike PCBs and
PBDE, Hg is a not a manufactured commercial synthetic contaminant. It has a Statewide ubiquitous
distribution and is correctly characterized as an environmental background chemical. It is both a naturally
occurring background element present in rock and soils and is also an anthropogenic background
chemical (released from man’s activity, often from fuel combustion). It is largely an airborne contaminant
(that crosses state boundaries) that contaminates water bodies as a result of deposition and subsequent
surface runoff into water bodies. Spokane River fish have been found to contain Hg.

Exhibit 16 shows the DOH mean Hg concentration for the same fish that were analyzed for PCBs and
PBDEs (Exhibit 14 and Exhibit 15). The major difference between PCBs and PBDE, and Hg, is that
PCBs and PBDEs are primarily stored in fish fat tissue, while Hg is not. Hg is largely bound to proteins in
fish muscle tissue rather than to fat, so cooking has no effect on reducing the Hg concentration. The major
chemical form of Hg in fish tissue is methyl-mercury, which is the bioaccumulative form of Hg
(elemental Hg is not typically bioaccumulated). Accordingly, the Hg concentrations presented in Exhibit
16 represent the full laboratory Hg concentrations.

I have conducted the same analyses on the Hg fish tissue results as I described above for PCBs and
PBDEs. That is, I assumed Hg is the only contaminant present in fish tissue in order to isolate Hg and
determine the number of fish meals that can be eaten solely attributable to this one contaminant.

The results for Hg are strikingly similar to those I discussed for PBDE-contaminated fish above. Again,
some fish species can be eaten at de minimis fish consumption rates for all sections of the river. Twelve
fish samples out of 15 (80%) had Hg levels low enough to permit the average fish consumers to consume
the de minimis number of fish meals (8 meals/month). For the upper-bound fish consumer (23
meals/month), two fish samples (2/15) had Hg levels low enough to allow de minimis fish consumption.
However, it should be noted that, while the number of fish samples for upper-bound de minimis fish
consumption were less than I showed and discussed above for PBDE (8/15), the Hg fish concentrations
for many samples were well above the average de minimis levels. For example, three fish samples had Hg
levels that would allow more than 20 meals per month, and the rest were also well above the average de
minimis average rate of eight meals per month.




                                                                                                    Page 33
                                                                 Dec GMV Re: Opposition to Pl MILs 000733
Case 2:15-cv-00201-SMJ               ECF No. 422-25 filed 01/28/20                 PageID.23220 Page 40 of
                                                  182
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 16. Noncancer Health Effects, 2012 Data: Maximum Allowable Fish
                         Meals—Hg-Contaminated Fish


                                                                   Mean Hg
                                                                                        Hg
                     River Section         Fish Species              Conc.
                                                                                    Meals/Month
                                                                  (ug/kg ww)

                                       Largescale sucker
                                                                     60.3               13.3
                                       (whole)
                   Spokane Arm         Brown Trout (fillet)          85.4                9.4
                                       Rainbow Trout
                                                                     49.6               16.2
                                       (fillet)
                                       Largescale sucker
                                                                     39.0               20.6
                   RM 33.7 – Little    (whole)
                   Falls Pool          Northern
                                                                     147.0               5.5
                                       Pikeminnow (fillet)
                                       Largescale sucker
                                                                     55.3               14.5
                                       (whole)
                   RM 56.6-57.1 –      Mt whitefish (fillet)         30.7               26.2
                   Upper Lake          Northern
                                                                     157.0               5.1
                   Spokane             Pikeminnow (fillet)
                                       Rainbow Trout
                                                                     44.1               18.2
                                       (fillet)
                                       Largescale Sucker
                                                                     25.0               32.1
                   RM 64 & 77 –        (whole)
                   Nine Mile Dam       Mt whitefish (fillet)         50.0               16.1
                   Up River Dam        Rainbow Trout
                                                                     36.9               21.8
                                       (fillet)
                                       Largescale Sucker
                                                                     46.4               17.3
                                       (whole)
                   RM 84.4 & 96 –
                                       Northern
                   Upriver Dam to                                    185.0               4.3
                                       Pikeminnow (fillet)
                   Border
                                       Rainbow Trout
                                                                     36.5               22.0
                                       (fillet)
                 Notes: DOH 2012 Data McBride [10]
                 Assuming BW=60 kg; U.S. EPA RfD=0.0001
                 Green Highlights = Upper-bound de minimis fish consumption rate 23 meals/month
                 Orange Highlights = Average de minimis fish consumption rate 8 meals/month



1.10.       Dr. Keenan Stated I Ignored Lead as a Contaminant

The last contaminant Dr. Keenan stated I ignored was lead (Pb). I did not ignore it. I conducted a
toxicological analysis of Pb, but did not include it in my report because it is not possible to quantitatively
evaluate it like I did for PCBs, PBDE, and Hg for the simple reason that Pb does not have an RfD.
Neither U.S. EPA nor ATSDR has developed an RfD for Pb. Therefore, it cannot be evaluated together
with the other three contaminants.




                                                                                                       Page 34
                                                                       Dec GMV Re: Opposition to Pl MILs 000734
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23221 Page 41 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


As I have discussed, both U.S. EPA and DOH fish risk assessment guidance presents the same equation
for evaluating and quantifying the risks and safe fish consumption rates for multiple contaminants. (See
Exhibit 17). [2] [12] In fact, this is the exact equation that DOH used to evaluate Spokane River fish (for
the 2012 DOH data), and it was used just as presented to support the current Fish Consumption Advisory;
it is obvious that Pb was not included in DOH’s quantitative analysis.


 Exhibit 17. DOH Equation for Calculating the Risks and Fish Consumption
                     Rates for Multiple Contaminants [12]




It should be noted that the first consumption advisory was intended to warn the public about the number
of meals that were safe to eat in terms of both PCBs and Pb. It focused on the same fish species that were
sampled in the 1999 U.S. Geological Survey (USGS)/Washington State DOH report—namely, rainbow
trout, mountain whitefish, and largescale suckers. The warning for Pb exposures only seems to have been
applied as a precautionary note for consuming the “nonedible” parts of the fish and was thus issued for
eating the whole fish. However, this was based on the specific wording of the one-page Fact Sheet and the
supporting 1999 USGS and other fish data, since I was unable to locate the entire 2001 Washington State
DOH Health Advisory. [25]

While the fish advisory applied to both whole fish and fillets for PCB contamination, the Health Advisory
(which appears to err on the side of caution) also noted that there was a potential health threat from Pb-
contaminated fish, but only applied to consuming whole fish” for Pb. It did not apply to fish fillets, as
stated in the following section of the Health Advisory:

        What are the harmful effects of PCBs and lead? Who should be concerned? Pregnant women and
        women considering pregnancy should carefully follow the meal limits given in table 1.

        The fetus is particularly susceptible to the harmful effects of lead and PCBs when the mother eats
        contaminated fish. Such effects can include learning problems that appear during childhood
        years. Negative effects on a child’s behavior and ability to learn can also occur in children
        exposed to lead from birth through six years of age. Because lead was found at higher levels in
        whole fish samples, it is especially important for children under age six to eat only fillets
        according to the meal limits in table 1. [original emphasis] [25]




                                                                                                     Page 35
                                                                  Dec GMV Re: Opposition to Pl MILs 000735
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20                PageID.23222 Page 42 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


As the Health Advisory emphasis indicates, Pb was only a concern when consuming whole fish. The
reason for this distinction is that, unlike PCBs, which are bioaccumulated in all fat-containing tissues and
organs in fish, Pb is not. After Pb is absorbed by fish, it is sequestered and stored in nonedible fish parts
like the gills, bone, kidney, spleen, and intestines, but the bone is the most likely It is largely sequestered
into bone, where it substitutes for calcium. This type of absorption and sequestration into bone is similar
to how the human body stores Pb. Consequently, and most importantly, Pb does not bioaccumulate in fish
muscle tissue, so the only concern with Pb in typical fish advisories pertains to eating the whole fish—
including bone and gills. This opinion is supported by the detailed analysis later addressed and carefully
analyzed in the 2007 ATSDR/Washington State DOH Health Consultation for Spokane River fish in
which a determination was made to eliminate Pb as a chemical of concern, as it was shown that
consuming fish fillets would not pose a health threat (i.e., muscle tissue fillets contain 10 times less Pb
than the nonedible whole-fish body parts). [26]

With regards to lead, Washington State DOH issued advice against eating whole fish because USGS
studies showed fish fillets from Spokane River fish did not bioaccumulate Pb—even those fish caught in
river areas known to be highly enriched with Pb-laden mining waste. The 1989 USGS study (Maret and
Skinner 1989; published 2 years before the 2001 Health Advisory) showed fish analyzed from Spokane
River sections known to be downstream of mining production sites had insignificant bioaccumulation of
any heavy metal, including Pb, in fillet muscle tissue. In fact, the USGS showed there was a “poor
correlation” between the paired highly contaminated heavy metal sediments in mining areas (save for Cd)
and the corresponding fish tissue levels in those areas. USGS stated:

        Correlations between most trace-element concentrations in bed sediment and tissue (livers and
        fillets) were poor; however, there was a significant correlation between Cd in bed sediment and
        liver tissue. Trace-element concentrations in bed sediment did not appear to be good predictors
        of concentrations in tissue… [25]

In addition to discussing the very important concept that heavy metals did not bioaccumulate in fish, work
by USGS (1989) showed that the fish tissue levels—even in highly enriched sediments—were below the
U.S. EPA sediment screening values (SV) that were developed for bed sediments and edible fish tissue.
(SVs were defined as “associated adverse effects to aquatic life or human health are possible, but
expected infrequently”; USEPA tissue SVs were protective of human health at a “1 x 10-5 risk factor”
based on an average-sized adult (70 kilograms) and a consumption rate of 6.5 grams of fish per day (or
approximately 45 grams of fish per week). USGS stated:




                                                                                                        Page 36
                                                                    Dec GMV Re: Opposition to Pl MILs 000736
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23223 Page 43 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        Even though many of the sites exhibited trace-element enrichment, no trace-element
        concentrations in sportfish fillets exceeded USEPA SVs. This is noteworthy, because Pb and Hg
        can bioaccumulate in aquatic biota and are pollutants of concern around mining sites in the
        study area. It is apparent from this study that trace elements in bed sediment are not readily
        bioavailable for uptake by fish, especially the trace elements As, Cd, Pb, Hg, and Se, which are
        known to bioaccumulate in aquatic food chains. [25]

Finally, even in areas in which the riverbed Pb sediments were greatly enriched to levels higher than 100
ppm, no Pb bioaccumulation was seen in fish livers or fillets:

        Although concentrations of Pb were high (>100 μg/g) in bed sediment at some NROK [Northern
        Rockies Intermontane Basins] sites, Pb did not tend to accumulate in fish livers or fillets. This
        finding is particularly important because Pb has been identified as a pollutant of concern to
        humans and wildlife as a result of mining activities in this study area. [25]

It is well-known that when fish (as well as mammals) ingest contaminated sediments or prey containing
Pb, it does not build up in muscle tissue. Rather, most of the Pb body burden is found in bone, gills, liver,
and kidney:

        Lead can accumulate in bones, scales and skin (by sticking on to the skin surface). Lead can also
        be introduced from mucus and organs. [26]

Because Pb is sequestered in fish tissues and organs that may only be eaten rarely (if ever), the agencies
state that whole-fish samples are “not appropriate” for human health risk assessment:

        However, because whole largescale sucker rather than the edible portion (fillets) were analyzed
        for suckers, the values reported are not appropriate for human health risk assessment.

Furthermore, they assumed that children would not only eat whole fish, but that they would also
consistently eat only the fish species with the highest whole-body Pb level—namely, largescale suckers.
By their own admission, they did not think this a reasonable assumption: “However, it is highly unlikely
that a child would consume only largescale suckers.” [26]

Lacking an RfD, Pb-related risks cannot be evaluated in the same manner as other contaminants.
Therefore, I chose to evaluate Pb from a toxicological standpoint. I have concluded that Pb-contaminated
fish would not pose a health hazard even when the whole fish are eaten. This is because Pb is primarily
bound to bones in fish and the chemical bond is so strong that even if a fish consumer ate the entire fish
including bone, Pb would not be appreciable released from bone in the human gastrointestinal tract which
is necessary for absorption into the body. That is, for Pb to be absorbed from the human gastrointestinal
tract it must first be desorbed from the fish bone and because Pb is not desorbed from bone tissue (due to




                                                                                                     Page 37
                                                                  Dec GMV Re: Opposition to Pl MILs 000737
Case 2:15-cv-00201-SMJ               ECF No. 422-25 filed 01/28/20           PageID.23224 Page 44 of
                                                  182
                                                                           City of Spokane v Monsanto Co.
                               Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


the very strong chemical bond) it will not be significantly absorbed into the systemic blood circulation by
the fish consumer.

If, for example, even when whole fish (bones and all) are used to make a stew or soup, Pb would not be
significantly released into the water and most would still be bound to bone tissue. Furthermore, assuming
a fish eater actually ate the bones it would not be in a bioavailable chemical form that could be absorbed
from the microvilli lining the small intestine where most absorption occurs.

Simply put, Pb will not be bioavailable due to the tenacious stable chemical forces holding it in place in
bone. Pb actually becomes part of the bone matrix. This is not just true in fish but when humans are
exposed to Pb is stored for decades in bone tissue (which can be viewed as a protective physiological
mechanism because only free unbound Pb can cross the blood brain barrier to cause brain damage and as
long as it stored in bone it is not free).

When Pb is ingested by fish, it is sequestered into skeletal bone by forming a nearly unbreakable bond
with the phosphate mineral apatite—which is the chemical structure of bones—to form pyromorphite; this
stable crystalline mineral cannot be absorbed by the human digestive system (Freeman 2012). [27] For
example, Miretzky et al. (2008) states that intentional or unintentional ingestion of pyromorphite does not
pose a health threat because it cannot be made soluble in the physiological conditions of the
gastrointestinal tract: [28]

         Accidental pyromorphite ingestion does not yield bioavailable lead, because pyromorphite is
         insoluble in the intestinal tract.

In fact, bone acts like a sponge to absorb Pb, and the resulting pyromorphite is so incredibly stable that it
has been shown to be very effective biomaterial tool for remediating Pb-contaminated water at polluted
sites: [27]

         Adsorption onto biomaterials is one of the most promising processes for heavy metal remediation
         of contaminated water…The percent lead removed from the contaminated aqueous solution by
         each fish bone, carbonate and phosphate salt was calculated. Lead removal by the fish bone was
         greater than 99% for each type of fish bone used. The results further suggest that the fish bones
         removed slightly more lead than sodium carbonate and sodium phosphate. These results suggest
         that unmodified fish bone is a highly effective biomaterial for removing lead from contaminated
         water.

Ground fish bones are even effective in sequestering Pb from contaminated soils: [27]

         Now researchers are using fish bones and other phosphate-rich amendments to remediate lead in
         urban soils. “We have seen reduction in bioaccessibility in some lab samples up to fifty percent


                                                                                                      Page 38
                                                                   Dec GMV Re: Opposition to Pl MILs 000738
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20                PageID.23225 Page 45 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        within just a few weeks of treatment,” says Steve Calanog of the U.S. Environmental Protection
        Agency (EPA), who is overseeing an agency project using fish bones to clean up soils in the South
        Prescott neighborhood of Oakland, California.

Pb stored in skeletal bone is essentially considered a protective toxicological mechanism in both fish and
humans because it immobilizes Pb in the body in the solid bone matrix and prevents Pb-induced toxicity
(Pb remains bound in bone for many decades). This is because only free or unbound Pb can reach the
brain from the systemic blood circulation. This is a well-known fundamental principal in toxicology,
which was even stated in the Health Consultation, but only in reference to human exposures:

        Because of chemical similarities to calcium, lead can be stored in bone for many years. Even
        after exposure to environmental lead has been reduced, lead stored in bone can be released back
        into the blood where it can have harmful effects. Normally this release occurs relatively slowly.
        [26]

In summary, the degree to which absorption of Pb into the human body after eating fish tissue
contaminated with Pb depends on a variety of factors but the sine qua non is Pb bioavailability, as
discussed previously. That is, in order for Pb to produce neurotoxic effects in a child, it must first be
absorbed into the child’s body from the gastrointestinal tract after a fish meal. Once the Pb-contaminated
fish tissue reaches the stomach and small intestine, Pb must first be made bioaccessible; unless it is
solubilized from fish tissue, it cannot be absorbed in the duodenum (the first part of the small intestine
that is attached to the stomach). Bioaccessibility describes the process whereby Pb is first desorbed (the
opposite of absorbed) from solid fish tissue matrixes like fish bone and other tissues in which it is made
water-soluble and can be dissolved in the watery intestinal contents. Desorption from the solid state
matrix is an absolute requirement for Pb because it must be soluble in the aqueous environment of the
gastrointestinal tract (absorptive tissue lining the small intestine) in order for it to be transported through
the cells lining the small intestine (gastrointestinal epithelium). Only the water-soluble fraction of Pb can
pass through the cells lining the intestine, reach the intestinal blood capillaries, and enter the systemic
blood circulation (via the hepatic portal vein). The portion that remains nonsoluble and bound to the solid
fish tissue matrix cannot be absorbed, and that fraction will simply be eliminated in the feces. The percent
bioavailability is one of the most important assumptions used in the U.S. EPA Pb models for calculating
the BBL. The Health Consultation recommendation for eating whole fish contaminated with Pb is based
on the assumption that 30% of the Pb in whole fish is bioavailable. Since Pb bound to fish bone
represents the largest fraction in all fish organ systems and the Pb–bone fraction is not bioavailable, the
bioavailability assumption of 30% Pb for children overestimates the BBL and risk to children.




                                                                                                        Page 39
                                                                    Dec GMV Re: Opposition to Pl MILs 000739
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20             PageID.23226 Page 46 of
                                               182
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.11.       Comparing the Maximum Allowable Fish Meal PCB Levels with
            Multiple Contaminants

In the previous sections, I evaluated the three fish contaminants separately, assuming only one
contaminant was present in fish. Comparing those results shows that it is obvious that PCB is the greatest
threat to Spokane fish consumers, and it is the most important contaminant that needs to be targeted by
the City for remediation.

In this section I present the results in a somewhat different format. While the previous section allowed a
side-by-side comparison of the three contaminants, it did not permit an evaluation of the health threat
when just PCBs were removed from fish tissue. Therefore, it would be useful to know if fish consumers
could eat more fish if Spokane’s efforts succeeded in removing PCBs. For this analysis, I compared the
maximum allowable fish meals based on all three contaminants (PCBs + PBDEs + Hg) being present
(using 2012 data) to the scenario where Spokane was successful in removing PCBs, leaving only Hg and
PBDEs in the fish tissues. This is the generally accepted toxicological practice of analyzing the magnitude
of a single contaminant when investigating chemicals that all target the same body organ. In this analysis,
the summed risks can be added since all three contaminants produce similar toxic effects in the central
nervous system, causing neurological damage (particularly during development in young children and
adolescents).

Ultimately, this analysis addresses the question, “Will remediating PCBs have a significant impact on fish
consumption, even though fish will still be contaminated with other chemicals?” (i.e., is it worth it?). The
answer is yes.

The calculated number of maximum fish meals will be significantly increased if PCBs are reduced even if
PBDE and Hg are assumed to remain unchanged from 2012 levels. The table below in Exhibit 18 shows:
1) the number of fish meals that can be safely consumed for fish tissues contaminated with all three
chemicals (PCBs, PBDE, and Hg); and 2) the maximum number of fish meals assuming PCBs are no
longer in the fish. The first column shows the combined effect on fish meals resulting from the combined
effect of just PBDE, and Hg this is juxtaposed with column 3 that shows that number meals is
significantly decreased with all three contaminants (i.e., PCB + PBDE + Hg). The last column shows the
increased number of fish meals in multiples when PCB is assumed to be absent from fish tissues. For
example, the first row shows that when all contaminants are present only 1.4 fish meals can be eaten but




                                                                                                    Page 40
                                                                  Dec GMV Re: Opposition to Pl MILs 000740
Case 2:15-cv-00201-SMJ                ECF No. 422-25 filed 01/28/20              PageID.23227 Page 47 of
                                                   182
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


when PCB are removed, the number of meals is significantly increase to 4.4 meals, which is 3.1 times as
many meals


Exhibit 18. Noncancer Health Effects, 2012 Data: Comparing the Maximum
           Allowable Fish Meals, With and Without PCB Contamination

                                                     Maximum            Maximum
                                                   Allowable Fish     Allowable Fish
                                                    Meals- PCBs       Meals With All          Differences In
       River Section         Fish Species            Eliminated       Contaminants            Multiples (x)
                                                                    ALL=PCBs + PBDE
                                                  ONLY=PBDE + Hg
                                                                          + Hg
                          Largescale sucker
                                                        4.4                1.4                     3.1
                          (whole)
     Spokane Arm          Brown Trout (fillet)          6.9                3.5                     2.0
                          Rainbow Trout
                                                        13.8               5.2                     2.7
                          (fillet)
                          Largescale sucker
                                                        13.5               4.7                     2.9
     RM 33.7 – Little     (whole)
     Falls Pool           Northern
                                                        5.2                3.3                     1.6
                          Pikeminnow (fillet)
                          Largescale sucker
                                                        5.1                1.4                     3.7
                          (whole)
     RM 56.6-57.1 –       Mt whitefish (fillet)         4.2                1.7                     2.4
     Upper Lake           Northern
                                                        4.3                2.2                     1.9
     Spokane              Pikeminnow (fillet)
                          Rainbow Trout
                                                        10.5               3.7                     2.9
                          (fillet)
                          Largescale Sucker
                                                        9.0                2.7                     3.4
     RM 64 & 77 –         (whole)
     Nine Mile Dam        Mt whitefish (fillet)         1.7                0.9                     1.9
     Up River Dam         Rainbow Trout
                                                        6.2                2.7                     2.3
                          (fillet)
                          Largescale Sucker
                                                        7.1                2.2                     3.2
                          (whole)
     RM 84.4 & 96 –
                          Northern
     Upriver Dam to                                     4.2                3.1                     1.4
                          Pikeminnow (fillet)
     Border
                          Rainbow Trout
                                                        12.5               4.9                     2.6
                          (fillet)
     Average Difference                                                                            2.5
                 Notes: DOH 2012 Data McBride [10]
                 Assuming BW=60 kg; U.S. EPA RfD=0.0001 for Hg and PBDE; PCB RfD 0.00002
                 Orange Highlights = Average de minimis fish consumption rate 8 meals/month




This increase in the number of meals when PCB is reduced to zero has real-like consequences. That is,
with PCB gone, fish consumers can enjoy the health-benefits of eating the de minimis recommended
number of 1 fish meal per week. In fact, after PCBs are eliminated, the recommended number of fish can
be eaten for all fish samples.


                                                                                                           Page 41
                                                                     Dec GMV Re: Opposition to Pl MILs 000741
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23228 Page 48 of
                                              182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.12.       Rebuttal Response to Dr. Keenan’s Critique of the Fish
            Consumption Rate

Dr. Keenan makes the following statements on page 6-3:

        Dr. DeGrandchamp provides a discussion of risks associated with the ingestion of fish at a rate
        of 42 g/day (on average) and 90 g/day for higher-end consumers. As I discussed in Section 5.2,
        the 42 g/day fish ingestion rate presented by WDOH (2007), which was cited as based on studies
        conducted in the late 1990s that were not specifically designed to estimate fish consumption
        rates, is likely in error. A similar consumption rate was reported in ATSDR (2005). Even so,
        WDOH uses the 42 g/day value only in its screening assessment. Fish advisories are set assuming
        an 8-oz meal size, which equates to 32 g/day for one fish meal per week. The error associated
        with the 42 g/day consumption rate also puts into question the derivation and use of the higher
        end consumption rate of 90 g/day.

Dr. Keenan is incorrect for several reasons. First, DOH does not use 42 g/day in its screening assessment.
As I discussed previously, it uses 59.7 and 175 as fish ingestion rates to represent the average and upper-
bound screening levels, as shown in Exhibit 19. (I have referred to these screening levels as de minimis
fish tissue concentrations).




                                                                                                    Page 42
                                                                 Dec GMV Re: Opposition to Pl MILs 000742
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20             PageID.23229 Page 49 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


   Exhibit 19. DOH Uses 59.7 and 175 g/day to Calculate Screening Levels




Second, as I discussed previously, health groups and governmental agencies recommend that a healthy
diet consist of 8–12 ounces of fish per week [29], which equals 32–48 g/day; this is considered the
minimum daily fish ingestion rate. Exhibit 20 shows the recent recommendation by U.S. EPA–FDA for
the number of fish meals pregnant women or women of childbearing age.


 Exhibit 20. U.S. EPA–FDA Recommends 8–12 Ounces of Seafood per Week
                                   [3]




Indeed, U.S. EPA–FDA also used a fish ingestion rate of 48 g/day (three 4-ounce servings) to calculate a
screening level for eating Hg-contaminated fish. The agencies characterized this fish ingestion rate as
being the healthiest, labeling it among “Best Choices” to encourage women to eat more fish. (See Exhibit
21.)




                                                                                                   Page 43
                                                                 Dec GMV Re: Opposition to Pl MILs 000743
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23230 Page 50 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 21. U.S. EPA–FDA Hg Fish Contamination Screening Levels Based
           on a Fish Ingestion Rate of 48 g/day Is among “Best Choices” [3]




Contrary to Dr. Keenan’s opinion that a fish ingestion rate of 42 g/day may not be appropriate, it should
be noted that when DOH set the assumed fish ingestion rate to 42 g/day, it essentially set a fish ingestion
below even the minimum fish ingestion rate governmental health agencies recommend. [29]

Dr. Keenan also states on page 6-6:

        Dr. DeGrandchamp also did not closely review WDOH’s quoted risk results. These risk results
        were based on a consumption rate of 42 g/day, which, as stated earlier, is an error. The risk
        calculations should have been based on an 8-oz meal size, which equates to 32 g/day (at one fish
        meal per week). Use of this elevated fish consumption rate overestimates the potential risks by a
        factor of 1.3 (42/32).

The document Dr. Keenan is referring is the 1997 Consumption Patterns of Anglers Who Frequently Fish
Lake Roosevelt, September 1997, DOH. [20] As I stated in my deposition, I reviewed this document to
determine the source of the fish ingestion rate of 42 g/day. However, but since no raw data were
presented, I evaluated the summary data in which DOH did present numerical estimates of the fish
consumption rates. [20]

The above data within the report supports my opinion that a consumption rate of 42 grams per day is a
reasonable fish consumption rate that will protect a large number of people eating PCB-contaminated
fish. As I repeatedly stated in my deposition, the overarching goal of all health assessments intended to
protect public health is to prevent the majority of the public—not just the average fish consumer—from
eating an excessive amount of PCB-contaminated fish. As noted above, the fish consumption survey
stated that the average fish consumption was 42 fish meals per year, which equates to an average (50th


                                                                                                    Page 44
                                                                 Dec GMV Re: Opposition to Pl MILs 000744
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20                PageID.23231 Page 51 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


percentile) daily fish consumption of 26 grams. However, the 90th percentile of those surveyed consumed
103.2 meals per year, or two meals per week, which is equivalent to 64 g/day. Thus, the fish ingestion rate
of 42 g/day falls in the middle of these two consumption rates (i.e., 45 g/day), approximately
corresponding to the 75th percentile. As I testified in my deposition, a 42 g/day ingestion rate was a
reasonable assumption, as it protects about 75% of the population. Although it does not protect the entire
population (with the target being 90%–95%), it is more protective than the 26 g/day average consumption
rate, which only protects half the population. Therefore, while I did not cite this particular document in
my expert report, the findings are not inconsistent with my opinion.

In addition, DOH stated that the primary target was license holders and fishing club members, which
would have ignored those fishing without a license and those not belonging to a club:

        A mail survey questionnaire sampled two fish-consuming populations based on a random sample
        of Spokane County fishing license holders (2000 sample population) and individuals from a
        particular Spokane area fishing club (180 sample population from The Walleye Club). [20]

Part of that survey also included fishing consumption rates for ethnic groups like the Russian community.
DOH concluded the rate for that group was 65 g/day: [20]

        Key Russian Community Findings:

                Harvest locations: Upriver Dam, the old Walk in the Wild Zoo, River Front Park,
                 downtown Spokane area, T.J Meenach Bridge, Nine Mile Bridge, and Long Lake.
                Fish harvested: rainbow trout, German (brown) trout, suckers, catfish, crayfish, pike
                 minnow, smallmouth bass, and perch.
                Fish consumption: about 4 pounds per month (about 65 g/day or 2.3 ounces of fish per
                 day).


1.13.       Calculated Noncancer Hazard Quotient and Cancer Risk

Assuming higher ingestion rates – which are reflected by the above-discussed documents -- would
significantly increase the risk under Keenan’s analysis. In my above response to Dr. Keenan’s critique
that a fish ingestion rate of 42 g/day is not appropriate, I state that it is a reasonable assumption because it
falls below even the minimum fish ingestion rates that are recommended by governmental health
agencies. [29] In this section, I calculate the PCB noncancer hazard index and cancer risk (using the 2012
DOH fish tissue dataset) based on the fish ingestion rates that are the subject of this issue: 42 g/day. I




                                                                                                        Page 45
                                                                    Dec GMV Re: Opposition to Pl MILs 000745
Case 2:15-cv-00201-SMJ              ECF No. 422-25 filed 01/28/20             PageID.23232 Page 52 of
                                                 182
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


have also calculated the same hazards and risks assuming 64 g/day, since that was the 90th percentile for
the fish ingestion rate.

I should also stress that the fish ingestion rate of 42 g/day is not germane to my opinion because using
that assumption—which corresponds to about the 75th percentile (the 50th and 90th percentiles were 26
and 64 g/day, respectively) does not protect the entire population. The generally accepted practice in
toxicology and risk assessment is to protect the entire population, which corresponds to the 95th–99th
percentile; that would be greater than even the 90th percentile level of 64 g/day.



1.13.1.      Equations for Calculating Daily PCB Dose from Eating PCB-Contaminated Fish

          Noncarcinogenic: Equation for Fish Tissue Exposure Dose
                              Dose noncancer (mg/kg-day) = [(C*CF1* IR*CF2*EF*ED)/ (BW x AT) noncancer


          Carcinogenic: Equation for Fish Tissue Exposure Dose

                              Dose cancer (mg/kg-day) = [(C*CF1*IR*CF2*EF*ED)/(BW x AT)] cancer
          Noncancer Hazard Quotient
                              HQ = Dose noncancer / RfD

          Carcinogenic: Equation for Fish Tissue Exposure Dose
                           Cancer Risk = Dose cancer * CSF


Exposure parameters and values used to calculate PCB dose are shown in Exhibit 22.


Exhibit 22. Exposure Assumptions for Calculating the HQ and Cancer Risk


              Parameter                  Value            Unit                 Comments
   Concentration (C)                     Variable         ug/kg   Mean Fish Tissue Concentration
                                                                  Converts contaminant concentration from
   Conversion Factor (CF1)               0.001            mg/ug   micrograms (ug) to milligrams (mg)
                                        42 and 64                 Average recreational anglers (42 g/day)
   Ingestion Rate (IR)                                g/kg/day
                                          g/day
                                                                  Converts contaminant concentration from
   Conversion Factor2 (CF1)              0.001            mg/ug   micrograms (ug) to milligrams (mg)




                                                                                                        Page 46
                                                                   Dec GMV Re: Opposition to Pl MILs 000746
Case 2:15-cv-00201-SMJ              ECF No. 422-25 filed 01/28/20                       PageID.23233 Page 53 of
                                                 182
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                                                                            Converts mass of fish from grams (g)
   Conversion Factor2 (CF2)                  0.001               kg/g       to kilograms (kg)
                                                                            Assumes daily exposure consistent with
   Exposure Frequency (EF)                    365              days/year
                                                                            units of ingestion rate given in g/day
                                           30 (adult)
   Exposure Duration (ED)                                        years      Number of years eating fish
                                            5 (child)
   Averaging Time noncancer (AT)            10950             days          30 years
   Averaging Time cancer (AT)               25550             days          70 years
   Oral Reference Dose (RfD)                 2E-5           mg/kg-day       Source: USEPA, IRIS (2019)
   Cancer Slope Factor (CSF)                  2            mg/kg-day-1      Source: USEPA, IRIS (2019)



Exhibit 23 presents the hazard quotients for PCB-contaminated fish using the 2012 DOH data and
assuming a fish ingestion rate of 42 g/day for both the 50% PCB concentration and the full PCB
concentration. As this table shows, more than 11 of the fish samples (11/15; 73%) exceeded the safe daily
intake (based on the RfD), which is HQ = 1.0. All HQ results exceeded 1.0 for the fish samples that were
not adjusted to account for a reduction in PCB concentration resulting from recommended fish
preparation.


  Exhibit 23. Calculated Hazard Quotient (HQ) for 2012 Fish Tissue Data
                    Assuming a Fish Ingestion Rate of 42 g/day

                                                                          Hazard                           Hazard
                                                     PCB                                  PCB
                                                                         Quotient                         Quotient
        River Section       Fish Species         Concentration                        Concentration
                                                                           50%                               No
                                                 50% Reduction                        No Reduction
                                                                         Reduction                        Reduction
                        Largescale sucker
                                                        113.8               3.4           227.6              6.8
                        (whole)
                        Brown Trout
       Spokane Arm                                      33.3                1.0            66.6              2.0
                        (fillet)
                        Rainbow Trout
                                                        28.8                0.9            57.6              1.7
                        (fillet)
                        Largescale sucker
                                                         33                 1.0            66                2.0
       RM 33.7 –        (whole)
       Little Falls     Northern
       Pool             Pikeminnow                      25.9                0.8            51.8              1.6
                        (fillet)
                        Largescale sucker
                                                        126                 3.8            252               7.6
                        (whole)
                        Mt whitefish
                                                        81.6                2.4           163.2              4.9
       RM 56.6-57.1 –   (fillet)
       Upper Lake       Northern
       Spokane          Pikeminnow                       53                 1.6            106               3.2
                        (fillet)
                        Rainbow Trout
                                                         43                 1.3            86                2.6
                        (fillet)




                                                                                                                   Page 47
                                                                              Dec GMV Re: Opposition to Pl MILs 000747
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20           PageID.23234 Page 54 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                      Largescale Sucker
                                                63           1.9            126            3.8
                      (whole)
      RM 64 & 77 –
                      Mt whitefish
      Nine Mile Dam                            125           3.8            250            7.5
                      (fillet)
      Up River Dam
                      Rainbow Trout
                                               49.3          1.5            98.6           3.0
                      (fillet)
                      Largescale Sucker
                                               75.1          2.3           150.2           4.5
                      (whole)
      RM 84.4 & 96    Northern
      – Upriver Dam   Pikeminnow               21.6          0.6            43.2           1.3
      to Border       (fillet)
                      Rainbow Trout
                                               29.9          0.9            59.8           1.8
                      (fillet)



Exhibit 24 shows the hazard quotient for PCB-contaminated fish for the 2012 DOH data assuming a fish
ingestion rate of 64 g/day for both the 50% PCB concentration and the full PCB concentration. As this
table shows, all HQ results exceeded 1.0.


  Exhibit 24. Calculated Hazard Quotient (HQ) for 2012 Fish Tissue Data
                    Assuming a Fish Ingestion Rate of 64 g/day

                                                           Hazard
                                              PCB                          PCB            Hazard
                                                          Quotient
      River Section     Fish Species      Concentration                Concentration     Quotient
                                                            50%
                                          50% Reduction                No Reduction    No Reduction
                                                          Reduction
                      Largescale sucker
                                              113.8          5.2           227.6           10.4
                      (whole)
                      Brown Trout
     Spokane Arm                              33.3           1.5           66.6            3.0
                      (fillet)
                      Rainbow Trout
                                              28.8           1.3           57.6            2.6
                      (fillet)
                      Largescale sucker
                                               33            1.5            66             3.0
     RM 33.7 –        (whole)
     Little Falls     Northern
     Pool             Pikeminnow              25.9           1.2           51.8            2.4
                      (fillet)
                      Largescale sucker
                                               126           5.8            252            11.5
                      (whole)
                      Mt whitefish
                                              81.6           3.7           163.2           7.5
     RM 56.6-57.1 –   (fillet)
     Upper Lake       Northern
     Spokane          Pikeminnow               53            2.4            106            4.8
                      (fillet)
                      Rainbow Trout
                                               43            2.0            86             3.9
                      (fillet)
                      Largescale Sucker
     RM 64 & 77 –                              63            2.9            126            5.8
                      (whole)
     Nine Mile Dam
                      Mt whitefish
     Up River Dam                              125           5.7            250            11.4
                      (fillet)




                                                                                                  Page 48
                                                               Dec GMV Re: Opposition to Pl MILs 000748
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23235 Page 55 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                      Rainbow Trout
                                              49.3             2.3            98.6            4.5
                      (fillet)
                      Largescale Sucker
                                              75.1             3.4           150.2            6.9
                      (whole)
      RM 84.4 & 96    Northern
      – Upriver Dam   Pikeminnow              21.6             1.0            43.2            2.0
      to Border       (fillet)
                      Rainbow Trout
                                              29.9             1.4            59.8            2.7
                      (fillet)


Exhibit 25 shows the cancer risk for PCB-contaminated fish based on the 2012 DOH data and assuming a
fish ingestion rate of 42 g/day. All cancer risks exceed de minimis cancer risks, as well as the 1E-4 cancer
risk threshold Dr. Keenan set as an acceptable risk.




                                                                                                    Page 49
                                                                 Dec GMV Re: Opposition to Pl MILs 000749
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20             PageID.23236 Page 56 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 25. Calculated Cancer Risk for 2012 Fish Tissue Data Assuming a
                         Fish Ingestion Rate of 42 g/day

                                               PCB
                                                           Cancer Risk       PCB
                                           Concentration                                 Cancer Risk
       River Section     Fish Species                         50%        Concentration
                                               50%                                       No Reduction
                                                            Reduction    No Reduction
                                            Reduction
                       Largescale sucker
                                               113.8         1.4E-04         227.6          2.7E-04
                       (whole)
                       Brown Trout
      Spokane Arm                              33.3          4.0E-05         66.6           8.0E-05
                       (fillet)
                       Rainbow Trout
                                               28.8          3.5E-05         57.6           6.9E-05
                       (fillet)
                       Largescale sucker
                                                33           4.0E-05          66            7.9E-05
      RM 33.7 –        (whole)
      Little Falls     Northern
      Pool             Pikeminnow              25.9          3.1E-05         51.8           6.2E-05
                       (fillet)
                       Largescale sucker
                                               126           1.5E-04         252            3.0E-04
                       (whole)
                       Mt whitefish
                                               81.6          9.8E-05         163.2          2.0E-04
      RM 56.6-57.1 –   (fillet)
      Upper Lake       Northern
      Spokane          Pikeminnow               53           6.4E-05         106            1.3E-04
                       (fillet)
                       Rainbow Trout
                                                43           5.2E-05          86            1.0E-04
                       (fillet)
                       Largescale Sucker
                                                63           7.6E-05         126            1.5E-04
                       (whole)
      RM 64 & 77 –
                       Mt whitefish
      Nine Mile Dam                            125           1.5E-04         250            3.0E-04
                       (fillet)
      Up River Dam
                       Rainbow Trout
                                               49.3          5.9E-05         98.6           1.2E-04
                       (fillet)
                       Largescale Sucker
                                               75.1          9.0E-05         150.2          1.8E-04
                       (whole)
      RM 84.4 & 96     Northern
      – Upriver Dam    Pikeminnow              21.6          2.6E-05         43.2           5.2E-05
      to Border        (fillet)
                       Rainbow Trout
                                               29.9          3.6E-05         59.8           7.2E-05
                       (fillet)



Exhibit 26 shows the cancer risk for PCB-contaminated fish based on the 2012 DOH data and assuming a
fish ingestion rate of 64 g/day. As shown for the above calculations, all cancer risks exceed de minimis
cancer risks, as well as the 1E-4 cancer risk threshold Dr. Keenan set as an acceptable risk.




                                                                                                      Page 50
                                                                   Dec GMV Re: Opposition to Pl MILs 000750
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20            PageID.23237 Page 57 of
                                              182
                                                                     City of Spokane v Monsanto Co.
                         Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 26. Calculated Cancer Risk for 2012 Fish Tissue Data Assuming a
                         Fish Ingestion Rate of 64 g/day


                                              PCB                           PCB
      River Section     Fish Species      Concentration   Cancer Risk   Concentration   Cancer Risk
                                          50% Reduction                 No Reduction

                      Largescale sucker
                                              113.8         2.1E-04         227.6         4.2E-04
                      (whole)
                      Brown Trout
     Spokane Arm                              33.3          6.1E-05         66.6          1.2E-04
                      (fillet)
                      Rainbow Trout
                                              28.8          5.3E-05         57.6          1.1E-04
                      (fillet)
                      Largescale sucker
                                               33           6.0E-05          66           1.2E-04
     RM 33.7 –        (whole)
     Little Falls     Northern
     Pool             Pikeminnow              25.9          4.7E-05         51.8          9.5E-05
                      (fillet)
                      Largescale sucker
                                               126          2.3E-04         252           4.6E-04
                      (whole)
                      Mt whitefish
                                              81.6          1.5E-04         163.2         3.0E-04
     RM 56.6-57.1 –   (fillet)
     Upper Lake       Northern
     Spokane          Pikeminnow               53           9.7E-05         106           1.9E-04
                      (fillet)
                      Rainbow Trout
                                               43           7.9E-05          86           1.6E-04
                      (fillet)
                      Largescale Sucker
                                               63           1.2E-04         126           2.3E-04
                      (whole)
     RM 64 & 77 –
                      Mt whitefish
     Nine Mile Dam                             125          2.3E-04         250           4.6E-04
                      (fillet)
     Up River Dam
                      Rainbow Trout
                                              49.3          9.0E-05         98.6          1.8E-04
                      (fillet)
                      Largescale Sucker
                                              75.1          1.4E-04         150.2         2.7E-04
                      (whole)
     RM 84.4 & 96     Northern
     – Upriver Dam    Pikeminnow              21.6          3.9E-05         43.2          7.9E-05
     to Border        (fillet)
                      Rainbow Trout
                                              29.9          5.5E-05         59.8          1.1E-04
                      (fillet)




                                                                                                    Page 51
                                                                Dec GMV Re: Opposition to Pl MILs 000751
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23238 Page 58 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


2.          FISH CONSUMPTION RISKS AS DEFINED BY LAW
            ARE BASED ON THE DE MINIMIS CANCER RISK
            LEVEL 1E-6

Rebuttal to Dr. Keenan’s statement that a cancer risk level of 1E-6 to 1E-4 is acceptable because it falls
within EPA’s acceptable risk range.

While I do agree with Dr. Keenan’s statement, and he has correctly cited the U.S. EPA risk management
framework (which is explained in the “Don Clay memo”) [30]—-which I have relied on for most of my
300 HHRAs—it is not applicable to this case. This is not an U.S. EPA-led site; there is no U.S. EPA
remedy to be evaluated, so Dr. Keenan is citing a risk management framework that is not germane. As I
discussed in great detail in Volume 3 of my expert report, DOH is the lead agency responsible for
protecting the health of Spokane fish consumers. Furthermore, and perhaps more importantly, Dr. Keenan
is ignoring the Washington State law that governs the acceptable risk for fish consumption. That law is
the National Toxics Rule (NTR), which is overseen by Ecology: [31]

        Washington State’s water quality standards for toxic substances (WAC 173-201A-040[5]) define
        human health-based water quality criteria by referencing 40 CFR 131.36, also known as the
        National Toxics Rule (NTR). [31]

The NTR specifically considers fish consumption of contaminated fish to make a determination on
whether Washington water bodies are meeting health-based standards:

        The NTR criteria were issued by EPA to Washington State in 1992. These criteria are designed to
        minimize the risk of adverse effects occurring to humans from chronic (lifetime) exposure to toxic
        substances through the ingestion of drinking water and contaminated fish and shellfish obtained
        from surface waters. The NTR criteria are regulatory values used by Ecology for a number of
        different purposes, including permitting wastewater discharges and assessing when waterbodies
        are adversely impacted by contaminants. [31]

Most importantly, the NTR criteria are specifically based on a 1E-6 cancer risk level:

        The NTR criteria values are based on a daily fish consumption rate of 6.5 grams/day and a risk
        level of 10-6…A risk level is an estimate of the number of cancer cases that could be caused by
        exposure to a specific contaminant. At a risk level of 10-6, one person in a million would be
        expected to contract cancer due to long-term exposure to a specific contaminant. [31]

Dr. Keenan has ignored the NTR criteria. In my experience, risk-based levels as defined by U.S. EPA and
state laws trump or supersede the results of site-specific risk assessments (for example, when groundwater



                                                                                                    Page 52
                                                                  Dec GMV Re: Opposition to Pl MILs 000752
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20             PageID.23239 Page 59 of
                                             182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


risks are compared to chemical-specific Maximum Contaminant Levels [MCLs: defined in the Clean
Drinking Water Act], MCLs are always used as the groundwater risk standard). That is, environmental
laws or policies, which are referred to by U.S. EPA as Applicable or Relevant and Appropriate
Requirements (ARARs) are usually given deference and weighted more heavily than the results of a risk
assessment. Indeed, the U.S. EPA risk management framework Dr. Keenan cites (the Don Clay memo
[30]) was specifically developed for Superfund sites—not fish consumptions advisories—states that
ARARS need to be considered: [30]

        Specifically, the following points are made in the memorandum:

        Where the cumulative carcinogenic site risk to an individual based on reasonable maximum
        exposure for both current and future land use is less than 10(-4) and the non-carcinogenic hazard
        quotient is less than 1, action generally is not warranted unless there are adverse environmental
        impacts. However, if MCLs or non-zero MCLGs are exceeded, action generally is warranted.
        [30]

Indeed, ARARS are one of the two threshold criteria in the National Contingency Plan (NPL). [32]

As DOE states, exceedances of the risk-based values established in the NTR may trigger state
enforcement action under the Clean Water Act (which is a Statute):

        The NTR criteria are thresholds that, when exceeded, may lead to regulatory action. When water
        quality criteria are exceeded, the federal Clean Water Act requires that the waterbody be put on
        a list and that a water cleanup plan be developed for the pollutant causing the problem. This list
        is known as the 303(d) list, and the water cleanup plan results from a Total Maximum Daily Load
        (TMDL) study and public involvement process. Ecology uses the TMDL program to control
        sources of the particular pollutant in order to bring the waterbody back into compliance with the
        water quality standards.

Exhibit 27 lists the NTR screening fish tissue concentrations. Based on the 2012 Spokane fish sampling
dataset, all fish samples exceed the NTR levels, even though these fish tissue PCB concentrations are
based on a daily fish consumption rate of 6.5 grams/day.




                                                                                                  Page 53
                                                                Dec GMV Re: Opposition to Pl MILs 000753
Case 2:15-cv-00201-SMJ                ECF No. 422-25 filed 01/28/20                PageID.23240 Page 60 of
                                                   182
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


  Exhibit 27. National Toxics Rule Criteria, National Recommended Water
           Quality Criteria, and EPA Screening Values for the Protection of
          Human Health for Contaminants Detected in Fish Tissue, WSTMP
                                   2004–2005 [21]

                                                    National                  EPA Screening Values
                                       National
                                  1               Recommended      Subsistence Fishers    Recreational Fishers
               Analyte (ppb ww)         Toxics
                                                  Water Quality
                                         Rule                     Noncancer    Cancer     Noncancer     Cancer
                                                    Criteria 2
       Mercury                          825            300           49            -          400          -
       Total PCBs 3                      5.3            2.0         9.83         2.45         80          20
       2,3,7,8-TCDD 4                   0.07             -            -            -           -           -
       2,3,7,8-TCDD TEQ 4, 5              -           0.026           -         0.0315         -         0.256
       4,4'-DDD                          45             17            -            -           -           -
       4,4'-DDE                          32             12            -            -           -           -
       4,4'-DDT                          32             12            -            -           -           -
       Total DDT 6                        -              -          245          14.4        2000         117
       Chlordane 7                       8.3            11          245          14.0        2000         114
       Aldrin                           0.65           0.23           -            -           -           -
       Alpha-BHC                         1.7           0.64           -            -           -           -
       Beta-BHC                          6.0            2.2           -            -           -           -
       Chlorpyriphos                      -              -          147            -         1200          -
       Chlorthal-Dimethyl (Dacthal)       -              -            -            -           -           -
       Dieldrin                         0.65           0.25          24          0.307        200         2.5
       Endosulfan Sulfate               540           24000           -            -           -           -
       Endrin                           3200           230          147                      1200
       Heptachlor Epoxide                1.2           0.44         6.39         0.54         52         4.39
       Hexachlorobenzene                 6.7            2.5         393          3.07        3200        25.0
       gamma-BHC (Lindane)               8.2           230          147           3.8        1200        30.7
       Methoxychlor                       -              -            -            -           -           -
       Mirex                              -              -           98            -          800          -
       Pentachloroanisole                 -              -            -            -           -           -
       Toxaphene                         9.8            3.7         122          4.46        1000        36.3
       PBDEs                              -              -            -            -           -           -




These NTR-derived PCB concentrations should not be considered conservative because a fish
consumption rate of 6.5 g/day is far less than even the minimum fish consumption rate recommended by
governmental health agencies of 32–48 g/day (8–12 ounces/week).[29] Moreover, DOH uses daily fish
consumption rates of 59.7 and 175 g/day, which correspond to fish tissue PCB concentrations of 0.59 and
0.2 ppb, respectively (which are even less than the NTR PCB concentrations shown in Exhibit 27),which
correspond to the de minimis cancer threshold.

DOE stresses that while it coordinates with DOH, it is DOH that is mandated with protecting public
health: [21]

        Most fish tissue contaminant data from Washington fish, regardless of who conducted the study,
        make their way to DOH for evaluation regarding the safety of consuming contaminated fish. The
        following is an overview of how Ecology and DOH evaluate fish tissue data to meet different
        needs.


                                                                                                                 Page 54
                                                                       Dec GMV Re: Opposition to Pl MILs 000754
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20               PageID.23241 Page 61 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        Ecology’s role is to determine whether water quality standards are met and to begin the process
        to correct problems where standards are not met. DOH and local health departments are
        responsible for developing fish consumption advisories in Washington. There is some overlap in
        these evaluations because the water quality standards that fish tissue data are compared to were
        developed for the protection of human health.

        Washington’s water quality standards criteria for toxic contaminants were issued to the state in
        EPA’s 1992 National Toxics Rule (NTR) (40CFR131.36). The human health-based NTR criteria
        are designed to minimize the risk of effects occurring to humans from chronic (lifetime) exposure
        to substances through the ingestion of drinking water and consumption of fish obtained from
        surface waters. The NTR criteria, if met, will generally ensure that public health concerns do not
        arise, and that fish advisories are not needed.[21]

Exhibit 28 shows the de minimus fish tissue PCB concentrations DOH has derived for both cancer and
noncancer health effects. The differences between de minimis values is due to the slightly different
methodologies used by DOE and DOH. What is notable, however, is that neither DOH nor DOE apply
the probabilistic HHRA methodology Dr. Keenan uses.


      Exhibit 28. DOH De Minimis Fish Tissue PCB Concentrations [10]




Considering the above information begs the question of why DOH does not default to the PCB fish tissue
levels corresponding to either the NTR or DOH-derived PCB contaminant levels that would protect
Spokane fish consumers from developing cancer? The answer is that DOH has adopted a public health
approach that balances the benefits and risks of eating PCB-contaminated fish. As I discussed previously,
although a diet rich in fish tissue is necessary to maintain optimal health, this comes at a cost of
consuming toxic amounts of PCBs that cause noncancer and cancer health effects. Therefore, to minimize
the PCB-toxicity and maximize the health benefits, DOH has little choice but to ignore the PCB cancer


                                                                                                       Page 55
                                                                   Dec GMV Re: Opposition to Pl MILs 000755
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23242 Page 62 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


risks. DOH has opted instead to focus on the health benefits and calculate fish consumption rates only on
the noncancer effects. To do otherwise would effectively place a total ban on eating Spokane PCB-
contaminated fish. While this is reasonable and widely accepted public health policy, it remains a fact that
the PCB-contaminated fish are well above the de minimis cancer risk level.

DOH’s health policy on dealing with PCB-contaminated fish to develop its fish consumption advisories
follows the recommendations of the NASIOM guideline in its thoughtful and well-reasoned book, NAS
Seafood Choices: Balancing Benefits and Risks (2007). [29] (See Exhibit 29.)


   Exhibit 29. NAS Seafood Choices: Balancing Benefits and Risks (2007)




Although the NAS book provides an excellent overview of the toxicity of contaminants in fish and the
health benefits of eating fish, it is largely qualitative, and its recommendations are fairly general. DOH
has taken some of that information to make it somewhat quantitative, as shown in the schematic in



                                                                                                     Page 56
                                                                  Dec GMV Re: Opposition to Pl MILs 000756
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20               PageID.23243 Page 63 of
                                              182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Exhibit 30. This graph shows a fish consumption dose-response curve with both the omega-3 benefits and
contaminant health risks on the y-axis (on either side of the graph). Although the omega-3 benefits
increase with increasing fish consumption, at a point there is no additional health benefit (and the omega-
3 curve reaches a maximum level and levels off; this would be the point of maximum benefit). At the
same time, with increasing fish consumption, the contaminant toxicity increases, exceeding the safe daily
intake being. The maximum health–benefit point occurs when the omega 3-curve intersects with the toxic
contaminant curves (there are two contaminants shown, and they have different toxicities). Although this
schematic illustrates the concept, the single health–benefit point is difficult to actually quantify. However,
the one fact that is obvious from this graph is that if DOH considered cancer as the toxic endpoint (which
they do not), Spokane fish consumers would get no benefit from the health effects of a fish-rich diet
because the recommended number of fish meals that would be safe to eat at de minimis cancer risk levels
(based on the 2012 fish data) would be reduced by orders of magnitude.


    Exhibit 30. DOH Graph Illustrating the Health–Benefit Analysis that
                   Underlies Its Fish Consumption Advisories




This graph also shows that it is urgent that PCB levels in fish be reduced so that Spokane fish consumers
can take full benefit of the nutritional advantages of an inexpensive source of fish oil containing omega 3.
With every new medical study, more information shows just how beneficial fish are in preventing or




                                                                                                      Page 57
                                                                   Dec GMV Re: Opposition to Pl MILs 000757
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20               PageID.23244 Page 64 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


treating cardiovascular disease. For example, very recently (last week; December 13, 2019) FDA
approved a new fish oil drug to reduce the likelihood of heart attacks and stroke: [33]

        The U.S. Food and Drug Administration on Friday expanded the approved use of a fish-oil-
        derived drug to reduce the likelihood of heart attacks and strokes in high-risk patients.

        The drug, Vascepa from Amarin Corp. PLC, now becomes a new tool for reducing the risk of
        heart attacks, strokes and deaths in millions of heart-disease or diabetes patients with elevated
        triglycerides while opening up a multibillion-dollar commercial opportunity for its maker. The
        expanded label could mean Vascepa sales surpass $3 billion, analysts say. Last year’s sales
        approached $230 million.

        Vascepa was approved in the U.S. in 2012 to treat adults with severe hypertriglyceridemia, or
        very high levels of triglycerides, which are fats that circulate in the blood. Since then, Amarin has
        been exploring whether the drug’s effect goes further by reducing the risk of heart disease. [33]

As I have stated previously, the current levels of PCBs in Spokane fish prevent fish consumers from
enjoying the benefit of a low-cost source of fish oil, and the City of Spokane’s efforts to reduce PCB
loading will have the greatest effect on reducing not only the toxicity of PCBs but increasing the overall
well-established health benefits of a diet rich in fish tissue, particularly fish oil containing omega-3, heart-
healthy fatty acids.



3.          BACTERIA AND OTHER CONTAMINANTS DO NOT
            INTERFERE WITH FISH CONSUMPTION

This sections addresses the various references in Defendants’ expert reports (Herman and Desvousges) to
bacteria and other contaminants that do not affect fish consumption. There is no fish consumption
advisory or other limit on the consumption of fish based on bacteria, algae blooms, phosphorous,
dissolved oxygen, or various other contaminants cited in their reports (other than mercury, lead, PCBs,
and PBDEs).

For the remainder of this section, I discuss contaminants related to sewage. In brief, my opinion is that
sewage directly released into the Spokane River would have no impact on the health risks associated with
eating PCB-contaminated fish.

Bacterial infections, illness, and disease associated with human exposure to pathogenic strains is a topic
of interest to me and an area in which I have considerable expertise. I teach a graduate-level course in
Environmental Epidemiology in which I lecture on the contagious transmission, vectors, and the damage


                                                                                                       Page 58
                                                                    Dec GMV Re: Opposition to Pl MILs 000758
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20             PageID.23245 Page 65 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


caused by toxins released by pathogenic bacteria. I cover many waterborne strains, including those that
cause cholera (Vibrio cholerae; serogroup O1 or O139) and hemolytic uremic syndrome (HUS;
Escherichia coli; the E. Coli H:O157 strain).

There has been no laboratory-confirmed case of cholera in the United States for many years; while
sewage may be released into the Spokane River, cholera is of no concern. While there are many strains of
E. coli (one of the most bountiful bacteria in our gastrointestinal microbiome), most are not pathogenic;
some are even beneficial and produce vitamin K (which humans cannot synthesize and are necessary for
blood clotting). However, some, such as E. Coli H:O157, can cause morbidity and death (particularly in
children who develop HUS, which has a high mortality rate). Fortunately for humans, we do not harbor
this strain but can be exposed via contact with animals. The major source of pathogenic E. coli is farm
animals like cows, sheep, pigs, etc. What makes this strain so dangerous is that the infected animals are
asymptomatic, so ranchers and farmers are never aware of this potentially deadly strain infecting their
herd.

Bacteria are not transported through the fish skin so they would not contaminate the edible parts of the
fish. Any pathogenic bacterial contamination of Spokane water would enter and be isolated in the fish
gastrointestinal tract which is most often removed during the fish preparations stage, even when the fish is
eaten whole.

It should also be noted that sewage has been shown to be effective in degrading PCBs. [34][35][36] For
example, Mathews and Sithebe concluded: [22]

        Pseudomonas aeruginosa, isolated from wastewater in the Notwane Sewage Treatment Plant was
        successfully used in biodegradation of recalcitrant polychlorinated biphenyls (PCBs). This
        having been successfully employed at the micro level, and further tests can be carried out to
        validate the results obtained in this study. With this recommendation in place, it is ideal to say
        that employing bacteria in the biodegradation processes of recalcitrant PCBs will be highly cost
        effective as it is a biotechnological process. [34]

In a study of PCBs in the Sheboygan Harbor, Michigan, Sonzogni states: [37]

        Mono, di, and trihalobenzoates have been found to be completely mineralized to carbon dioxide
        and methane using bacteria from lake sediments and sewage sludge as well as enriched cultures
        grown on 3-chlorobenzoate (Suflita et al., 1982; Horowitz et al., 1983).

In summary, the bacteria from human waste in sewage does not create a health risk when eating fish from
the Spokane River.




                                                                                                   Page 59
                                                                 Dec GMV Re: Opposition to Pl MILs 000759
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20               PageID.23246 Page 66 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


4.          DR. KEENAN STATES THAT I MISREPRESENTED
            EXPOSURES TO MINORITY POPULATIONS

Dr. Keenan did not focus on minorities, ethnic groups, or those who fish out of need to supplement their
diets. Due to concern about authorities inquiring about fishing, fish preparation, and consumption, many
minorities do not participate in fishing surveys. This includes ethnic minorities and those who fish out of
poverty. In some cases, there is a language barrier; in other cases, there is mistrust of authority figures.
Whatever the reason, this group collectively is largely underrepresented in fish consumption surveys. This
is supported by survey results collected by DOH, DOE and the SRHD, Assessment/Epidemiology Center.
[23]
SRHD states in its 1998 report:

        Barriers

        Both cultural and language barriers inhibited the free exchange of information within both of the
        above focus groups. Cultural barriers included the inherent mistrust of public officials and the
        concept of focus groups as a method of research which would protect their anonymity. This latter
        cultural barrier was more apparent among the Russian community, however, the event took place
        in a naturally occurring and spontaneous setting in their church.

        Representatives from both communities expressed concerns over the purpose of our questions.
        They wanted reassurance we were not inspectors or regulators there to get information that
        could
        incriminate them for fishing without a license. The Russian group seemed particularly concerned
        with the amount of information the facilitators had regarding the sources of metal contamination
        and the safety of the fish consumed from the Spokane River. [20]

The report emphasized that language barriers are often difficult to surmount:

        The facilitators felt that the language barriers also contributed to their inability to fully explain
        the purpose and the process of the study. This may, in fact, be responsible for the low
        participation from the Laotian community and the low response rate from the translated surveys.
        [20]

It is also important to stress that some who fish the Spokane River do so for a good portion of their lives:

        The respondents who fish the Spokane River reported the number of years they have fished the
        river. The range was 0 to 80 years. The mean for the number of reported years the river was
        fished by any one respondent is 13.51 years. [20]




                                                                                                       Page 60
                                                                   Dec GMV Re: Opposition to Pl MILs 000760
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20               PageID.23247 Page 67 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


The fish survey also showed that it is not the affluent who fish, but rather those with modest incomes.
However, those in poverty or with low incomes may not have contributed to the survey data. The income
breakdown for those who participated were reported in the following statements.

        Survey Demographics
        The most commonly reported income was $40,000 to $59,999 (60 respondents, 24.3%). Forty
        respondents reported their income as $60,000 to $79,999 (16.2%), followed by 25 respondents
        (12.0%) reporting their income as $30,000 to $39,999. [20]

Children are also likely underreported, and Dr. Keenan did not focus on this group in great detail. The
survey reported that about 44% of the respondents had children, who likely shared in family fish meals.

        Almost half of the respondents reported children in their household (44.1%, 109 households). The
        number of households with children who eat fish is 85. Adults eat fish in 232 of the respondents’
        households. [20]

It is also important to note that the Russian community reported eating a variety of fish, not just sport fish.
These included bottom-feeding fish that have the highest PCB concentrations. Furthermore, they are not
sport fishermen and do not catch and release their fish. They eat all of their catch or give it away to
someone else who will eat it.
        The locations attendees reported fishing were, the old Walk in the Wild Zoo, Upriver Dam, River
        Front Park, downtown area, T.J. Meenach Bridge, Nine Mile Bridge, and Long Lake. Attendees
        reported catching rainbow trout, German (brown) trout, suckers, catfish, crayfish, pike minnow,
        smallmouth bass, and perch from the river.

        When asked what they do with the fish they catch (eat it, give it away, or release it)
        overwhelmingly they responded they either eat it or give it away. They only lose the fish “if it
        jumps off the hook or it is too small”. [20]

Most importantly, the Russian Community does not follow the fish preparation advice from DOH. This
has a significant impact on their health, as I previously discussed. If they eat the fish without cooking,
they will exceed the fish consumption advisories by 2-fold for PCBs because the number of fish meals per
month is based on a 50% reduction in PCB fish tissue levels. None of the reported fish preparation
methods follow DOH guidance.

        Respondents identified five ways in which they prepare the fish from the Spokane River to eat:
        cutlets (ground fish-cakes), fried, dried, fish soup, and pickled (herring). The cutlets are prepared
        by grinding the fish after removal of head and spine; the tiny bones are included in the cutlets. It
        was reported that a common method to prepare sucker fish to eat was to make cutlets with them.
        To dry the fish, respondents report, the fish are salted while raw and then dried; they are never
        cooked. The whole fish is used when it is dried excluding the intestines and the head. Fish soup is
        prepared in different ways. Some people use the head others do not. The herring is pickled fish


                                                                                                      Page 61
                                                                   Dec GMV Re: Opposition to Pl MILs 000761
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23248 Page 68 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        that is stored in a jar and does include bones. [18]

The survey results for the Laotian community put a fine point on my opinion that ethnic groups typically
do not care to become actively involved in fish surveys (which has been my experience). Only six out of
an estimated 200 in the community participated and provided information for the survey.

        A total of six people participated in answering questions and entering into a discussion about the
        Spokane River and their fishing practices. General demographic information was uncovered at
        two meetings. The average family size for the Laotian community is four. It was estimated that the
        number of people in the Laotian community in Spokane County was approximately 200. [18]

Like the Russian community, members of the Laotian community eat what they catch and also eat
bottom-feeding fish like catfish (discussed in Volume 3 of my expert report).

        The fish that are caught from the river are generally used for consumption; they do not give them
        away. Thea attendees mentioned eating and knew of others to eat catfish, rainbow trout, perch,
        bass, walleye, and crawdads. [18]

They also described fish preparation methods that are inconsistent with the DOH-recommended practices
since it appears that they do not cook the fish to decrease the fish oil. Rather, methods like barbecuing and
broiling tend to retain the oil and may be why they prepare the fish in this manner.

        The identified methods of preparing the fish to eat included frying, smoking, barbecuing, broiling,
        and in stews. They reported that the fish are always cleaned and gutted, they do not eat the bones,
        and always cut off the heads before preparing the fish to eat. [18]

In fact, the number of fish respondents who do not pan fry their fish meal is considerable, showing a large
portion of those surveyed may be exceeding the safe daily intake (RfD) of PCBs. (See Exhibit 31.)


Exhibit 31. Many Fish Consumers Do Not Pan Fry Their Fish to Remove the
                         PCB-Containing Fish Oil [18]




                                                                                                    Page 62
                                                                  Dec GMV Re: Opposition to Pl MILs 000762
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20              PageID.23249 Page 69 of
                                             182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




As seen in Exhibit 32, approximately 5% of fish consumers (among those who participated in the survey)
eat eight meals or more a month (96 meals per year), which is not safe for any fish species, according to
the DOH Fish Consumption Advisories. It should also be noted that this survey was conducted in 1998,
when the PCB levels were considerably higher than they are currently (2012); because PCBs are
eliminated so slowly from the body, those consumers likely have significant PCB body-burden levels
even today.


Exhibit 32. About 5% of Fish Consumers Reported Eating about eight Meals
                                per Month [18]




                                                                                                   Page 63
                                                                 Dec GMV Re: Opposition to Pl MILs 000763
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23250 Page 70 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Dr. Keenan relies heavily on fish consumption surveys but he does not acknowledge the significant
uncertainty in the results and biases are very difficult to overcome. He seems to consider survey
information a very accurate snapshot of real life. As was indicated in the 1998, weaknesses in fish
consumption surveys [23] include those listed below and in Exhibit 33 and Exhibit 34. Many of the
weaknesses of all of these fish survey methods will likely underrepresent ethnic groups

In addition to the 1998 SRHD report, a more recent 2013 DOH fish survey provides a very detailed
analysis of Washington fish consumers and includes a long list of some of the uncertainties and bias in
fish consumption surveys. [23]

For example, DOH notes that creel surveys only provide information on fishermen who were actively
fishing that day. As shown in Exhibit 33, there are many weakness that could bias the study and under
report those in poverty or in ethnic minorities. [23] Those include the following:

       Language barriers may exist between participants and interviewers;
       Survey results cannot be generalized to the entire population;
       May miss anglers if not all fishing locations and times are surveyed;
       May under- or overestimate yearly consumption if survey is not conducted throughout the year;
        and
       Anglers may not be as receptive to engaging in interviews as preselected personal interview
        survey interviewees.


           Exhibit 33. Strengths and Weaknesses of Creel Surveys [23]




                                                                                                      Page 64
                                                                 Dec GMV Re: Opposition to Pl MILs 000764
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20              PageID.23251 Page 71 of
                                             182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




As shown in Exhibit 34, mail recall surveys also have many weaknesses and do not contain sufficient
representation by minorities or those in poverty. [23] They include the following:

       Cannot reach people without mailing addresses;
       Higher number of inaccurate and incomplete responses; and
       May miss respondents who are illiterate, or have difficulty in understanding questions, or who
        cannot read the language.




                                                                                                 Page 65
                                                                 Dec GMV Re: Opposition to Pl MILs 000765
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23252 Page 72 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


       Exhibit 34. Strengths and Weaknesses of Recall Mail Surveys [23]




5.          REBUTTAL TO DR. EATON’S OPINION

Dr. Eaton largely makes the same arguments against my opinion as he did in a previous lawsuit. I have
attached my response to those issues here as Appendix A.



5.1.        Rebuttal to Dr. Eaton’s opinion on TCE Cancer Testing

Dr. Eaton states that, since trichloroethylene (TCE) was a widely used solvent that did not undergo cancer
testing, that proves that industrial chemicals were not being tested for carcinogenicity during the period of
1930–1960. The fact that Dow did not perform any cancer test shows commercial chemicals were not
being tested during that period. He states:

        Examples of other industrial chemicals produced by other manufacturers tell the same story (i.e.,
        no carcinogenicity testing was performed in the lack of the triggers outlined above). Dow and
        DuPont were primary producers of chlorinated solvents such as trichloroethylene (TCE) and
        perchloroethylene (PCE or tetrachloroethylene), widely used in a variety of industries, including
        the dry‐ cleaning industries (Doherty, 2000a, b). In spite of being widely used with high‐ levels
        of exposure because of their volatility, these chemicals were not tested for their carcinogenic
        potential by either Dow nor DuPont (or any of the other manufactures of TCE and PCE). Even
        though manufacture and use of TCE started in the early 1930s, neither the Hartwell 1951 nor the
        Shubik and Hartwell 1957 compendiums list any long‐ term feeding studies related to



                                                                                                     Page 66
                                                                  Dec GMV Re: Opposition to Pl MILs 000766
Case 2:15-cv-00201-SMJ             ECF No. 422-25 filed 01/28/20              PageID.23253 Page 73 of
                                                182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        trichloroethylene and TCE is not listed in the Hartwell 1941 compendium (Hartwell, 1941, 1951;
        Shubik and Hartwell, 1957). The first IARC Monograph on carcinogens, published in 1972,
        included entries for carbon tetrachloride and chloroform, but nothing on trichloroethylene (IARC
        and World Health Organization, 1972). An early review of TCE toxicity was provided by Shubik
        and Hartwell (1957). Numerous acute and subchronic studies of TCE were cited, including
        subchronic exposures at Dow chemical company laboratories Adams et al. (1951) as cited by
        Shubik and Hartwell (1957). But Dow never performed a 2‐ year chronic bioassay on TCE.

Dr. Eaton is simply stating because one chemical (a widely used solvent) out of thousands that were
manufactured during 1930–1960 was not tested for cancer, there was no reason that PCBs should have
been tested for carcinogenicity. Dr. Eaton is arguing a point that I did not cite as a reason or trigger for
why Monsanto should have tested PCBs for cancer. Although PCBs were produced in massive quantities
and released into the environment, I did not state that PCBs should have been tested because of that
reason. The fact is, there were no triggers for anyone to be concerned about TCE during that period, and
there were multiple reasons I cited and discussed in my expert report. But before I repeat my rationale for
cancer testing, I should point out some interesting contradictory facts about the above quote by Dr. Eaton
that do not support his opinion.

First, it is interesting to note that Dr. Eaton states that Dow conducted acute and subchronic testing on
TCE:

        Numerous acute and subchronic studies of TCE were cited, including subchronic exposures at
        Dow chemical company laboratories Adams et al. (1951)

This is in stark contrast to Monsanto’s lack of concern about the toxicity testing of PCBs. As I stated in
my expert report, Monsanto started PCB production in 1929, but conducted no toxicity tests on PCBs
until 1969. Although Drinker, Miller, and others had conducted toxicity tests that showed high toxicity
and precancerous evidence of tumors, Monsanto did not conduct such tests. [38] [39] The company did
not perform any testing on PCBs until the IBT studies were started in 1969, and those were prompted not
out of Monsanto concern about the toxicity but because the company admitted it had no toxicity data;
furthermore, reports started to become publically available by 1969 that provided evidence that PCBs
could be a worldwide contaminant. [40]

First, Dr. Eaton states that TCE was widely used and was volatile:

        In spite of being widely used with high‐ levels of exposure because of their volatility, these
        chemicals were not tested for their carcinogenic potential by either Dow nor DuPont (or any of
        the other manufactures of TCE and PCE).




                                                                                                       Page 67
                                                                    Dec GMV Re: Opposition to Pl MILs 000767
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20               PageID.23254 Page 74 of
                                               182
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


One of the reasons TCE would not be a good candidate for cancer testing is because it is volatile and is
physically on the opposite side of the spectrum with regard to its physicochemical properties compared
with PCBs. In this regard, Dr. Eaton is comparing two different classes of chemicals. The reason PCBs
should have been tested is because they are not volatile, and the primary exposure route is ingestion.
Because TCE is inhaled, there was no concern about exposure to the general public. By contrast, PCBs
posed a great health threat because they are not volatile (i.e., are persistent), which is why they constitute
a worldwide contaminant even today. Furthermore, TCE is not bioaccumulative and stored in human fat
tissue for decades like PCBs are. Even though PCBs were banned in 1979, nearly all Americans still have
detectable body burdens of PBCs. TCE, by contrast, is very rapidly eliminated from the human body
within hours. For example, ATSDR states:

        A relatively small amount of absorbed TCE is exhaled unchanged; most of an absorbed dose is
        metabolized and excreted in the urine.

        After exposure to air concentrations between 50 and 380 ppm, approximately 58% of an
        absorbed dose appears in urine as metabolites (Monster, Boersma et al. 1976; Monster, Boersma
        et al. 1979). The time between TCE inhalation and urinary excretion of trichloroethanol is
        relatively short (biologic half-life approximately 10 hours) compared with the urinary excretion
        of trichloroacetic acid (biologic half-life approximately 52 hours). [41]

As I discussed in my expert report, one of the triggers was PCBs’ similarity to dichloro-diphenyl-
trichloroethane (DDT). During the 1940s, Monsanto was producing both DDT and PCBs, and the FDA
showed DDT was carcinogenic: [4]




                                                                                                      Page 68
                                                                   Dec GMV Re: Opposition to Pl MILs 000768
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20              PageID.23255 Page 75 of
                                              182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




What prompted FDA to begin its chronic cancer testing was DDT’s accumulation and storage in body fat
for long periods of time. [4] The FDA study showed that DDT was carcinogenic, and Monsanto already
knew that PCBs and DDT shared the same physical properties (fat soluble) and were similar chemically.
TCE is very dissimilar to either PCB or DDT because it does not share the same physical or chemical
properties as either DDT or PCBs. It does not have either a phenyl ring or a benzene ring, which were
chemical triggers for conducting cancer tests based on the structure-activity relationship.

PCBs and DDT share the same chemical properties as shown below and would be expected to show the
same toxicity and carcinogenicity (the structure-activity relationship), whereas TCE does not share any of
the properties that were known to be carcinogenic.


Exhibit 35. TCE Does not share the same chemical structures with PCBs and
                  DDT Add an Exhibit heading and reference




                            DDT                                          PCB
               (dichlorodiphenyl trichlorethane)              (polychlorinated biphenyl)
                                                                                                  Page 69
                                                                  Dec GMV Re: Opposition to Pl MILs 000769
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20            PageID.23256 Page 76 of
                                               182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




                                                 TCE
                                           Trichloroethylene




The other triggering evidence included specific pathological findings by Drinker [38] and Miller [39] that
were known at the time to be preneoplasic lesions that form during the early stage of tumorigenesis and
were seen at about 3.5 months. The pathological features or hallmarks of early tumorigenesis that were
described by Drinker, as well as by Miller, included the following:

               Hyaline inclusions or bodies
               Mitotic figures
               Granulated cells

Despite these pathological hallmarks being identified and characterized as highly unusual, Monsanto
conducted no chronic toxicity testing until 1969, when it began chronic studies. The very first cancer
study conducted by Monsanto showed PCBs were carcinogenic. [42]




                                                                                                   Page 70
                                                                 Dec GMV Re: Opposition to Pl MILs 000770
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20             PageID.23257 Page 77 of
                                            182
                                                                    City of Spokane v Monsanto Co.
                        Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


6.        REFERENCES

[1]   DOE, “Washington State Toxics Monitoring Program Toxic Contaminants in Fish Tissue and
      Surface Water in Freshwater Environments, 2006,” 2008.

[2]   U.S EPA, “Guidance for assessing chemical contaminant data for use in ﬁsh advisories, volume 2:
      Risk assessment and fish consumption limits, 3rd edition,” United States Environ. Prot. Agency,
      Washington, DC, vol. 1, no. 4305, pp. 823-B-00–008, 2000.

[3]   U. S. EPA, “EPA-FDA Fish Advice: Technical Information | Advisories and Technical Resources
      for Fish and Shellfish Consumption | US EPA.” [Online]. Available: https://www.epa.gov/fish-
      tech/epa-fda-fish-advice-technical-information. [Accessed: 14-Dec-2019].

[4]   “Fish Consumption Advisories : Washington State Department of Health.” [Online]. Available:
      https://www.doh.wa.gov/CommunityandEnvironment/Food/Fish/Advisories. [Accessed: 05-Dec-
      2019].

[5]   “Basic Information about the Integrated Risk Information System | Integrated Risk Information
      System | US EPA.” [Online]. Available: https://www.epa.gov/iris/basic-information-about-
      integrated-risk-information-system. [Accessed: 08-Dec-2019].

[6]   “Aspirin and Other Salicylate Poisoning - Injuries; Poisoning - Merck Manuals Professional
      Edition.” [Online]. Available: https://www.merckmanuals.com/professional/injuries-
      poisoning/poisoning/aspirin-and-other-salicylate-poisoning. [Accessed: 15-Dec-2019].

[7]   B. Thisted, T. Krantz, J. Ström, and M. B. Sørensen, “Acute salicylate self-poisoning in 177
      consecutive patients treated in ICU,” Acta Anaesthesiol. Scand., vol. 31, no. 4, pp. 312–316, May
      1987.

[8]   “Common Medications Containing Aspirin and Other Nonsteroidal Anti-inflammatory Drugs
      (NSAIDs) | Memorial Sloan Kettering Cancer Center.” [Online]. Available:
      https://www.mskcc.org/cancer-care/patient-education/common-medications-containing-aspirin-
      and-other-nonsteroidal-anti-inflammatory-drugs-nsaids. [Accessed: 09-Dec-2019].

[9]   NHANES, “Fourth National Report on Human Exposure to Environmental Chemicals.
      http://www.cdc.gov/exposurereport/,” no. January, pp. 1–520, 2019.


                                                                                                Page 71
                                                               Dec GMV Re: Opposition to Pl MILs 000771
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23258 Page 78 of
                                            182
                                                                     City of Spokane v Monsanto Co.
                         Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


[10]   D. Mcbride, “How DOH Develops Fish Advisories,” 2018.

[11]   D. McBride, “How Fish Tissue Data is Used To Develop A Fish Advisory,” 2016.

[12]   D. McBride, “Fish Advisory Evaluation Upper Columbia River Hatchery White Sturgeon 2017
       Results,” 2018.

[13]   “Minimal Risk Levels (MRLs) - General Public | ATSDR.” [Online]. Available:
       https://www.atsdr.cdc.gov/minimalrisklevels/. [Accessed: 08-Dec-2019].

[14]   ATSDR, “Minimal risk levels (MRLs),” 2018.

[15]   US EPA Office of Research and Development, “Basic Information about the Integrated Risk
       Information System.”

[16]   “Agency for Toxic Substances and Disease Registry Minimal Risk Levels (MRLs),” 2018.

[17]   DOH, “EIMResults_2019Nov24_10495.” .

[18]   DOH, “EIMLocationDetails_2019Nov24_12.” .

[19]   DOH, “EIMStudyDetails_2019Nov24_1.” .

[20]   Spokane Regional Health Disctrict, “1998 Fish Consumption Survey Spokane River, Washington
       Survey Report. November 1998.,” 1998. .

[21]   “Omega 3 Supplement Market Size & Share | Industry Report, 2018-2025.” [Online]. Available:
       https://www.grandviewresearch.com/industry-analysis/omega-3-supplement-market. [Accessed:
       12-Dec-2019].

[22]   “Fish Consumption Advisories : Washington State Department of Health.” [Online]. Available:
       https://www.doh.wa.gov/CommunityandEnvironment/Food/Fish/Advisories. [Accessed: 12-Dec-
       2019].

[23]   Washington Dept of Ecology, Fish Consumption Rates: A Review of Data and Information About
       Fish Consumption in Washington; Technical Support Document (v1.0), no. 11. 2013.

[24]   U.S. EPA Office of Land and Emergency Management, “Technical Fact Sheet – Polybrominated



                                                                                              Page 72
                                                             Dec GMV Re: Opposition to Pl MILs 000772
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20            PageID.23259 Page 79 of
                                             182
                                                                     City of Spokane v Monsanto Co.
                         Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


       Diphenyl Ethers (PBDEs),” 2017.

[25]   U.S. Geological Survey National Water-Quality Assessment Program in cooperation with
       Washington State Department of Ecology, “PCBs in Tissue of Fish From the Spokane River,
       Washington, 1999,” no. August, pp. 1–6, 2001.

[26]   Washington State Department of Health Site Assessment Section, “Health Consultation Evaluation
       of PCBs, PBDEs and Selected Metals in the Spokane River, Including Long Lake Spokane,
       Washington The Washington State Department of Health Under a Cooperative Agreement with
       the Agency for Toxic Substances and Disease Regist,” 2007.

[27]   K. S. Freeman, “Remediating soil lead with fish bones,” Environ. Health Perspect., vol. 120, no.
       1, pp. 20–21, 2012.

[28]   Miretzky, “Organic Farming, Pest Control and Remediation of Soil Pollutants - Google Books.” .

[29]   Institute of Medicine, Seafood choices: Balancing benefits and risks. National Academies Press,
       2007.

[30]   D. R. Clay, “United States Environmental Protection Agency,” Proc. Water Environ. Fed., vol.
       2005, no. 16, pp. 726–737, 2012.

[31]   D. Seiders, Deligeannis, and Sandvik, “Washington State Toxics Monitoring Program Toxic
       Contaminants in Fish Tissue and Surface Water in Freshwater Environments, 2002,” 2007.

[32]   EPA, “Applicable or Relevant and Appropriate Requirements (ARARs) | Superfund | US EPA.”
       [Online]. Available: https://www.epa.gov/superfund/applicable-or-relevant-and-appropriate-
       requirements-arars. [Accessed: 15-Dec-2019].

[33]   “FDA Approves Fish-Oil-Derived Drug for Use Preventing Heart Attacks, Strokes - WSJ.”
       [Online]. Available: https://www.wsj.com/articles/fda-approves-fish-oil-derived-drug-for-use-
       preventing-heart-attacks-strokes-11576277295. [Accessed: 15-Dec-2019].

[34]   S. Mathews and P. Sithebe, The Role of Bacteria on the Breakdown of Recalcitrant
       Polychlorinated Biphenyls (PCBs) Compounds in Wastewater. InTech, 2018.

[35]   S. Mathews, “Biodegradation of Polychlorinated Biphenyls (PCBs), Aroclor 1260, in Wastewater



                                                                                                 Page 73
                                                               Dec GMV Re: Opposition to Pl MILs 000773
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20              PageID.23260 Page 80 of
                                             182
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


       by Isolate MD2 (Pseudomonas aeruginosa) from Wastewater from Notwane Sewage Treatment
       Plant in Gaborone, Botswana,” J. Bioremediation Biodegrad., vol. 05, no. 07, pp. 3–8, 2014.

[36]   S. H. Pcb, “12/14/2019 Potential detoxification of Sheboygan Harbor PCB’s,” 2019.

[37]   W. C. Sonzogni, “Potential detoxification of Sheboygan Harbor PCB’s.” .

[38]   C. K. Drinker, “Further observations on the possible systemic toxicity of certain of the chlorinated
       hydrocarbons with suggestions for permissible concentrations in the air of workrooms,” J. Ind.
       Hyg. Toxicol., vol. 21, pp. 155–159, 1939.

[39]   J. W. Miller, “Pathologic changes in animals exposed to a commercial chlorinated diphenyl,”
       Public Heal. Reports, vol. 59, no. 33, pp. 1085–1093, 1944.

[40]   R. Metcalf, “Report and comments on meeting on chlorinated biphenyls in the environment at
       Industrial Biotest Laboratories, Chicago, March 21, 1969.” pp. 1–3, 1969.

[41]   “Trichloroethylene (TCE) Toxicity: What Is the Biological Fate of Trichloroethylene in the Body?
       | ATSDR - Environmental Medicine & Environmental Health Education - CSEM.” .

[42]   Monsanto, “1975 IBT Analysis of EPA’s Cancer Definition.pdf.” .




                                                                                                   Page 74
                                                                 Dec GMV Re: Opposition to Pl MILs 000774
Case 2:15-cv-00201-SMJ   ECF No. 422-25 filed 01/28/20   PageID.23261 Page 81 of
                                      182




   APPENDIX A




                                                Dec GMV Re: Opposition to Pl MILs 000775
Case 2:15-cv-00201-SMJ                     ECF No. 422-25 filed 01/28/20                             PageID.23262 Page 82 of
                                                        182



TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................ 1

LIST OF EXHIBITS ....................................................................................................................... 4

1.                   Introduction ............................................................................................................. 1

2.                   General Comments: Dr. Eaton’s Assertions Regarding “Standardized Practices”
                     and Cancer Testing Protocols ................................................................................. 3

3.                   Standards of Practice............................................................................................... 4

3.1.                 Dr. Eaton incorrectly states that “standardized” cancer testing protocols were only
available after 1970 ...................................................................................................................... 13

       3.1.1.        Overview of the FDA Black Book........................................................................ 13

       3.1.2.        Important Standardized Toxicity Testing that Preceded the Black Book ............. 14

3.2.                 The History of FDA Guidance and Regulations ................................................... 21

       3.2.1.        The FDA Black Book ........................................................................................... 21

       3.2.2.        Jacobs and Hatfield Historical Reconstruction of Toxicity Testing Standards .... 28

3.3.                 Monsanto’s Lack of Chronic Toxicity Studies ..................................................... 29

3.4.                 Dr. Eaton: Table 12 (Dr. Eaton Report, page 74) ................................................. 30

       3.4.1.        Pre- and Post-1970 Designations .......................................................................... 30

       3.4.2.        Dr. Eaton Table 12 vs. FDA Black Book Guidelines ........................................... 31

3.5.                 Pre-1970 Cancer Study Design Practices ............................................................. 39

       3.5.1.        GLP Practices Were Not Established Until 1978 ................................................. 40

       3.5.2.        Dr. Eaton Relies on IBT False Reports ................................................................. 46

          3.5.2.1.        Dr. Eaton Presents the IBT Studies as Not Showing Cancer (Page 40) .......... 47

          3.5.2.2.        Dr. Eaton Compares IBT Studies to Historical Cancer Studies (Page 41) ...... 48




                                                                                                                                        Page i
                                                                                       Dec GMV Re: Opposition to Pl MILs 000776
Case 2:15-cv-00201-SMJ                     ECF No. 422-25 filed 01/28/20                             PageID.23263 Page 83 of
                                                        182


          3.5.2.3.        Dr. Eaton States that Monsanto Had No Reason to Conduct Any Cancer Test;
          Nevertheless, It Contracted with IBT to Conduct the First (Fraudulent) 2-Year Cancer
          Study (Page 92) ................................................................................................................. 48

          3.5.2.4.        Dr. Eaton Presents a Lengthy Discussion of the “Negative” Findings of the
          IBT Report (Page 174) ...................................................................................................... 48

          3.5.2.5.        Dr. Eaton Assesses “Time to Tumor” Discussion (Page 183) ........................ 49

          3.5.2.6.        Dr. Eaton Summarizes IBT False Tumor Incidence Rate (Page 186) ............. 49

       3.5.3.        Number of Dose Groups ....................................................................................... 50

       3.5.4.        Animal Care .......................................................................................................... 50

       3.5.5.        Tissue Analysis ..................................................................................................... 54

3.6.                 Dr. DeGrandchamp Response to Dr. Eaton’s Answer to Charge Question 4 (Dr.
Eaton Report, Page 86) ................................................................................................................. 58

       3.6.1.        IBT’s PCB Studies Proved Aroclors Were Carcinogenic..................................... 64

       3.6.2.        While IBT, CDC, and NCI Scientists All Concluded Aroclors Were Carcinogenic,
       Monsanto Argued that PCBs Did Not Cause “Malignant” Tumors, So They Were Not
       Carcinogenic ......................................................................................................................... 66

       3.6.3.        Monsanto Directed IBT to Falsify Conclusions about Whether Aroclors Were
       Carcinogenic and to Change the Cancer Classification of PCBs ......................................... 72

       3.6.4.        Dr. Eaton Point 1: They Likely Would Have Tested the Animals for 18 Months or
       Less, as Was Typical of Such Studies of that Time (page 86) ............................................. 77

       3.6.5.        Dr. Eaton Point 2: They Likely Would Have Used an Insufficient Dose and/or
       Route of Exposure. Nearly All of the Toxicology Studies Done on PCBs in 1930s–1950s
       Were Focused on Workplace Concerns about Toxicity Following Inhalation Exposure (Page
       86)           78

       3.6.6.        Dr. Eaton Point 3: Had Monsanto Decided to Conduct an Inhalation Test for
       Cancer, It Would Likely Have Used a Laboratory Such as Dr. Treon’s Laboratory (page 87)
                     79




                                                                                                                                      Page ii
                                                                                       Dec GMV Re: Opposition to Pl MILs 000777
Case 2:15-cv-00201-SMJ                     ECF No. 422-25 filed 01/28/20                            PageID.23264 Page 84 of
                                                        182


       3.6.7.        Dr. Eaton Point 4: Of 27 Different 2-Year Studies on Various Commercial
       Mixtures of PCBs (Some Using Only Males or Females, Some Using Both Sexes; See
       Table 4 on p. 34, See Also Appendix 3), Only 7 of the 27 Studies (26%) Identified a
       Positive Response for Cancers (and Two Others Had Increases in Benign Adenomas)…
       There Are Also Obvious Strain Differences in Rats, with Female Sprague Dawley Rats
       Showing, by Far, the Most Sensitive Response. This Rat Strain Was Not Widely Used Prior
       to the Protocol Development Effort of the Weisburgers in the Early 1960s. ....................... 80

3.7.                 Dr. Eaton Is Incorrect with Regard to the Number of Animal Cancer Studies
Positive for Carcinogenicity ......................................................................................................... 81

4.                   Specific Responses to Dr. Eaton’s Critiques-Page 96 .......................................... 85

5.                   References ............................................................................................................. 92




                                                                                                                                     Page iii
                                                                                       Dec GMV Re: Opposition to Pl MILs 000778
Case 2:15-cv-00201-SMJ             ECF No. 422-25 filed 01/28/20                         PageID.23265 Page 85 of
                                                182



LIST OF EXHIBITS

Exhibit 1.    Table 12 from Dr. Eaton Report ............................................................................. 6

Exhibit 2.    Excerpt from Woodard and Calvery: Toxicological Tests Needed to Prove a
              Chemical Is Safe for Human Exposure ................................................................. 15

Exhibit 3.    Excerpt from Woodard and Calvery: Interpretation of Toxicity Data .................. 19

Exhibit 4.    Excerpt from van Winkle et al.: Objectives of Various Test Categories .............. 21

Exhibit 5.    FDA Black Book Outline of Standardized Tests .................................................. 27

Exhibit 6.    Excerpt from IBT Memo From Keplinger, Fancher, Calandra ............................ 30

Exhibit 7.    Dr. DeGrandchamp Modification of Dr. Eaton Table 12: Animal Cancer Testing
              Study Design Practices ......................................................................................... 32

Exhibit 8.    Table 4 from Dr. Eaton Report: Summary of 2-Year Carcinogenicity Bioassays
              Completed on Commercial Mixtures of PCBs, 1971 ........................................... 47

Exhibit 9.    Table A3–5 from Dr. Eaton Report: Summary of Tumor Incidence from 2-Year
              Rat Bioassays on Various Aroclors at 100 ppm ................................................... 49

Exhibit 10.   Table 1 from Fitzhugh and Nelson 1947: Weight Gain in Rats Fed Diets
              Containing DDT.................................................................................................... 52

Exhibit 11.   Table 3 from Fitzhugh and Nelson 1947: The Effect of Chronic DDT Ingestion on
              Various Organ Weights......................................................................................... 53

Exhibit 12.   Figure 1 from Miller 1944: Intracellular Hyaline Bodies in the Livers of Rats
              Exposed to a PCB ................................................................................................. 57

Exhibit 13.   Excerpt from A Review and Evaluation of Carcinogenicity Studies in Mice and
              Rats and Mutagenicity Studies with Polychlorinated Biphenyls .......................... 60

Exhibit 14.   Excerpt from Aroclor 1260 Meeting at NCI ......................................................... 62

Exhibit 15.   Table 21 from Report on Histopathological Re-evaluation of Tissues from Female
              Sherman Rats Fed Aroclor 1260 ........................................................................... 65




                                                                                                                         Page iv
                                                                            Dec GMV Re: Opposition to Pl MILs 000779
Case 2:15-cv-00201-SMJ               ECF No. 422-25 filed 01/28/20                                PageID.23266 Page 86 of
                                                  182


Exhibit 16.   Excerpt from Report on Histopathological Re-evaluation of Tissues from Female
              Sherman Rats Fed Aroclor 1260 ........................................................................... 66

Exhibit 17.   Table 1 from Squire and Levitt: Classification of Hepatocellular Lesions in Rats
              ............................................................................................................................... 67

Exhibit 18.   Excerpt from Aroclor 1260: Meeting at NCI, January 31, 1975 .......................... 69

Exhibit 19.   Table 4 from Dr. Eaton Report: Summary of 2-Year Carcinogenicity Bioassays
              Completed on Commercial Mixtures of PCBs, 1971, 1972, 1974, and 1975....... 72

Exhibit 20.   Cover page from Report to Monsanto Company: Two-Year Chronic Oral Toxicity
              Study with Aroclor 1260 in Albino Rats; Histopathological Evaluation of
              Additional Liver Sections, March 24, 1975 .......................................................... 73

Exhibit 21.   March 24, 1975, Summary from Report to Monsanto Company: Two-Year
              Chronic Oral Toxicity Study with Aroclor 1260 in Albino Rats; Histopathological
              Evaluation of Additional Liver Sections, March 24, 1975 ................................... 74

Exhibit 22.   March 24, 1975, Conclusion from Report to Monsanto Company: Two-Year
              Chronic Oral Toxicity Study with Aroclor 1260 in Albino Rats; Histopathological
              Evaluation of Additional Liver Sections, March 24, 1975 ................................... 75

Exhibit 23.   Final Page from Report to Monsanto Company: Two-Year Chronic Oral Toxicity
              Study with Aroclor 1260 in Albino Rats; Histopathological Evaluation of
              Additional Liver Sections, March 24, 1975 .......................................................... 76

Exhibit 24.   Introduction from A Review and Evaluation of Carcinogenicity Studies in Mice
              and Rats and Mutagenicity Studies Biphenyls...................................................... 83

Exhibit 25.   Excerpt from Polychlorinated Biphenyls (PCBs), Polychlorinated Dibenzofurans
              (PCDFs), and Polychlorinated Dioxins (PCDDs): Structure of Biphenyl, Furan,
              and Dioxin............................................................................................................. 84

Exhibit 26.   Cover Page from 1939 Drinker Study .................................................................. 85

Exhibit 27.   Table 1 from Drinker 1939: 14 Chlorinated Hydrocarbons, with Chlorine
              Contents and Permissible Limits for Air in Workrooms ...................................... 86




                                                                                                                                      Page v
                                                                                   Dec GMV Re: Opposition to Pl MILs 000780
Case 2:15-cv-00201-SMJ   ECF No. 422-25 filed 01/28/20   PageID.23267 Page 87 of
                                      182




                                                                                Page vi
                                                Dec GMV Re: Opposition to Pl MILs 000781
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20           PageID.23268 Page 88 of
                                          182



1.        INTRODUCTION

I have reviewed Dr. Eaton’s Expert Report in this matter. The following summarize my rebuttal
opinions. I have concluded Dr. Eaton:

       1. Presents numerous tables and text from polychlorinated biphenyl (PCB)
          cancer studies that were produced to contain false information and data, even
          though Monsanto admitted in 1981 that they were false and invalid;

       2. Relies on numerous false and fraudulent studies to make false statements and
          form his conclusions about the carcinogenicity of PCBs;

       3. Incorrectly states the number of positive animal tests showing cancer based on
          discredited histopathological diagnostic criteria developed by the National
          Cancer Institute (NCI) in 1975 to incorrectly conclude the number of studies
          showing PCBs were carcinogenic;

       4. Ignores the gold standard toxicology test results on PCBs that were published
          by the Public Health Service in 1944;

       5. Presents an incorrect and misleading framework for the generally accepted
          toxicology practice used to develop scientific methods of testing and
          protocols;

       6. Incorrectly states that there were no standard practices for conducting toxicity
          tests until after 1970;

       7. Lists and discusses the important toxicological testing criteria pre-1970 and
          post-1970, and all but one are incorrect due to an incomplete knowledge of
          historical toxicity testing;

       8. Does not cite or discuss the most important milestone in the field of
          toxicology: the 1949 U.S. Food and Drug Administration (FDA) “Black
          Book” written by Lehman et al. that presents standard toxicity testing
          protocols developed specifically for the chemical industry to assess chemicals
          that could potentially contaminate food;1




                                                                                             Page 1
                                                           Dec GMV Re: Opposition to Pl MILs 000782
Case 2:15-cv-00201-SMJ      ECF No. 422-25 filed 01/28/20          PageID.23269 Page 89 of
                                         182


      9. Incorrectly states there were no “standard practices” developed before 1970
         that could be used to test Monsanto’s PCBs when, in fact, standards were
         available in 1949 and were specifically designed for industrial chemicals like
         PCBs that were being produced in massive quantities and could be released
         into the environment;

      10. Does not consider or even acknowledge the early industrial cancer studies that
          were being conducted in the late 1930s by Dow, DuPont, and Bayer AG; and

      11. States that there were no good standard protocols for cancer testing before
          1970, but ignores the FDA cancer study for dichlorodiphenyltrichloroethane
          (DDT) published by Fitzhugh and Nelson in 1947 that showed DDT was
          carcinogenic;2 the study presented an excellent protocol that Monsanto could
          have easily adopted to test PCBs, and Monsanto likely knew about this study
          since it started producing PCBs in 1944.




                                                                                           Page 2
                                                         Dec GMV Re: Opposition to Pl MILs 000783
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23270 Page 90 of
                                           182



2.         GENERAL COMMENTS: DR. EATON’S ASSERTIONS
           REGARDING “STANDARDIZED PRACTICES” AND
           CANCER TESTING PROTOCOLS

Dr. Eaton states that there were no “standardized” toxicity testing protocols prior to 1970; this
was, presumably, his explanation for why Monsanto could not have performed chronic toxicity
and cancer testing prior to 1970. The evidence upon which Dr. Eaton relies is provided in
summary format in Table 12 of his expert report. In that table, Dr. Eaton incorrectly states that
there were no specific standard practices for numerous study design parameters and criteria
needed to conduct cancer testing pre-1970. He juxtaposed pre-1970 practices with post-1970
practices in that table and for each ad hoc criterion (there are many more he ignores), he
essentially states that there were no standard criteria pre-1970. While the study criteria Dr. Eaton
bases his opinion on are vitally important to planning and implementing a rigorous study design,
there are others that were ignored. Nevertheless, Dr. Eaton has used this comparison to support
his opinion that there were few, if any, experimental standard practices for any of his categories
prior to 1970 and, accordingly, I have focused on the criteria he has identified.




                                                                                              Page 3
                                                             Dec GMV Re: Opposition to Pl MILs 000784
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23271 Page 91 of
                                            182



3.         STANDARDS OF PRACTICE

On page 72, Dr. Eaton describes the history of industrial toxicology and cancer testing. His
description is largely based on a single source—a textbook chapter by Henry F. Smyth, Jr., in
Casarett and Doull’s Toxicology: The Basic Science of Poisons.3 He does not state his process of
review and analysis of historical studies or whether he even read the actual published studies
from the 1900s to the 1950s. However, I am very familiar with the textbook he cites because it
was the textbook I was trained with and it was the assigned textbook to me when I took my
introductory toxicology course. It is now the very same textbook I assign to my students in the
toxicology course I teach. While this textbook serves to provide an excellent general overview of
specific topics in toxicology; it does not in any way provide a detailed historical treatise on the
history of cancer testing. In other words, it is a general introductory textbook used in first-year
toxicology courses that rather superficially touches on many aspects of the field of toxicology.
Moreover, Dr. Eaton provides a single quote from the Smyth chapter as his major reference
reliance document to suggest that cancer testing was not conducted in the early 1930s–1950s.
This is incorrect and, as I have stated in my expert report, even major industrial chemical
companies like Dow, DuPont and Bayer AG (which now owns Monsanto Company) were testing
their products in the late 1930s to determine if they were carcinogens.

In contrast to Dr. Eaton’s review of a single textbook, I have now collected and reviewed more
than 200 original peer-reviewed reports on myriad aspects of cancer research. These reports
involve early testing of laboratory animals starting in the late 1800s and continuing through the
early 1970s. (I have been engaged in this research for over 5 years, and it forms the basis of my
toxicology teaching materials.)

Based on my research and an analysis of Dr. Eaton’s opinions regarding historical cancer testing,
I find his opinion is biased, truncated, and a work of revisionist history, since cancer testing
began much earlier than the 1970s, as did protocols underpinning such testing.

The term standardized testing also has a specific meaning in toxicology because it indicates that
scientists and regulators are following the same procedures in order to comply with some new
law or regulation that allows government scientists to compare different studies with the same



                                                                                               Page 4
                                                              Dec GMV Re: Opposition to Pl MILs 000785
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23272 Page 92 of
                                           182


metrics. In this sense, standardization is intended to provide consistency. For chemicals that are
regulated, the chemical industry must test them. However, starting in the late 1930s chemical
companies were testing for carcinogenicity because they believed they had an obligation to
protect both workers and the general public—not because they were required to.

It is not clear from Dr. Eaton’s expert opinion, but he seems to indicate that cancer studies
performed prior to 1970 are not valid or scientifically tenable. He also seems to indicate that
Monsanto could not conduct cancer studies before 1970, suggesting that Monsanto was waiting
for toxicologists to take the lead on standardization—and only then could Monsanto consider
conducting its first cancer study in 1969. The evidence I have reviewed does not support his
opinion.

Dr. Eaton states that, prior to 1970, animal cancer tests were somehow unreliable. He contrasts
animal cancer testing protocols during the periods before and after 1970, stating:

       In evaluating the state of science and how cancer testing has evolved since the
       1930s, it is important to compare the state of animal cancer testing before and
       after standardized protocols came to fruition in the 1970s. Certain aspects of
       study design scientists take for granted today were not regarded as important in
       the 1930s. Table 12 lists these differences, which include treating the controls in
       the same fashion as treated animals, understanding the background incidence of
       disease in the studied experimental animal, and consideration of the age of
       animals tested, using an adequate number of animals to see a response, testing
       the animals for long enough periods of time (2 years), as well as numerous issues
       related to animal care and housing.

Dr. Eaton’s Table 12 is presented in Exhibit 1 (I discuss this table at length in following
sections).




                                                                                                Page 5
                                                             Dec GMV Re: Opposition to Pl MILs 000786
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23273 Page 93 of
                                           182



                   Exhibit 1.       Table 12 from Dr. Eaton Report




Source: Eaton 2019.4

Dr. Eaton’s table indicates a belief that cancer studies in the 1930s through the 1960s were
poorly designed. It is apparent that he has not actually reviewed those studies, because many of


                                                                                               Page 6
                                                            Dec GMV Re: Opposition to Pl MILs 000787
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20           PageID.23274 Page 94 of
                                          182


the carcinogens we know today were first identified as carcinogens in that period. While cancer
testing protocols have improved, clearly the early cancer studies achieved what they were
designed to do: identify chemical carcinogens. Nevertheless, Dr. Eaton states Monsanto could
not have identified PCBs as carcinogenic prior to 1970. I have reviewed and considered his
evidence and supporting rationale; I have concluded the following:

       1. Dr. Eaton ignores the sole intent and purpose of using laboratory animals in
          cancer testing and misrepresents the concept of standardized animal cancer
          testing protocols as they apply to Monsanto’s Aroclors.

       2. Dr. Eaton incorrectly states that cancer testing standardization occurred only
          after 1970, even though the FDA began standardizing animal cancer testing in
          1947.2

       3. Dr. Eaton ignores the fact that (with few exceptions) hundreds of chemical
          carcinogens were first identified in the 1930s and 1940s with animal cancer
          studies and that those studies have been reaffirmed and shown to be valid to
          this day.

       4. Dr. Eaton ignores the fact that the most widely studied group of chemical
          compounds selected for animal cancer testing in the 1930s and 1940s were the
          very same chemical compounds that were, and continue to serve as, the
          feedstock for all organic compounds produced in the chemical industry. All
          organic chemical compounds start from coal tar, petroleum, and oil.

       5. Dr. Eaton ignores the fact that standardization was actually a deliberate step to
          ensure a particular chemical carcinogen did not slip through the cracks of
          testing and to guard against a false negative study in which a chemical
          carcinogen would be incorrectly and falsely regarded as a noncarcinogenic.
          For example, the number of animals that are used in cancer studies must be
          increased for weak carcinogens compared to strong carcinogen. PCB
          carcinogenicity did not require hundreds of animals because it is not a very
          week carcinogen.

       6. Dr. Eaton does not cite any regulatory or well-established protocol(s) that he
          defines as a standard animal testing protocol developed in 1970.




                                                                                              Page 7
                                                           Dec GMV Re: Opposition to Pl MILs 000788
Case 2:15-cv-00201-SMJ      ECF No. 422-25 filed 01/28/20         PageID.23275 Page 95 of
                                         182


      7. Dr. Eaton ignored the fact that even Industrial BIO-TEST Laboratories, Inc.
         (IBT) (the contract laboratory that Monsanto hired to conduct its PCB cancer
         studies) did not follow any cancer testing protocol, so even under Dr. Eaton’s
         theory, IBT’s studies should not be considered as valid studies; IBT certainly
         did not adhere to Dr. Eaton’s standard cancer testing practices in the early
         1970s.

      8. IBT knowingly included false and fabricated information and data in its
         cancer studies to make it appear PCBs were less toxic and carcinogenic than
         they actually were, and it submitted those false reports to Monsanto.
         Monsanto, in turn, submitted those fraudulent findings to U.S. EPA, the
         National Cancer Institute (NCI), and other scientific experts who reviewed the
         animal histopathology, cancer incidence rates, and other critical information
         important for making interpretative conclusions about the carcinogenicity of
         PCBs.

      9. Dr. Eaton ignores the fact that, despite his conclusion that no standardized
         cancer testing protocols were available until the 1970s, major industrial
         chemical companies like Dow, DuPont, and Bayer AG were screening their
         chemical compounds for carcinogenicity using animal cancer tests by the late
         1930s to protect both their workers and the general public.

      10. Dr. Eaton fails to note that an excellent and robust animal cancer standard
          study design had been developed by the FDA by 1943 (published in 1947 by
          Fitzhugh and Nelson) when it started its DDT cancer study.2 This study design
          performed as it was intended because the FDA was able to show that DDT
          was a carcinogen in 1947. This study was conducted more than 20 years
          before 1970. FDA was able to correctly conclude DDT was carcinogenic
          based on the generally accepted practice of applying the cancer testing
          protocols used in the more than 1,000 studies published by that time. The
          FDA’s findings and conclusions have stood the test of time, and many
          laboratories duplicated FDA’s findings and confirmed DDT is carcinogenic.

      11. I have reviewed the general study design IBT implemented in 1971 cancer
          studies, and it was no different from the design of cancer studies that were
          being performed in the 1930s and 1940s. These studies were not in any way
          complex or sophisticated, and they required no specialized equipment or
          analyses that would have prevented Monsanto from conducting the same
          studies decades earlier. Monsanto could have performed similar cancer studies



                                                                                          Page 8
                                                         Dec GMV Re: Opposition to Pl MILs 000789
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23276 Page 96 of
                                            182


            on Aroclors in the late 1930s and 1940s. Had Monsanto conducted the tests
            decades earlier, I believe they would have concluded PCBs were carcinogenic.

        12. Dr. Eaton has not considered that if Monsanto had simply followed the very
            same cancer testing protocol used by the FDA in its 1947 DDT cancer study,
            it would have determined that PCBs were also carcinogenic.2

The sole intent of long-term animal cancer studies for industrial chemicals like PCBs (that are
not regulated) is to determine if they are carcinogenic. It should be stressed that all animal tests
are designed to screen compounds to determine if they are carcinogenic in animals. Animal
studies provide supporting evidence that a chemical is a human carcinogenic. We cannot perform
cancer testing on humans because it is unethical to expose humans to compounds that could be
carcinogenic. Therefore, it is universally accepted by toxicologists that we must screen them
before humans are exposed and not after the fact. Dr. Eaton suggests that the chemical industry
waited until after humans were exposed (whether in the workplace or general public) and that
those human exposures must have produced observable human cancers before the chemical
industry would perform a long-term animal cancer test. It defies logic to suggest we would test a
chemical compound in rats if we already knew that the compound produced cancer in humans.

It is also important not to superimpose the current state-of-the-art in cancer testing protocols
toxicologists currently use and assume cancer experts in the 1930s–1960s were ignorant, naïve,
and/or untrained; to suggest otherwise is scientific hubris. Many of the compounds we know
today as carcinogens were first identified in the 1930s–1960s.

It is clear that Dr. Eaton has ignored many of the early and excellent cancer studies that form the
basis of our current understanding of carcinogenicity because they were not conducted under
what he considers standardized protocols or methods. He tends to focus on the exceptions and
not the rule.

With rare exceptions, the vast majority of chemical compounds found to be carcinogenic in the
early 1930s and 1940s are still today regarded as carcinogenic. This shows that the gradual
refinement of cancer testing codified in Dr. Eaton’s standardization paradigm is unrelated to the
goal of animal cancer testing—which is to simply test whether a chemical compound is
carcinogenic.


                                                                                               Page 9
                                                              Dec GMV Re: Opposition to Pl MILs 000790
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20              PageID.23277 Page 97 of
                                           182


For example, the very first animal cancer test was performed in 1915 by Yamigawa and
Ichikawa when they applied coal tar to rabbit ears.5 With prolonged exposure, cancerous growths
developed, demonstrating that chemical compounds could be tested in animals. This
experimental protocol sounds crude by today’s standards, but it could be repeated in any
university laboratory by first-year toxicology students, yielding the same results and with only a
few rabbits. They did not need a standard practice protocol and their experimental design proved
to be excellent for their goal and purpose. Likewise, Monsanto did not need to use thousands of
animals with sophisticated expensive equipment to identify PCB as carcinogens in the 1930s and
1940s, and any qualified academic institution during that time would be well-equipped to
conduct the same cancer experiment IBT conducted in the early 1970s.

As I discussed in my expert report, the sole opinion I have expressed in my report regarding
historical animal cancer testing is simple: Monsanto could have and should have conducted long-
term animal cancer tests in the 1930s or 1940s. The issue of when cancer testing protocols were
standardized is not relevant to my opinion because the definition of standardized cancer testing is
constantly evolving and being refined. Toxicologists are today relying on much more
sophisticated study designs than were used by cancer experts conducting studies in 1970–1990,
but that does not make the earlier studies any less relevant or wrong.

For example, Dr. Eaton presents his loose definition of a standard animal cancer testing protocol
(for which he cites no reference), but fails to mention the gold standard of cancer testing
developed by the leading governmental toxicology agency in the U.S.—the National Toxicology
Program (NTP).6 The NTP protocol is far more sophisticated, complex, and lengthy than Dr.
Eaton’s ad hoc standard protocol. The NTP protocol is extremely sophisticated, requiring many
different experts from many different scientific disciplines and requires far more animals than
Dr. Eaton’s standard criteria indicate. But experiments following this protocol are extremely
expensive, long, and labor-intensive to conduct. However, the NTP studies are based on the most
rigorous cancer testing protocols and their findings are regarded as the gold standard among most
toxicologists in the United States and around the world. The NTP is the only governmental group
charged by the U.S. Congress to produce a yearly compendium identifying chemical cancer
compounds. The NTP summarizes the Report on Carcinogens as follows
(https://ntp.niehs.nih.gov/pubhealth/roc/index-1.html):


                                                                                              Page 10
                                                             Dec GMV Re: Opposition to Pl MILs 000791
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23278 Page 98 of
                                           182


       The Report on Carcinogens (RoC) is a congressionally mandated, science-based
       public health report that identifies agents, substances, mixtures, or exposure
       circumstances (collectively called "substances") in our environment that pose a
       hazard to humans.

The NTP was established in 1978 to:

              Coordinate toxicology testing programs within the federal government;

              Strengthen the science base in toxicology;

              Develop and validate improved testing methods.

              Provide information about potentially toxic substances to health,
               regulatory, and research agencies, scientific and medical communities, and
               the public.

The NTP standard protocol is perhaps the most detailed and rigorous that has been developed to
date.6 The reason the NTP cancer study standard protocol is important to my rebuttal opinion is
because each individual cancer study requires more than 800 laboratory animals and was
estimated to cost $2–$4 million in 2009. Obviously, these expensive and sophisticated protocols
preclude most industrial and university laboratories from following the NTP cancer testing
protocol. Nonetheless, many toxicologists in both academia and industry perform many cancer
studies each year that are accepted in the scientific community and add valuable data and
information to the catalog of identified carcinogens yet do not follow the NTP protocol because it
would be impossible. Applying Dr. Eaton’s reasoning about the importance of standardizing
cancer testing protocols, all cancer testing prior to the protocol used by NTP today would be
considered substandard and flawed, and the results therefore suspect, because it did not follow
the most current standard protocol.

Regarding the supposed lack of a standardized approach prior to 1970, Dr. Eaton makes
contradictory statements about why Monsanto did not conduct animal cancer studies in the
1930s, 1940s, 1950s, and 1960s. While Dr. Eaton states that standardized toxicological testing
only occurred after 1970, he does not mention that standardization of any toxicology testing
occurs as a result of a new law or regulation that chemical companies must satisfy. That is,


                                                                                            Page 11
                                                            Dec GMV Re: Opposition to Pl MILs 000792
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23279 Page 99 of
                                            182


testing protocols are not standardized because the government suddenly decides that it would be
a good idea. Standardized toxicological testing protocols are developed first by the government
to meet the requirements of a proposed or new law or regulation. For example, the FDA first
published guidance for the chemical industry to assess the toxicity of chemicals in food in 1949
(Lehman et al.); the guidance is known as the Black Book.1 This guidance was developed in
response to the 1938 FD&C act. Although the FDA had no legal authority to force the chemical
industry to follow its guidance, the Agency thought it important to provide standardized testing
protocols for those in the chemical industry who were planning to add chemicals to food or
thought that, due to the amounts they were producing, their chemicals could contaminate food
(PCBs fall in this latter category).

The importance of impending or new laws or regulations that force the government to
standardize toxicological testing cannot be overemphasized with regard to Dr. Eaton’s opinion
because it specifically addresses a need by the government—not by academic or industrial
cancer researchers. The point at which the government standardizes testing does not indicate
that, prior to that point, scientific cancer experts were conducting cancer studies on chemicals in
a random ad hoc fashion; it simply marks a point in time when the government instructs the
chemical industry on how it should conduct experiments to satisfy new or anticipated laws. In
this sense, new standards are government instructions that apply to laws or regulation.
Furthermore, the FDA did not create standards in a vacuum; it was aware of the more than 1,000
cancer studies that had been published in peer-reviewed scientific journals by the 1950s, and
those studies provided a road map of generally accepted practice at the time.

Dr. Eaton’s opinion regarding the importance of a standardized protocol is contradictory. He
acknowledges that Monsanto began performing cancer tests in 1969, yet then says that a
company would have had no standardized testing protocols to conform to until years after that
time.

I have reviewed dozens of Monsanto memos, reports, and documents pertaining to the
company’s toxicological testing; none of them state or even suggest that the reason Monsanto
waited until 1969 to start testing PCBs for carcinogenicity was because a standardized
methodology was unavailable before that time. At the very least, Monsanto must have known by



                                                                                            Page 12
                                                            Dec GMV Re: Opposition to Pl MILs 000793
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20            PageID.23280 Page 100 of
                                              182


 1947 that scientifically tenable cancer testing protocols had been developed for industrial
 chemicals because that was when FDA (Fitzhugh and Nelson, 1947) published its findings
 showing one of Monsanto’s products (DDT) was carcinogenic in animals. 2

 The standards Dr. Eaton is suggesting were available only post-1970 would have had little
 impact on identifying carcinogens like PCBs and DDT. In fact, FDA’s 1947 study showing DDT
 was carcinogenic should be proof that cancer studies performed at that time were sufficiently
 powerful to reveal PCB – a similar compound -- was carcinogenic. 2


 3.1.       Dr. Eaton incorrectly states that “standardized” cancer testing
            protocols were only available after 1970

 Dr. Eaton did not cite, discuss, or consider for his opinion the most important historic milestone
 in toxicity testing: The 1949 FDA Black Book.1 It is hard to overstate the importance of this
 FDA guidance document, since it was prepared for the chemical industry to use in designing a
 series of robust toxicological tests of the products chemical companies were producing. It
 represents the overall approach and experimental paradigm that academic and industrial
 toxicologists use to test all chemical compounds. It is the foundation of toxicological testing that
 toxicologists still use today. The fact that Dr. Eaton does not even cite this document appears to
 be an indication that his review of historical toxicity testing is superficial. In the sections below, I
 present the salient aspects of these original standardized and comprehensive testing protocols
 because Dr. Eaton did not do so. That is, he did not present a discussion of this document, and
 that failure is the impetus for including the following facts and information.


 3.1.1.     Overview of the FDA Black Book

 Starting in 1938, with the passage of the FD&C, the FDA was the lead regulatory agency that
 oversaw applications for, and safety of, new drugs. The FD&C recommended the chemical
 industry to perform toxicity tests on any new drugs prior to being sold. The FDA developed
 general guidelines for the industry, but there were no designated standards.

 The first toxicity testing standards were developed by the FDA in 1949 as part of the
 implementation of the FD&C.1 The standards called for a battery of toxicity tests that the


                                                                                                 Page 13
                                                                Dec GMV Re: Opposition to Pl MILs 000794
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23281 Page 101 of
                                             182


 chemical industry should conduct. This was the first comprehensive testing framework to be
 issued as a guidance document for the chemical industry, and it was intended to be used by the
 entire chemical industry. This guidance is referred to as the Black Book. The protocols are
 detailed in the article Procedures for the Appraisal of the Toxicity of Chemicals in Foods
 (Lehman, 1949). The protocols presented in this document were prepared by the some of the
 leading scientists of the day, including Drs. Lehman, Laug, Woodard, Draize, Fitzhugh, and
 Nelson, who were all FDA scientists and were experts in their fields. The protocols are detailed
 in sections on: (1) chemistry, (2) acute toxicity, mechanism and site of action, (3) allergic
 responses, (4) subacute and chronic toxicity, reproduction and paired feeding studies, (5)
 biochemistry, and (6) pathology. Although these topics were finally standardized by the FDA in
 1949, these protocols represented the state-of-the-science that scientists were following in the
 early 1940s. They represented the cumulated scientific methods that were being used as
 generally accepted practice in toxicology well before 1949.


 3.1.2.      Important Standardized Toxicity Testing that Preceded the Black Book

 Numerous study designs had been developed prior to publication of the 1949 Black Book.1 For
 example, the FDA had already designed and implemented its DDT cancer study and published
 the study design and findings in 1947.2

 In addition, FDA scientists Woodard and Calvery published a list of standard toxicity tests as
 early as 1943 in the article Acute and Chronic Toxicity-Public Health Aspect.7 This document
 discusses a battery of toxicity studies, and it was intended as a general toxicity study protocol.

 In their report, Woodard and Calvery listed the following types of studies that were necessary to
 conduct “well-controlled toxicological evaluations,” emphasizing the need for testing “new”
 chemicals or “older substances which have not been properly tested,” stating:

          However, with the newer substances, or even with the older substances which
          have not been properly investigated, it will be necessary to design and carry out
          well-controlled toxicological investigations, and when the studies are complete,
          make proper evaluations of the data obtained.




                                                                                                 Page 14
                                                              Dec GMV Re: Opposition to Pl MILs 000795
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23282 Page 102 of
                                            182


 Their procedures were intended to be used to ensure the safety of synthetic materials that were
 being produced in greater numbers each year, with a special mention of keeping water supplies
 safe from contamination:

        As our population becomes more urban and our consumption of synthetic
        materials grows with each year, the problem of acute and chronic toxicity
        becomes increasingly important to the public health. Such concentration of
        population necessitates handling, transportation, and storage of foodstuffs. This
        in turn has resulted in the use of preservatives and stabilizers, and in the danger
        of contamination of foods in manufacturing, refining, and packaging. The
        exposure of the majority of the population to ever-increasing quantities of
        synthetic products in foods, drugs, cosmetics, household items, clothing, etc.,
        extends the possibility of chemical sensitizations and poisonings. Urban areas
        require central water supplies which must be so chosen and maintained that they
        will not contain harmful impurities. [emphasis added]




 They listed the following battery of toxicological tests that were necessary to prove a chemical
 compound safe for human exposure (Exhibit 2):


Exhibit 2.       Excerpt from Woodard and Calvery: Toxicological Tests Needed
                     to Prove a Chemical Is Safe for Human Exposure




                                                                                              Page 15
                                                             Dec GMV Re: Opposition to Pl MILs 000796
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20          PageID.23283 Page 103 of
                                                182


 Source: Woodard and Calvery 1943.7
 It is important to note this battery of toxicology testing protocols was available in the early 1940s
 and that one of the most important features of the testing protocols was chronic lifetime animal
 testing.

 Woodard and Calvery emphasized that, by 1943, laboratory animal breeding programs and
 animal testing had become standardized to ensure reproducible and consistent laboratory testing
 results. The also stressed the importance of including control animals:

            With the above information, we can now more intelligently plan a chronic
            experiment. As a matter of fact, if the subacute experiments have been properly
            started, they may in some cases simply be extended to cover a longer period of
            time. In any event, the experiment should be conducted on three or more species
            for the lifetime of at least one of them. Rats, dogs, mice, and monkeys are usually
            good chronic toxicity subjects. Since the life span of a rat is relatively short-two
            to three years- and since the rat has been well standardized in many laboratories,
            this animal is probably the best in every respect for lifetime chronic studies. In
            such experiments it is well to use several dosage levels of equal gradation from
            the dose sufficiently high to cause marked lesions, possibly shortening the life
            span of the animal, to a dose sufficiently low that there are no observable
            differences between the experimental and control animals. [emphasis added]

 Woodard and Calvery also state that multiple species should be used and that several species
 including “rat, mouse, and guinea pig are well suited for this, since these animals have been quite
 well standardized.” FDA also stressed that “several dosage levels” be used and the
 histopathology compared to control animals. They also provide actual examples of FDAs cancer
 studies and emphasized the importance of conducting long-term chronic exposures to determine
 if a chemical compound is carcinogenic:

            The value of such long term investigations is well illustrated in the results
            obtained by Yoshida who fed orthoaminoazotoluene to rats for 200-300 days to
            produce true experimental liver tumors. It has also been well illustrated in our
            own laboratory by studies on the glycols. Ethylene glycol, for example, was fed in
            the diet of rats at levels of 1% and 2%. Kidney and bladder stones appeared in
            both series of animals. No stones were observed, however, in animals that failed
            to survive longer than 15 months. Another example is the production of
            neurofibromas on the ears of rats fed crude ergot. These tumors first appeared


                                                                                                   Page 16
                                                                 Dec GMV Re: Opposition to Pl MILs 000797
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23284 Page 104 of
                                             182


        after about 12 months and within 24 months were present on all animals
        receiving 5% of ergot in the diet. [emphasis added]

 Just from this brief discussion, it is clear that the FDA was following a standardized protocol in
 its cancer testing, which represented the state-of-the-science prior to 1941. The cancer studies
 were designed to test whether a compound was carcinogenic, and the study design showed they
 performed well, based on the authors’ description.

 Woodard and Calvery also note that it is of particular concern to carefully evaluate the toxicity of
 chemical compounds that bioaccumulate and produce cumulative toxicity because the
 compounds are stored in the body and are only slowly eliminated:

        The absorption, excretion, distribution, and storage of a toxic agent will often
        guide one in an estimation of its probable effect. If there is an indication of
        storage of the toxic substance, one should watch for cumulative toxicity. If the
        material is rapidly eliminated from the animal, and no storage occurs, the toxicity
        from cumulation likely will not be as serious as the chronic toxicity which may
        result from the passage of the poison through the system. [emphasis added]

 This particular section and warning perfectly describes the types of chemicals (like PCBs and
 DDT) that should be of particular concern in toxicology testing because both bioaccumulate and
 are stored in fat tissues in the body for long periods of time.

 Woodard and Calvery also importantly stresses that all chemicals be tested before they enter the
 “economy of man” to preclude both accidental and intentional exposures:

        Extensive investigations carried out on different species of animals are to our
        minds absolutely essential before a substance should be introduced into the
        economy of man. The experience and information thus obtained will then enable
        one to, interpret observations made on human beings whether accidentally or
        industrially exposed to such a substance, or whether intentionally exposed under
        carefully controlled clinical conditions. [emphasis added]

 This is the first instance I am aware of in which a governmental group of scientists stresses the
 importance of the precautionary principle, which is based on knowing the toxicity of a chemical




                                                                                               Page 17
                                                               Dec GMV Re: Opposition to Pl MILs 000798
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23285 Page 105 of
                                             182


 compound before it is released into the environment or, as Woodard and Calvery call it, the
 “economy of man.”

 Woodard and Calvery identify many of the critical variables that must be carefully evaluated and
 controlled when interpreting the results of the battery of toxicology studies they propose (0).
 These include many of the same variables that Dr. Eaton states are important in standardizing
 cancer studies, which he claims were only addressed after 1970. These were identified by the
 FDA in 1943.




                                                                                             Page 18
                                                             Dec GMV Re: Opposition to Pl MILs 000799
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20         PageID.23286 Page 106 of
                                            182



 Exhibit 3.      Excerpt from Woodard and Calvery: Interpretation of Toxicity
                                        Data




 Source: Woodard and Calvery 1943.7



 Finally, Woodard and Calvery issue a cautionary note about extrapolating toxicity data derived
 from animal studies in which only “normal healthy” animals are used directly to humans because
 that could lead to underestimating the risk a chemical compound could pose to a heterogeneous
 population of humans that may not all be in great health and whose members may have
 preexisting medical conditions:

        So far, we have discussed reactions on normal individuals. Our experiments have
        been carried out using normal healthy animals. But in the public which may be
        exposed, there are many who are most certainly not normal, healthy persons. We
        must consider then a rather large number of persons who are so unfortunate as to
        suffer from pathological conditions or disease. The yearly vital statistics are
        ample proof of the number of people who have cardiac, renal, or hepatic
        insufficiencies or cancer.


                                                                                           Page 19
                                                           Dec GMV Re: Opposition to Pl MILs 000800
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23287 Page 107 of
                                             182


 In 1944, FDA scientists also published a similar battery of standardized toxicological tests for
 new drug applications (van Winkle et al. 1944) in which they cite earlier FDA publications
 dealing with standardized toxicology tests (Exhibit 4).8

 These were much more detailed study designs, but as with previous FDA guidance documents,
 no law required any chemical company to test the chemicals they were producing. Although
 PCBs were not intended as drugs, these protocols could be used to design a toxicity study for any
 chemical. Animal studies always precede human studies, so the documents presented the basic
 framework to those types of tests. Overall, these documents illustrate the sophistication and
 extent of toxicological testing that had developed by the early 1940s. Many of these tests still
 form the backbone of FDA’s animal toxicology requirements.




                                                                                             Page 20
                                                             Dec GMV Re: Opposition to Pl MILs 000801
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20         PageID.23288 Page 108 of
                                              182



   Exhibit 4.         Excerpt from van Winkle et al.: Objectives of Various Test
                                         Categories




 Source: van Winkle et al. 1944.8




 3.2.        The History of FDA Guidance and Regulations

 3.2.1.      The FDA Black Book

 Dr. Eaton’s opinion is based on an incomplete historical review of toxicological and cancer
 testing in the 1930s through the 1960s. In fact, Dr. Eaton does not mention or cite in his expert
 report what is perhaps the most important milestone in historical toxicology testing: the U.S.
 FDA Black Book.1 The FDA was the first governmental agency to document, in detail, standard


                                                                                             Page 21
                                                             Dec GMV Re: Opposition to Pl MILs 000802
Case 2:15-cv-00201-SMJ            ECF No. 422-25 filed 01/28/20          PageID.23289 Page 109 of
                                                182


 protocols for the entire battery of toxicological testing, including long-term cancer studies. These
 governmental standard protocols were published as: Procedures for the Appraisal of the Toxicity
 of Chemicals in Foods (Lehman et al. 1949).1 The authors were among the most highly respected
 and widely published scientists and toxicologists of the time and had been conducting and
 publishing studies using the same standard protocols starting in the early 1940s. In this sense, the
 testing protocols detailed in the FDA Black Book were not a newly developed battery of
 toxicological testing procedures but a compendium of protocols that were being used throughout
 the 1940s. For example, Drs. Fitzhugh and Nelson began their chronic long-term DDT cancer
 study in 1943, although it was not published until 1947.2

 Dr. Eaton’s omission of the Black Book is an indication that his review of historical cancer
 testing is surficial at best. The Black Book is widely known throughout the field of toxicology
 and is recognized as presenting the first standardized toxicological testing study designs (I
 review this important milestone as part of my graduate toxicology course in the introductory
 lecture). In fact, publication of the Black Book is listed as a key milestone on the FDA web page
 that chronologically lists the Agency’s major accomplishments in U.S. food and drug law:9

            Milestones in U.S. Food and Drug Law History

            1949

            FDA publishes guidance to industry for the first time. This guidance, "Procedures
            for the Appraisal of the Toxicity of Chemicals in Food," came to be known as the
            "black book."

 Dr. Eaton correctly states that Monsanto was under no regulatory obligation to perform any long-
 term cancer study on PCBs because it was not a drug, food additive, or pesticide used on crops,
 stating:

            It is important to note several points about this excerpt from Dr. Smyth’s textbook
            chapter:

            1. This pertains to industrial chemicals not intended for use as pharmaceuticals,
            food additives, pesticides used on food crops for which other guidelines were
            developed. PCBs were never marketed and sold for any of these purposes.


                                                                                                  Page 22
                                                                Dec GMV Re: Opposition to Pl MILs 000803
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23290 Page 110 of
                                            182


        2. There is not even a suggestion that two-year bioassays be conducted for the
        purposes of evaluating potential cancer-causing properties of the materials not
        used as pharmaceuticals, food additives, or on-crop pesticides

 This particular statement is highly misleading and is false by omission. Dr. Eaton fails to
 mention that there was no regulation in 1949 for any industrial chemical company to conduct any
 toxicological test—including long-term animal cancer testing–on any chemical that was
 intentionally developed to be a food additive or was an unintentional food contaminant (like
 DDT or PCB). The only law that existed in 1949 was the FD&C that was passed by Congress in
 1938. The FD&C did not require that any chemical be tested. Moreover, FDA’s Black Book does
 not contain any term such as must or shall. This fact is widely known in the field of toxicology.
 For example, the introductory textbook I assign to my first-year graduate toxicology students–
 Casarett and Doull’s Toxicology: The Basic Science of Poisons (6th Edition)—states as much.10
 This is the same textbook Dr. Eaton cites as the “widely-acclaimed toxicology textbook.” In
 Chapter 34, which covers Regulatory Toxicology, Dr. Merrill states:

        The oldest of the major health regulation laws, the FD&C Act, was enacted in
        1938 and covers food for humans and animals, human and veterinary drugs,
        medical devices, and cosmetics.

 Dr. Merrill notes that the 1938 FD&C law was an amendment of the original Pure Food and
 Drug Act of 1906, which contained two provisions:

        The first forbids the marketing of and food containing any added poisonous or
        deleterious substance which may render it injurious to health…

        The second forbids the marketing of foods containing nonadded [sic] toxicants
        that make them “ordinarily injurious to health.” [no emphasis added]

 He stresses:

        Neither of these original provisions required premarket approval; the FDA had
        the burden of proving that a food was, in the legal vernacular, adulterated.
        [emphasis added]




                                                                                               Page 23
                                                             Dec GMV Re: Opposition to Pl MILs 000804
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23291 Page 111 of
                                            182


 The only amended part of the 1938 FD&C law that provided for regulatory oversight was for
 truth in advertising foods and not industrial chemicals. For example, in a detailed discussion of
 the law, the FDA states:10

        The FD&C Act authorized three kinds of food standards--identity, quality, and fill
        of container. In 1939, the first food standards were issued for canned tomatoes,
        tomato purée, and tomato paste. The standards looked like a recipe of listed
        ingredients. The next standards were for jams and jellies. Junod says, "By 1957,
        standards had been set for many varieties of foods such as chocolate, flour,
        cereals, bakery products, milk, cheese, juices, and eggs."

 Obviously, if no chemical company was required by any regulation to conduct any toxicity test
 in 1949 and it was up to FDA to identify food contaminants that could be poisons (only after
 they were already released into the environment), then the FDA did not write the Black Book
 just for the regulated chemical community. The Black Book was published as a guidance
 document for all of the chemical industry. FDA’s very title of the guideline indicates it was not
 narrowly directed toward a small segment of industry. The Black Book was officially titled,
 Procedures for the Appraisal of the Toxicity of Chemicals in Foods.1 As specified by the official
 title, the Black Book had nothing to do with food additives, which were not regulated for
 approximately another decade with passage of the FDA’s 1958 Delaney Amendment. Therefore,
 Procedures for the Appraisal of the Toxicity of Chemicals in Foods could apply to Monsanto’s
 PCBs, which were being released in massive amounts into the environment and were later found
 to contaminate the U.S. food supply.

 The FDA intended the Black Book to be used as a guide for chemical industry to test any
 industrial chemical manufactured in large quantities and to adopt the testing methods detailed
 within to prevent harmful chemicals from entering the food supply. The Agency specifically
 noted that it was for “chemicals likely to contaminate foods:”

        The body of knowledge accumulated as the result of the above described studies
        has for its purpose the determination of the relative safety of the chemicals
        proposed for addition to foods or likely to contaminate foods. [emphasis added]

 The introduction to the Black Book was written by Dr. Lehman, who was the Chief of the
 Division of Pharmacology of the Food and Drug Administration. Dr. Lehman emphasizes two


                                                                                             Page 24
                                                             Dec GMV Re: Opposition to Pl MILs 000805
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23292 Page 112 of
                                             182


 important points about how critical chronic toxicity testing is for food contaminants compared
 with toxicological testing for drugs. First, in contrast to drug testing in which exposures are
 usually limited, human ingestion of food contaminants lasts a lifetime, and U.S. citizens would
 be “forced” to ingest them daily. Dr. Lehman wrote:1

        As a general rule, drugs are administered for short periods of time so that the
        duration of the toxicological insult to the body is limited. Even though a
        medicament may possess undesirable side effects, these usually are outweighed by
        the therapeutic actions, and the use of the drug can be justified on this basis. On
        the other hand, when a chemical is added to foods, its ingestion literally is forced
        upon the individual, and this may continue throughout his lifetime. Under these
        circumstances, the approach to the appraisal of its safety for use is somewhat
        different from that for a drug. More emphasis must be placed on the development
        of chronic effects rather than on acute and subacute effects as is the case with
        drugs. [emphasis added]

 Dr. Eaton is correct in stating that PCBs were never considered as intentional food additives.
 However, by 1949, DDT had been released in massive quantities into the environment (not
 intentionally added to food products), and those releases were known at that time to have
 resulted in contamination of the U.S. food supply. For this reason, Lehman’s second emphasis in
 the Black Book introduction appears have been a direct and explicit effort to not only focus on
 chronic studies to make a determination about chemical toxicity but to change the basic concept
 and definition of poisons and toxicity that many chemical companies were using to show their
 chemicals were nontoxic. Lehman singled out chemicals that bioaccumulate and are stored in the
 body to show they are more toxic than chemicals that are known to be highly toxic based on
 acute exposures. In this effort, Lehman specifically used DDT as the example chemical
 compound that was thought to be entirely safe and harmless by the public and scientific
 communities simply based only on the acute toxicity studies (defined by the LD50) that had been
 performed. With a simple calculation example comparing a known poison and DDT, the FDA
 showed this assumption was false and that fat-soluble compounds like DDT are readily absorbed
 and stored in the body and that chronic exposures increase the body burden to toxic levels even
 with minute daily intakes (thought to be safe). Lehman provided the following simple example:

        More emphasis must be placed on the development of chronic effects rather than
        on acute and subacute effects as is the case with drugs. For example, carbolic


                                                                                               Page 25
                                                              Dec GMV Re: Opposition to Pl MILs 000806
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20            PageID.23293 Page 113 of
                                             182


        acid (phenol) is practically synonymous with the term "poison," and DDT has
        been considered a quite harmless substance. It has been demonstrated in this
        laboratory that rats can ingest a diet containing one per cent carbolic acid for a
        long period of time without producing much harm to the animals. Under similar
        conditions, rats are injured when the diet contains 0.001 per cent DDT, which
        indicates that DDT when consumed for long periods of time is at least 1000 times
        more poisonous than carbolic acid. [emphasis added]

 Finally, the Black Book lists all the sequential toxicity tests that are included in any health
 evaluation, and it presents the same scheme applied today by most academic and industrial
 toxicologists. At the end of the Black Book, FDA presents an outline of all the standardized tests
 it discussed in detail in the body of the publication to make it easy for the chemical industry to
 follow. (See Exhibit 5.)




                                                                                               Page 26
                                                               Dec GMV Re: Opposition to Pl MILs 000807
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20   PageID.23294 Page 114 of
                                               182


          Exhibit 5.            FDA Black Book Outline of Standardized Tests




 Source: Lehman et al. 1949.1




                                                                                         Page 27
                                                         Dec GMV Re: Opposition to Pl MILs 000808
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20          PageID.23295 Page 115 of
                                              182


 3.2.2.      Jacobs and Hatfield Historical Reconstruction of Toxicity Testing Standards

 My opinion that FDA’s Black Book provided detailed procedures and protocols by (at least)
 1949 is supported by other scientific experts who have similarly traced the chronological
 sequence of cancer testing by reviewing the actual scientific publications and regulatory
 documents to reconstruct cancer testing milestones, as I presented in my expert report. For
 example, Jacobs and Hatfield (2012) conducted a similar comprehensive review of when
 industrial cancer testing protocols were standardized and note:11

          In the United States, with the passage of the Food and Drug Act of 1906, the Food
          and Drug Administration (FDA; then known as the Bureau of Chemistry under
          the US Department of Agriculture) was charged with the responsibility for
          preventing the adulteration or misbranding of foods and drugs that were
          marketed to the public. Beginning in 1938, the Federal Food, Drug, and Cosmetic
          Act gave regulatory powers to the FDA, requiring, among other things, that new
          drugs be clinically tested and proven safe prior to being sold. The FDA offered
          guidelines for such studies, but there were no designated standards.

 Jacobs and Hatfield support my opinion that, in 1949, the FDA did create the first standardized
 guidance document available for the chemical industry to follow. Most importantly, they
 highlight the fact that the Black Book contains a section written by Dr. Fitzhugh that stressed the
 importance of long-term studies and their design (Fitzhugh published the DDT long-term cancer
 study with Nelson in 1947):

          The FDA first published guidance for industry for assessing the toxicity of
          chemicals in food in 1949. This guidance was referred to as the ‘‘black book’’
          and included a contribution by O. Garth Fitzhugh on the subject of long-term
          studies and their design. [emphasis added]

 Jacobs and Hatfield note that the Black Book states two species (rodent and nonrodent) should
 be used:

          Fitzhugh suggested that for long-term feeding studies, 2 species should be
          investigated: the albino rat would be studied for a lifetime of about 2 years, and a
          nonrodent second species (dogs or monkeys) would be studied for at least 1 year.




                                                                                                 Page 28
                                                               Dec GMV Re: Opposition to Pl MILs 000809
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23296 Page 116 of
                                             182


 They also note that the Black Book calls for extensive and comprehensive histopathological
 examination of all the major organs:

        Biochemical and hematology evaluations were to be made at 3-month intervals
        during the chronic study. At the end of the study, autopsies were to be performed,
        along with weighing of the principle organs and preservation of tissues for
        microscopic examination. The pathology evaluation was described in further
        detail in the black book by Arthur Nelson, indicating that tissues to be evaluated
        included lung, heart, spleen, pancreas, gall bladder, lymph nodes, stomach, small
        intestine, colon, kidney, adrenal, urinary bladder, testis or ovary, prostate or
        uterus, thyroid, parathyroid, submaxillary salivary gland, 4 levels of brain,
        hypophysis, bone, bone marrow, and voluntary muscle.

 3.3.       Monsanto’s Lack of Chronic Toxicity Studies

 As I discussed in my expert report, Monsanto must have known by 1949 that PCBs, like DDT,
 were fat soluble (Monsanto manufactured both). However, Monsanto continued to rely on its
 acute toxicity studies (LD50 studies) as its sole basis for assuming PCBs were not toxic—a
 conclusion Monsanto communicated to its customers. Dr. Eaton’s opinion that Monsanto
 conducted hundreds of toxicity studies misrepresents the toxicity information that was necessary
 to correctly evaluate the toxicity of PCBs. Monsanto conducted zero chronic studies to determine
 the chronic toxicity of PCBs until 1969.

 My opinion is that Monsanto should have conducted chronic cancer tests in the 1940s, but
 certainly after 1949 when the FDA issued guidance to the chemical industry. Monsanto did not
 perform any toxicity studies, including chronic exposure and cancer studies, until 1969. This fact
 is supported by Dr. Calandra, who was the president of IBT. IBT was the contract laboratory that
 conducted the very first chronic study in 1969s as a prelude to cancer studies that were initiated
 in 1969. Dr. Calandra states the reason for starting those chronic studies was that no chronic
 toxicity study had been conducted for PCB. In a Monsanto memo (TOXSTUDIES0996), Drs.
 Keplinger, Francher, and Calandra stated (Exhibit 6):12

        Information on chronic effects especially the PCBs were not available therefore a
        number of studies were started to investigate such effects. [emphasis added]




                                                                                             Page 29
                                                             Dec GMV Re: Opposition to Pl MILs 000810
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23297 Page 117 of
                                             182


 Exhibit 6.        Excerpt from IBT Memo From Keplinger, Fancher, Calandra




 Source: IBT, Toxicological Studies with Polychlorinated Biphenyls (Bates 0531555;
 TOXSTUDIES0996)


 It should be noted that in reviewing what Monsanto is defining as “toxicity” tests conducted
 from 1929 through the mid-1960s (before they conducted their first chronic testing) and
 comparing them with the FDA Black Book list were not toxicity tests. The only tests Monsanto
 conducted for PCBs were LD50 studies to determine the amount of PCBs that were lethal in the
 rat (and only on rats, rather than on the several species necessary and stated in the 1949 Black
 Book—so even the LD50 studies were not conducted according to the standard). Monsanto also
 conducted brief allergic sensitization studies and very short irritant studies on the skin and eye to
 evaluate worker exposures.


 3.4.       Dr. Eaton: Table 12 (Dr. Eaton Report, page 74)

 3.4.1.     Pre- and Post-1970 Designations

 I have carefully reviewed Dr. Eaton’s Table 12. In the first column, he lists what he calls the
 “Study Design Parameters.” He then lists what he believes the state-of-the-science was for each



                                                                                               Page 30
                                                              Dec GMV Re: Opposition to Pl MILs 000811
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23298 Page 118 of
                                             182


 of those parameters in the “Pre-1970” (column 2) period, which he juxtaposed next to the “Post-
 1970” (column 3) corresponding criteria. It is not clear why he arbitrarily chose 1970 to divide
 the two periods. As I stated previously, standardized protocols are (with few exceptions)
 developed to meet the requirements of a new government law or regulation or by a governmental
 scientific body like the Centers for Disease Control and Prevention (CDC) or the National
 Toxicology Program (NTP). I am not aware of any new regulatory laws, requirements, or
 standardized protocols developed in 1970. There were certainly no new U.S. Environmental
 Protection Agency (EPA) laws or regulations because the Agency was not created until 1970.
 FDA’s standard procedures were developed in 1949—although they have continuously been
 further refined over the decades.

 I assume that Dr. Eaton believes the 1970 date is important only because that is when Monsanto
 finally started its chronic toxicity studies, including cancer studies. Dr. Eaton appears to be
 attempting to show that Monsanto somehow could not have conducted long-term cancer studies
 before 1970 because there were no standards.


 3.4.2.     Dr. Eaton Table 12 vs. FDA Black Book Guidelines

 I carefully reviewed Dr. Eaton’s summary table for each of the Study Criteria Parameters listed
 in the Pre-1970 Practices column and compared those to what was detailed in the 1949 FDA
 Black Book guidelines. Obviously, 1949 was well before 1970, so I focused on the Black Book
 to determine whether Dr. Eaton was correct and when standardized protocols were first available
 for Monsanto or any other industrial chemical company to use in order to test their chemical
 products in a consistent and effective manner. To show that the FDA had developed standard
 practices available for industry as early as 1949, I have added a fourth column to Dr. Eaton’s
 table (designated as Dr. DeGrandchamp). Furthermore, in order to preclude any bias from my
 review and interpretation of the Black Book, I have inserted the specific information quoted from
 that publication. With this approach, I was able to evaluate Dr. Eaton’s summary opinion for his
 pre-1970 analysis, as well as whether the criteria he listed as being available only post-1970 were
 actually available in 1949. (See Exhibit 7)




                                                                                               Page 31
                                                              Dec GMV Re: Opposition to Pl MILs 000812
Case 2:15-cv-00201-SMJ                   ECF No. 422-25 filed 01/28/20                         PageID.23299 Page 119 of
                                                       182


Exhibit 7.             Dr. DeGrandchamp Modification of Dr. Eaton Table 12: Animal
                               Cancer Testing Study Design Practices

                        (Pre-1970 and post-1970: Dr. Eaton; 1949: Dr. DeGrandchamp)

           Dr. Eaton                      Dr. Eaton                    Dr. Eaton                        Dr. DeGrandchamp
         STUDY DESIGN               PRE-1970 PRACTICES          POST-1970 PRACTICES               PRE-1970 PRACTICES (1949)
         PARAMETERS                                                                                       BASED ON
                                                                                                FDA’S BLACK BOOK STANDARDS
                                                                                                           Lehman et al. 19491

  Number of Dose Groups             Typically a single dose     Minimum of three or more      RAT: MINIMUM 3 DOSE GROUPS
                                    group                       groups
                                                                                              NON-RODENT DOG OR MONKEY:
                                                                                              MINIMUM 3 DOSE GROUPS

                                                                                              “Dosage levels are kept adjusted to the body
                                                                                              weight changes.”

  Method of Administration (e.g.,   Dermal or inhalation        Dietary or gavage to ensure   INGESTION:
  Dermal, Inhalation, Gavage,       exposure (assess            dose                          FOOD CONTAMINANTS ARE EATEN
  Dietary)                          occupational exposure)                                    FOR A LIFETIME
                                                                                              “The substance may be administered by
                                                                                              stomach tube [gavage], capsules, or by
                                                                                              mixing with the animals' food.”

  Length of Administration (How     Variable                    Established period of time:   ESTABLISHED PERIOD OF TIME:
  Long)                                                         Lifetime ~ 2 yrs              LIFE SPAN IN RAT ~2 YRS - RATS
                                                                                              SACRIFICED AT 2 YEARS.

                                                                                              FOOD CONTAMINANTS MUST
                                                                                              UNDERGO LIFETIME CHRONIC
                                                                                              TOXICITY TESTING:
                                                                                              “On the other hand, when a chemical is
                                                                                              added to foods, its ingestion literally is
                                                                                              forced upon the individual, and this may
                                                                                              continue throughout his lifetime.”

                                                                                              “More emphasis must be placed
                                                                                              on the development of chronic effects rather
                                                                                              than on acute and subacute effects as is the
                                                                                              case with drugs.”
  Animal Care                       Not standardized            Rigidly controlled,           RIGIDLY CONTROLLED:
                                                                standardized animal           “Rats are housed individually in an air
                                                                medicine practices            conditioned laboratory and records kept of
                                                                                              all observations for the duration of the
                                                                                              experiment.”

  Tissue analysis                   No uniform classification   Established classifications   EXTENSIVE FDA DISCUSSION OF
                                    system                                                    PATHOLOGICAL HALLMARKS OF
                                                                                              CANCER DESCRIBED EARLIER—
                                                                                              1947
                                                                                              (Fitzhugh and Nelson 1947)

  Pathology review                  Single pathologist          Multiple pathologists         COMPREHENSIVE PATHOLOGICAL
                                                                                              EXAMINATION OF TREATED AND
                                                                                              CONTROL ANIMALS:
                                                                                              “No matter what amount of pathological
                                                                                              study is done, at least a little and sometimes
                                                                                              much of its value is lost if it is not done with




                                                                                                                                   Page 32
                                                                                      Dec GMV Re: Opposition to Pl MILs 000813
Case 2:15-cv-00201-SMJ   ECF No. 422-25 filed 01/28/20           PageID.23300 Page 120 of
                                       182


       Dr. Eaton         Dr. Eaton            Dr. Eaton                  Dr. DeGrandchamp
      STUDY DESIGN   PRE-1970 PRACTICES   POST-1970 PRACTICES       PRE-1970 PRACTICES (1949)
      PARAMETERS                                                            BASED ON
                                                                  FDA’S BLACK BOOK STANDARDS
                                                                             Lehman et al. 19491

                                                                good control material, and against a
                                                                background of experience”[no emphasis
                                                                added]

                                                                ALL PATHOLOGICAL
                                                                EXAMINATIONS SHOULD BE BLIND
                                                                WITH PATHOLOGIST IGNORANT OF
                                                                TREATED AND CONTROL TISSUES:
                                                                “An excellent stimulus to objectivity in
                                                                examination is for the pathologist
                                                                not to know, until a preliminary report has
                                                                been made, which are control and which are
                                                                treated animals.

                                                                “1. Gross examination
                                                                2. Thorough microscopic morphological
                                                                histopathological pathology
                                                                and histology required
                                                                3. Pathological examination “should be
                                                                detailed enough to show the lowest dosage
                                                                level of the chemical capable of producing it
                                                                in even the slightest degree.”
                                                                4. At minimum “detailed microscopic (and,
                                                                of course, gross) examination of enough
                                                                animals to give statistical significance to the
                                                                results.
                                                                5. Pathological examination of organs: lung,
                                                                heart, liver, spleen, pancreas, gall bladder,
                                                                lymph nodes, stomach, small intestine,
                                                                colon, kidney, adrenal, urinary bladder, testis
                                                                (or ovary), prostate (or uterus), thyroid,
                                                                parathyroid, submaxillary salivary gland,
                                                                four levels of brain, hypophysis, bone, bone
                                                                marrow, and voluntary muscle.
                                                                6. Histopathology: routine stains, special
                                                                stains for identification of pigments, fat
                                                                stains on frozen sections, stains for
                                                                glycogen, and imprints or smears of bone
                                                                marrow.

                                                                “By detailed study is meant autopsy and
                                                                gross examination of all experimental and
                                                                control animals, except perhaps those in
                                                                which the experimental period has been only
                                                                a day or two, and microscopic examination
                                                                of all major organs and tissues in sufficient
                                                                numbers to make reasonably certain whether
                                                                the chemical is or is not causing injury or
                                                                change in any of them. If there is any effect,
                                                                then the examination should be detailed
                                                                enough to show the lowest dosage level of
                                                                the chemical capable of producing it in even
                                                                the slightest degree.”


                                                                ORGANS TO BE EXAMINED:
                                                                “A list of organs routinely examined in our
                                                                dogs may be of some help as a guide. These
                                                                include lung, heart, liver, spleen, pancreas,
                                                                gall bladder, lymph nodes, stomach, small
                                                                intestine, colon, kidney, adrenal, urinary




                                                                                                    Page 33
                                                       Dec GMV Re: Opposition to Pl MILs 000814
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20                    PageID.23301 Page 121 of
                                            182


            Dr. Eaton          Dr. Eaton              Dr. Eaton                        Dr. DeGrandchamp
         STUDY DESIGN     PRE-1970 PRACTICES   POST-1970 PRACTICES                PRE-1970 PRACTICES (1949)
         PARAMETERS                                                                       BASED ON
                                                                                FDA’S BLACK BOOK STANDARDS
                                                                                           Lehman et al. 19491

                                                                              bladder, testis (or ovary), prostate (or
                                                                              uterus), thyroid, parathyroid, submaxillary
                                                                              salivary gland, four levels of brain,
                                                                              hypophysis, bone, bone marrow, and
                                                                              voluntary muscle.”

                                                                              REASON HISTOPATHOLOGY
                                                                              REQUIRED
                                                                              “The most legitimate objection that may be
                                                                              made to the inclusion of microscopic
                                                                              pathological study in a chronic toxicity
                                                                              experiment is that if growth, mortality, and
                                                                              reproduction are unaffected, and if gross
                                                                              examination at autopsy shows no difference
                                                                              from the controls, then microscopic
                                                                              examination would according to the
                                                                              objector) in all probability show no
                                                                              difference. There are several reasons why it
                                                                              should be done nevertheless.”
                                                                              THREE REASONS ARE STATED.

                                                                              “Generally speaking, slight but significant
                                                                              microanatomical effects frequently will be
                                                                              found at a dosage level where mortality and
                                                                              weight are unaffected.”

  Statistical practices   None or non-         Highly standardized            PATHOLOGICAL LESIONS IN DOSED
                          standardized                                        AND CONTROL GROUPS ARE
                                                                              STATISTICALLY ANALYZED,
                                                                              DOCUMENTED AND STATISTICAL
                                                                              SIGNIFICANCE CALCULATED

  Group Size              Variable             Larger numbers of animals,     RAT: 80 RATS PER STUDY
                                               animals individually tracked   “In the rat experiment, at least four groups of
                                               and assessed                   animals, each consisting of a minimum of
                                                                              ten males and ten females, are employed and
                                                                              distributed as follows:
                                                                              (a) a control group,
                                                                              (b) a group on a diet containing 100 times as
                                                                              much of the ingredient as is proposed for use
                                                                              in food,
                                                                              (c) a group fed a diet containing the highest
                                                                              tolerated amount of the substance, and
                                                                              (d) a group given an intermediate dosage
                                                                              level.”

                                                                              NON-RODENT:
                                                                              24 DOGS/MONKEYS PER STUDY
                                                                              A minimum of 3 male and 3 females in each
                                                                              of 3 dose groups and a control group
                                                                              “Three animals each on four dosage levels.
                                                                              These are assigned” to
                                                                              (a) a control group,
                                                                              (b) a group on a low level which will
                                                                              produce no damage,
                                                                               (c) a group on a high level which
                                                                              approaches the tolerated amount, and
                                                                              (d) a group on a middle level which may or
                                                                              may not produce injury.




                                                                                                                  Page 34
                                                                     Dec GMV Re: Opposition to Pl MILs 000815
Case 2:15-cv-00201-SMJ                   ECF No. 422-25 filed 01/28/20                        PageID.23302 Page 122 of
                                                       182


            Dr. Eaton                     Dr. Eaton                   Dr. Eaton                       Dr. DeGrandchamp
        STUDY DESIGN                PRE-1970 PRACTICES        POST-1970 PRACTICES                PRE-1970 PRACTICES (1949)
        PARAMETERS                                                                                       BASED ON
                                                                                               FDA’S BLACK BOOK STANDARDS
                                                                                                          Lehman et al. 19491

  Species                           Multiple species          Rats or mice, consistent       RATS HAVE BEEN STANDARDIZED:
                                                              strain or sensitive strain     “The albino rat has been a standardized
                                                                                             animal and has a life span of about two
                                                                                             years, it is the most convenient test object for
                                                                                             long-term feeding experiments”

                                                                                             NONRODENT SPECIES:
                                                                                             DOG Or MONKEY
                                                                                             Nonrodent species required.

  Gender                            Random gender selection   Both genders or most           BOTH GENDERS ARE DOSED
                                                              sensitive gender

  Age                               Varied                    Studies begin at specific,     DOSING IS STARTED IN YOUNG
                                                              young ages                     WEANLING RATS

  Historical Controls (Summary of   Generally not available   An integral part of study      CONTROLS ARE ALWAYS USED FOR
  Control Animals)                                            design                         SPONTANEOUS TUMOR INCIDENCE
                                                                                             IN EACH STUDY

                                                                                             “Tissue alterations resulting from the
                                                                                             administration of- drugs or chemicals are
                                                                                             frequently not of a new or special type;
                                                                                             rather, there is often but an increase in the
                                                                                             incidence or degree of some type of
                                                                                             abnormality already present in that
                                                                                             particular laboratory strain of animal.
                                                                                             [original emphasis]
                                                                                             “The above is but another way of saying that
                                                                                             enough animals must be examined to give
                                                                                             the observations statistical significance, and
                                                                                             that the common "spontaneous" lesions
                                                                                             absolutely cannot be disregarded.”

                                                                                             “For example, older rats on control diets
                                                                                             may show a relatively slight degree or
                                                                                             incidence of a chronic nephritis or nephrosis.
                                                                                             Their mates fed a certain chemical may show
                                                                                             the same histological changes in the kidney,
                                                                                             but the process, on the average, will be of
                                                                                             greater intensity or frequency.”
                                                                                             [emphasis added]

                                                                                             “Control animals in experiments involving
                                                                                             repeated subcutaneous .injections, stomach
                                                                                             tubing, and so on, should not be simply
                                                                                             untreated animals, but should be given
                                                                                             injections and tubings as similar as possible
                                                                                             to the test group, except of course for the
                                                                                             presence of the chemical to be tested.”

  Doses Administered (Total Dose    May have relied on a      Use of a subchronic study to   SUBACUTE/SUBCHRONIC STUDIES
  and Variability Within Study      minimum range finding     set chronic dose levels        MUST PRECEDE CHRONIC STUDY
  Period)                           study (dose could be      (doses aren't typically        TO SET CHRONIC DOSING LEVELS
                                    adjusted during study)    adjusted)




                                                                                                                                 Page 35
                                                                                    Dec GMV Re: Opposition to Pl MILs 000816
Case 2:15-cv-00201-SMJ               ECF No. 422-25 filed 01/28/20                  PageID.23303 Page 123 of
                                                   182


           Dr. Eaton                  Dr. Eaton               Dr. Eaton                     Dr. DeGrandchamp
         STUDY DESIGN           PRE-1970 PRACTICES     POST-1970 PRACTICES             PRE-1970 PRACTICES (1949)
         PARAMETERS                                                                            BASED ON
                                                                                     FDA’S BLACK BOOK STANDARDS
                                                                                                Lehman et al. 19491

                                                                                   “The two series of animals are fed their
                                                                                   respective diets for a period of two to four
                                                                                   months.”

                                                                                   “The first consideration for a chronic study
                                                                                   is a "pilot" experiment designed to serve as a
                                                                                   guide in planning a long-term experiment.
                                                                                   Beginning with weanling rats, several
                                                                                   dosage levels are administered for periods of
                                                                                   two to four months, thus covering the period
                                                                                   of rapid growth. Four groups of weanling
                                                                                   rats of the same sex are probably the
                                                                                   minimum which can meet the requirements.”

  Observations                  Limited                Comprehensive               COMPREHENSIVE
                                                                                   “Observations should be made on the rate of
                                                                                   growth, food and water intake, fertility,
                                                                                   Mortality, general appearance, and behavior
                                                                                   of the experimental animals. Blood and
                                                                                   Biochemical studies should be made during
                                                                                   the experimental period. Upon completion of
                                                                                   the feeding period, all animals should be
                                                                                   autopsied for gross changes in the organs,
                                                                                   the principal organs should be weighed, and
                                                                                   tissues preserved for histopathological study.
                                                                                   Animals showing significant loss in weight,
                                                                                   the development of a tumor, or other
                                                                                   evidences of severe abnormality during the
                                                                                   experimental period should be sacrificed and
                                                                                   the tissues preserved for histopathological
                                                                                   study. Tissues of animals dying within the
                                                                                   experimental period also should be preserved
                                                                                   for study. With these facts in mind, a general
                                                                                   plan which is designed to throw light on this
                                                                                   question is given below.”
                                                                                   MANY ADDITIONAL DETAILS
                                                                                   PROVIDED
                                                                                   [emphasis added]

  Intervals of Administration   Variable intervals     Continuous                  NO ON/OFF DOSING NECESSARY:
  (On/Off)                                                                         HUMANS ARE FORCED TO EAT
                                                                                   FOOD CONTAMINANTS
                                                                                   ENTIRE LIFETIME

  Test Substance                Purity impossible to   Purity confirmed,           SOLUBILITY IN FATS AND OILS
                                determine              contaminants identified     MUST BE DETERMINED AS WELL AS
                                                                                   IMPURITIES:
                                                                                   “The most important single physical
                                                                                   characteristic of a compound is its solubility,
                                                                                   not only in aqueous media, the common
                                                                                   basis of physiological fluids, but also in fats
                                                                                   and oils. So much hinges on this property of
                                                                                   solubility that it frequently spells the success
                                                                                   or failure of an otherwise promising
                                                                                   compound.”
                                                                                   “The seriousness of this lack can be brought
                                                                                   into even sharper relief when we consider
                                                                                   how necessary a good quantitative method is
                                                                                   to the proper evaluation of a compound:
                                                                                   (1) Determination of solubility by simple




                                                                                                                        Page 36
                                                                           Dec GMV Re: Opposition to Pl MILs 000817
Case 2:15-cv-00201-SMJ              ECF No. 422-25 filed 01/28/20               PageID.23304 Page 124 of
                                                  182


            Dr. Eaton                Dr. Eaton             Dr. Eaton                    Dr. DeGrandchamp
         STUDY DESIGN          PRE-1970 PRACTICES   POST-1970 PRACTICES            PRE-1970 PRACTICES (1949)
         PARAMETERS                                                                        BASED ON
                                                                                 FDA’S BLACK BOOK STANDARDS
                                                                                            Lehman et al. 19491

                                                                               physical means alone is frequently
                                                                               impracticable.
                                                                               (2) No control operation in a manufacturing
                                                                               plant is reasonably secure from error without
                                                                               an adequate chemical method which ensures
                                                                               that its product be of uniform composition,
                                                                               free from impurity, and the amount of the
                                                                               compound in question held within precise
                                                                               limits.
                                                                               (3) It is impossible to assemble information
                                                                               on the biochemical behavior of a compound,
                                                                               discussion of which will be considered in
                                                                               another section.”

                                                                               CHEMICAL PROPERTIES MUST BE
                                                                               DETERMINED:
                                                                               “This point of view is based chiefly on the
                                                                               fact that it is the correlation of chemical,
                                                                               physical, biochemical, and toxicological
                                                                               knowledge about a compound which is
                                                                               necessary in order to evaluate its safety
                                                                               properly.”

  Source of Test Compound      Not specified        Well documented            SOURCE OF TEST COMPOUND
                                                                               DETERMINED BY CHEMICAL
                                                                               MANUFACTURE

  Record Keeping               No requirements      Good Laboratory Practice   “Records kept of all observations for the
                                                    (GLP) regulations          duration of the experiment. A larger number
                                                                               of rats per group [than the minimum stated]
                                                                               and more dosage levels of the substance
                                                                               under study will aid in the interpretation of
                                                                               results.”

                                                                               GLP REGULATIONS WERE NOT
                                                                               DEVELOPED UNTIL 1978
                                                                               GLP was only created following the U.S.
                                                                               EPA/FDA audit of Industrial BIO-TEST
                                                                               Laboratories (IBT) studies in which several
                                                                               hundred studies contained deliberate
                                                                               fraudulent data and information.

  Additional Analysis (e.g.,   Limited              Comprehensive analyses     COMPREHENSIVE ANALYSIS:
  Hematology, Urinalysis)
                                                                               1. Determine: absorption, excretion, storage,
                                                                               detoxification mechanisms,
                                                                               2. Hematology
                                                                               2. Urinalysis
                                                                               3. Molecular Mechanism: “Depending upon
                                                                               the individual case, these experiments may
                                                                               involve studies on isolated tissues or organs,
                                                                               careful pharmacodynamics,
                                                                               electrocardiograms, electroencephalograms,
                                                                               chemical antidotes, chemical studies of
                                                                               blood pigments, isolated loop or pouch
                                                                               studies, renal clearance, etc.” determination
                                                                               are made at intervals of about three months
                                                                               on representative animals in each group.”




                                                                                                                  Page 37
                                                                       Dec GMV Re: Opposition to Pl MILs 000818
Case 2:15-cv-00201-SMJ     ECF No. 422-25 filed 01/28/20                    PageID.23305 Page 125 of
                                         182


           Dr. Eaton         Dr. Eaton             Dr. Eaton                        Dr. DeGrandchamp
        STUDY DESIGN   PRE-1970 PRACTICES   POST-1970 PRACTICES                PRE-1970 PRACTICES (1949)
        PARAMETERS                                                                     BASED ON
                                                                             FDA’S BLACK BOOK STANDARDS
                                                                                       Lehman et al. 19491

                                                                           IDENTIFY CHEMICAL THAT
                                                                           BIOACCUMULATE OR ARE STORED
                                                                           IN THE BODY

                                                                           “Consider compounds E and F of essentially
                                                                           equal acute toxicity but on subacute oral
                                                                           exposure lasting three weeks, compound E
                                                                           shows greater toxicity. Examination of the
                                                                           tissues of the animals shows marked storage
                                                                           of compound E. with little or none of
                                                                           compound F. Here storage in the tissues can
                                                                           be regarded as a potential hazard, and
                                                                           explains the increase in subacute toxicity of
                                                                           compound E over F. Compound E would
                                                                           therefore be excluded from consideration.”
                                                                           [emphasis added]

  Laboratory Design    Not standardized     Clean/dirty corridor systems   STANDARD OPERATING
                                            and Standard Operating         PROCEDURES USED
                                            Procedures                     “Rats are housed individually in an air
                                                                           conditioned laboratory and records kept of
                                                                           all observations for the duration of the
                                                                           experiment.”
                                                                           [emphasis added]

  Study Segregation    Not standardized     One study per room             SEE ABOVE




                                                                                                              Page 38
                                                                 Dec GMV Re: Opposition to Pl MILs 000819
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23306 Page 126 of
                                            182



 3.5.       Pre-1970 Cancer Study Design Practices

 It is important to note that all of Dr. Eaton statements about which standards were developed pre-
 1970 lack veracity. Moreover, Dr. Eaton’s pre-1970 statements are gross oversimplifications
 regarding standardization practices and suggest that cancer studies during that time were simply
 scattershot. In fact, academic and industrial toxicologists pre-1970 would never have simply
 reviewed voluminous published studies cancer studies and somehow formulated a cancer testing
 protocol by amalgamating all the cancer studies and distilling them into a study design to test a
 chemical for carcinogenicity. Nor would they just randomly select a published study and follow
 the experimental design. That is not how any scientist would proceed during the pre-1970 period,
 nor would it be true today. Scientists review extensive published studies and typically select the
 best and most robust study design to follow.

 Dr. Eaton suggests that Monsanto could not have conducted any cancer study pre-1970 because
 not all study designs were identical. This defies not only the standard generally accepted practice
 a toxicologist would follow to find the best verified study protocol with which to conduct a
 cancer study for an industrial chemical, it also defies logic. Cancer studies were expensive and
 time consuming, and labor-intensive. They lasted 2 years, so no toxicologist would even consider
 starting a cancer study before extensively reviewing the published literature to design the most
 cost-effective and scientifically tenable testing protocol. Dr. Eaton’s opinion is simply wrong
 because he creates a false choice between conducting a cancer study using a bad study design or
 refusing to conduct any study (the option Monsanto chose).

 Had Monsanto investigated performing a cancer study on PCBs in the 1940s, it would have only
 needed to find one robust study with a solid, well-described protocol and preferably one that was
 relevant to an industrial chemical. I have discussed many such studies in this rebuttal report and
 in my original expert report, but one prime example of a solid study in the 1940s was the 1947
 Fitzhugh and Nelson FDA DDT cancer study.2 This study was an FDA-published study.

 I have reviewed the 1947 FDA study; it is a robust analysis showing that DDT was a carcinogen
 and control animals were used to assess spontaneous tumors. All Monsanto needed to do was
 adopt the FDA study design and implement it; Monsanto would then have found that its Aroclors
 were carcinogenic—just like the FDA found DDT to be carcinogenic.


                                                                                             Page 39
                                                             Dec GMV Re: Opposition to Pl MILs 000820
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20           PageID.23307 Page 127 of
                                               182


 3.5.1.      GLP Practices Were Not Established Until 1978

 Dr. Eaton correctly states that Good Laboratory Practices (GLP) programs were not developed
 before 1970. However, it is not clear that he realizes why this particular fact is so important to
 this case. He notes that GLPs were not established before 1970, but he fails to appreciate that the
 primary reason they were first established is because of the fraudulent and false studies IBT
 submitted to the government. Moreover, the relevance of this fact is that IBT was also the sole
 laboratory Monsanto used to conduct all of its PCB cancer studies in the early 1970s; those tests
 were also shown to be deliberately fraudulent, containing much false information and data, and
 were submitted to U.S. EPA.

 The U.S. EPA and FDA were forced to standardize and codify GLPs in 1978. As I mentioned
 above, the only notable difference between the post-1970 standard practices and those I listed
 above directly from the 1949 FDA Black Book is that there were no GLP procedures when the
 Black Book was published. There is no indication from the hundreds of historical publications I
 have reviewed that there was any concern in the 1930s through the 1960s about dishonest
 scientists or testing laboratories conducting fraudulent studies and producing false documents
 that purported to show a chemical was safe when it was not (although there were likely scientists
 who did). This perception changed after the U.S. EPA-FDA audited the laboratories and records
 from the IBT laboratories. IBT conducted hundreds of toxicity studies for the chemical industry,
 and hundreds were found to be deliberately fraudulent studies based on intentionally included
 false data and information about their test results. These fraudulent IBT studies were submitted
 to the government, which resulted in many untested and potentially toxic chemicals being used
 as pesticides; this could have posed significant health risks to the U.S. food supply and the
 general population because their toxicity was unknown.

 In 1983, the U.S. EPA provided a summary of its review of IBT’s blatant disregard of generally
 accepted laboratory practices that all other laboratories followed and the fraudulent reports
 submitted by IBT to the government.13 The scandal shook the chemical industry and
 governmental agencies:

          The IBT scandal shook the industry and governmental regulators. Obviously,
          steps had to be taken, not just to deal with the IBT situation itself, but to ensure


                                                                                                 Page 40
                                                                Dec GMV Re: Opposition to Pl MILs 000821
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20             PageID.23308 Page 128 of
                                             182


        that data providing the foundation of regulatory decisions in the future are
        adequately prepared and scrutinized. Thus, another result of the IBT case was the
        establishment in 1977 of a joint EPA-FDA audit program to help ensure that
        another IBT situation has not occurred and will not in the future. [emphasis
        added]

 Dr. Seaton from the FDA provides some details on the IBT debacle and what U.S. EPA and the
 FDA found during their audit in a 2017 presentation to the Society of Toxicology (Dr. Eaton and
 I are both members) titled, An Update on FDA’s Good Laboratory Practice (GLP) for
 Nonclinical Laboratory Studies Proposed Rule.14 The details Seaton provides on the history of
 GLPs and IBT’s role and standard operating practices in triggering the GLP supports my opinion
 and shows Dr. Eaton is incorrect for the following reasons:

     1. GLPs were first developed in 1978 (not 1970) because of IBT’s fraudulent studies;

     2. GLPs were developed in 1978, well after Monsanto already began conducting cancer
         studies;

     3. The inspection of IBT’s laboratories revealed animal toxicity testing conditions were
         appallingly dirty, with standing water on the floor. This disproves Dr. Eaton’s opinion
         that after 1970, cancer studies were conducted under clean and carefully controlled
         conditions in which toxicology testing laboratories kept meticulous and reproducible
         testing records. This is at least not true in the case of the IBT studies.

 Dr. Eaton’s Table 12 seems to suggest that by arbitrarily selecting the 1970 time point,
 Monsanto’s IBT PCB cancer studies were conducted under the GLP protocols, when this would
 have been impossible because GLP were not established until well after Monsanto submitted its
 IBT reports to the government.

 In 2014, the U.S. Government Accountability Office issued a report to Congress (Pesticide
 Safety: Improvements Needed in EPA’s Good Laboratory Practices Inspection Program) on the
 current status of the GLP to evaluate any improvements in the laboratory inspection process.15
 This report presents a short summary of the history of the GLP program, focusing on why formal
 GLPs were developed in the first place. The GAO notes that U.S. EPA and FDA have each
 developed their own GLP standards. It was necessary to develop these GLPs to address a very


                                                                                               Page 41
                                                               Dec GMV Re: Opposition to Pl MILs 000822
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23309 Page 129 of
                                            182


 distressing period in the field of toxicology that is well-known to most toxicologists and involved
 the submission of false and fraudulent reports by IBT. This was the laboratory that conducted the
 1971 series of Monsanto PCB studies and submitted those reports to U.S. EPA and other
 scientists. IBT was responsible for all long-term cancer testing studies conducted on PCBs for
 Monsanto. As a result of the EPA and FDA investigations of IBT, several hundred studies were
 invalidated:15

        EPA and FDA have each developed their own GLP standards to address
        problems found with laboratory studies submitted for the agencies’ review.
        Investigations by these agencies in the mid-1970s revealed that some studies had
        not been conducted in accordance with commonly accepted laboratory
        practices… In 1983, EPA published its GLP standards for pesticide toxicology
        studies, and in 1989, EPA extended the standards’ coverage to include nearly all
        research data supporting pesticide registrations under FIFRA.

 The U.S. EPA and FDA established these GLP procedures only after discovering the deliberate
 fraud in IBT testing procedures and false reports:15

        EPA and FDA have each developed their own GLP standards to address
        problems found with laboratory studies submitted for the agencies’ review.
        Investigations by these agencies in the mid-1970s revealed that some studies had
        not been conducted in accordance with commonly accepted laboratory practices.
        For example, according to an industry representative, one of the first laboratories
        to attract regulatory and media attention was Industrial Bio-Test Laboratories
        (IBT), a contract toxicological research laboratory that conducted much of the
        U.S. toxicological testing at the time. As a result of EPA’s and FDA’s
        investigations of IBT, several hundred studies were invalidated because of
        deliberate fraud, and hundreds of chemicals had to be retested. Specific findings
        included poor recordkeeping, testing conducted by untrained and unqualified
        personnel, and data fabrication. For example, data were submitted on rats that
        had previously been reported as deceased. [emphasis added]

 Accordingly, Dr. Eaton may be correct in stating that some laboratories followed common
 laboratory practices, but they did not follow GLP procedures until after they were codified in
 1978.14 More importantly, IBT, in particular, did not follow either GLP or common laboratory
 practices particularly with regard to the PCB cancer testing.




                                                                                              Page 42
                                                             Dec GMV Re: Opposition to Pl MILs 000823
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23310 Page 130 of
                                            182


 In his presentation to Dr. Seaton reconstructs the history that led to the GLP being developed and
 IBTs role in the following summary:

        Industrial BIO-TEST Laboratories (IBT)

               1975, FDA received a tip that there were problems with tests submitted to
                FDA.

               The medical officer found study data was ‘unbelievably clean’, no rats on
                2-year study developed cancer.

               The medical officer found enough deficiencies to warrant an inspection.

               Visit to IBT in April 1976: “What we found there is enough to make your
                hair stand up.” [emphasis added]

 IBT did not collect terminal blood and urine samples, which Dr. Eaton states was standard
 practice, but neither did they keep reliable testing records, which he states was also standard
 practice post-1970:14

        “Magic Pencil Study”

               Terminal blood and urine samples were not collected.

               Draft data tables for the blood and urine assessments were blank, as
                expected.

               However, the final report not only had values reported, but had the
                technical writer’s name written in. All of those results had been
                fabricated. [emphasis added]

 Although Dr. Eaton indicates that post-1970 studies were conducted under carefully controlled
 laboratory conditions, IBT’s studies were conducted under such dirty and appalling conditions
 with such little concern for the well-being of the laboratory animals’ health that the animals
 actually suffered and died. These practices invalidate the IBT studies. Furthermore, as a
 toxicologist who has conducted many toxicity studies and cared for laboratory animals, I can



                                                                                             Page 43
                                                             Dec GMV Re: Opposition to Pl MILs 000824
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20         PageID.23311 Page 131 of
                                              182


 state that IBT’s animal care borders on unnecessary animal abuse. Dr. Seaton describes the
 following:

         “The Swamp”

                 System designed for automatic watering and flushing waste from cages
                  rarely worked properly.

                 Faulty nozzles sprayed the room with a continuing mist. The floor was at
                  times submerged under 4 inches of water.

                 Technicians only entered the room wearing rubber boots.

                 Clogged water nozzles and drain hoses drenched some rats in a cold
                  spray, while others died of thirst. [emphasis added]

 As a result of the above horrific descriptions of IBTs testing procedures and deceptive record
 keeping, 71% of the IBT studies were deemed invalid:

         Regulatory Action

                 FDA and EPA reviewed compounds that relied on IBT for data in support
                  of safety.

                 Called into question the reviews of more than 200 pesticides, many were
                  retested at manufacturer’s expense.

                 618 of 867 (71%) of studies audited by the FDA were invalidated for
                  having "numerous discrepancies between the study conduct and data”.
                  [emphasis added]

 This indicates that by relying on the false IBT pesticide studies, U.S. EPA unknowingly
 approved more than 200 pesticides that were used on food products and had never been tested for
 toxicity.

 In addition to the above discussion of IBTs role in prompting regulatory agencies to develop the
 GLP, I have also reviewed the transcript of the 1991 PCB trial (WATER_PCB-00056547) in


                                                                                             Page 44
                                                             Dec GMV Re: Opposition to Pl MILs 000825
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23312 Page 132 of
                                             182


 which IBT laboratory assistant toxicologist Mr. Philip Smith testified that some of the above
 statements were true and correct as they relate to IBT’s Monsanto PCB studies of Aroclor 1260,
 1254, and 1242 in the early 1970s.16 Smith personally worked on these studies at the direction of
 Dr. Paul Wright, the section head of toxicology who was later indicted and convicted of crimes
 relating to IBT’s fraudulent testing activities. Smith’s testimony also shows Dr. Eaton’s opinions
 regarding post-1970 standard practices are incorrect at least with respect to Monsanto’s IBT PCB
 cancer testing studies. For example:

            1. Dr. Eaton stated that animal observations during the studies were
               comprehensive. Mr. Smith invalidates Dr. Eaton’s opinion because Mr.
               Smith testified that many of the animals were not even weighed during the
               study. Furthermore, at the end of the study, he was instructed by Dr.
               Wright to simply make up animal weights based on historical weight data
               from other studies. Animal weights are a sensitive and critical indicator of
               an animal’s overall health. Weighing animals during a chronic cancer
               study is routine, and this metric is carefully monitored during the entire
               study period. These measurements are so critical to chronic studies that a
               10% decrease in body weight is conventionally considered a toxic effect
               by itself. Body weight is also critical in dosing, because dosing is
               fundamentally based on body weight. Simply put, without the body
               weight, the amount administered to an animal cannot be calculated.

            2. Dr. Eaton stated that GLPs were followed post-1970 with regard to the
               overall design of the study.

 Mr. Smith notes that this was not true for the IBT–Monsanto studies. IBT followed egregious
 testing protocols that included, most importantly, not noting that PCB-treated animals died at a
 high rate. Mr. Smith notes that the survivability was very poor, stating, “There were very few
 animals that survived the length of the study.” In addition to the obvious fact that animals died at
 a high rate (and this information was falsified in IBT’s records), Mr. Smith’s statement is
 diametrically opposite from what Dr. Eaton stated with regard to the number of animals
 necessary to conduct a standard cancer study. First, Dr. Eaton stated that large numbers of
 animals are necessary for cancer studies. While IBT may have started with a large number of
 animals (which it did not, as I discuss below), IBT did not have many animals that survived the
 length of the study. Second, Dr. Eaton stated that statistical analysis was highly standardized,



                                                                                               Page 45
                                                              Dec GMV Re: Opposition to Pl MILs 000826
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20         PageID.23313 Page 133 of
                                              182


 which is a false statement on the face of the facts. Highly standardized analyses require a large
 number of animals, but are completely worthless if most animals die and cannot be examined.

     1. Dr. Eaton also stated that good recordkeeping was standard practice post-1970, but
          neither the animal weights (as discussed above) nor animal deaths were recorded by IBT
          in their post-1970 studies.

     2. Dr. Eaton also states that GLP post-1970 studies carefully observed animals, and a
          comprehensive histopathological evaluation of their organs was conducted.

 Mr. Smith’s testimony refutes this for the IBT PCB cancer studies. He notes that not only
 comprehensive pathological evaluations were not conducted on some animals but that it was not
 possible to do so. He testified that when animals died during the study:

          That there were many animals that were so badly decomposed that they were
          worthless for pathological examination…I would say 60 percent of the animals
          either had—were too badly decomposed or there was no record of them leaving
          the studies. They just disappeared.

 Finally, according to Mr. Smith’s testimony, the deviations from GLP listed above for the IBT
 studies were neither unique nor isolated. In response to a direct examination question of whether
 Mr. Smith regarded the Monsanto IBT PCB studies as shameful or irregular, Mr. Smith
 responded:

          At the time that study was done, no. It was pretty well standard operating
          procedure for everything.

 3.5.2.       Dr. Eaton Relies on IBT False Reports

 For all the reasons presented in the above section, I believe that any of Dr. Eaton’s statements or
 opinions directly or indirectly based on any IBT–Monsanto memo, document, conclusions, or
 toxicological testing reports should be considered scientifically untenable and disregarded. In
 1981, Monsanto (MONS213337; Further discussed in section 3.6.3) also came to the same
 conclusion that the IBT studies did not follow a testing protocol and was an invalid study:17




                                                                                              Page 46
                                                              Dec GMV Re: Opposition to Pl MILs 000827
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23314 Page 134 of
                                            182


        Since the events described earlier, the validity of many toxicity studies conducted
        by Industrial BIO-TEST Laboratories has been challenged. Therefore, the
        available raw data supplied by Industrial BIO-TEST was reviewed to determine
        whether this study could be validated. The review showed that the data bases
        (including the lack of a protocol) were insufficient for a complete validation of the
        study. It was decided to focus on presenting the primary liver effects reported by
        Gordon and Richter (1975a, b, c). Therefore, a complete audit was not
        undertaken. Available records were examined for a determination that the
        animals were placed on test and their ultimate fate. Necropsy and microscopic
        reports were also examined for findings pertaining to livers of those animals.
        Significant discrepancies which were found between data in Tables 1, 2, and 3
        and the data base for the Gordon and Richter reports are noted in this report. On
        some records, the labels Aroclor 1242 and Aroclor 1260 are interchanged as
        determined by a check of the animal numbers. [emphasis added]

 The following numerous sections summarize some of the citations, statements, and opinions in
 Dr. Eaton’s report where he cites or relies on Monsanto’s IBT studies. Since the IBT studies
 were fraudulent, any opinion based on these studies should be considered not scientifically
 tenable and should be disregarded.


 3.5.2.1.   Dr. Eaton Presents the IBT Studies as Not Showing Cancer (Page 40)

 The following is Table 4 from Dr. Eaton’s Report (0).




       Exhibit 8. Table 4 from Dr. Eaton Report: Summary of 2-Year
          Carcinogenicity Bioassays Completed on Commercial Mixtures of
                                    PCBs, 1971




 Source: Eaton 2019.4


                                                                                                Page 47
                                                             Dec GMV Re: Opposition to Pl MILs 000828
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20            PageID.23315 Page 135 of
                                             182


 3.5.2.2.   Dr. Eaton Compares IBT Studies to Historical Cancer Studies (Page 41)

 The IBT studies were fraudulent and this statement makes a comparison to those studies:

        It is important to note, however, that the ‘positive’ Brunner/Mayes study utilized a
        formulation of Aroclor 1254 that was manufactured by a different process than
        had been used prior to 1974 and had considerably higher amounts of DL-PCBs,
        compared to ‘older’ Aroclor 1254 formulations used in the NCI 1977 study and
        the 1971 IBT study (Kodavanti et al., 2001). The DL-PCB ‘TEQ’ value for the
        Aroclor 1254 lot used in the Brunner/ Mayes study was 11 times higher than the
        TEQ value of Aroclor 1254 that was used in the largely ‘negative’ NCI 1978 and
        IBT 1971 studies (Kodavanti, et al., 2001).

 3.5.2.3.   Dr. Eaton States that Monsanto Had No Reason to Conduct Any Cancer Test;
            Nevertheless, It Contracted with IBT to Conduct the First (Fraudulent) 2-Year
            Cancer Study (Page 92)

 It is not clear why Dr. Eaton is stating that 2-year cancer bioassays have ‘seldom been done”
 because the 1949 FDA Black Book states this is a standard protocol. Dr. Eaton goes on to state
 that IBT did not detect carcinogenic activity in their cancer studies, which is not correct. IBT did
 detect carcinogenic activity despite presenting false data in their reports.

        Testing requirements could conceivably include a requirement for a 2-year
        cancer bioassay, although this has seldom been done. Thus, given the absence of
        any of the triggers noted above, and the complete absence of any indication from
        workplace monitoring that PCBs had increased cancer risk among workers,
        Monsanto had no reason to conduct a 2-year carcinogenesis bioassay. In fact,
        they were not under any obligation to do so when they contracted with IBT in the
        late 1960’s to conduct the first ever 2-year rodent carcinogenicity study with
        Aroclors, which did not demonstrate carcinogenic activity in that study.

 3.5.2.4.   Dr. Eaton Presents a Lengthy Discussion of the “Negative” Findings of the IBT
            Report (Page 174)

 Dr. Eaton presents a lengthy discussion of the “negative” cancer results from the IBT study that
 should be discredited from his opinions.

               IBT (1971b) – Monsanto contract study on Aroclor 1254



                                                                                               Page 48
                                                               Dec GMV Re: Opposition to Pl MILs 000829
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23316 Page 136 of
                                             182


               Table A3- 1. Histopathology of the liver of rats treated with Aroclor 1254

 3.5.2.5.   Dr. Eaton Assesses “Time to Tumor” Discussion (Page 183)

 It is not clear why Dr. Eaton would rely on “time to tumor” (which is more routinely called
 latency period) when Dr. Eaton states there were no tumors.

        3. Summary of ‘Time to Tumor’ information in these studies:

        IBT Studies – no useful ‘time to tumor’ data were provided in these studies. But
        there were also no tumors found, even at the end of the study, so these are largely
        non-informative as to when liver tumors might first appear.

 3.5.2.6.   Dr. Eaton Summarizes IBT False Tumor Incidence Rate (Page 186)

 In Exhibit 9, Dr. Eaton has relied on IBT incidence rates as his evidence that there were many
 studies published that did not show Aroclors were carcinogenic. Dr. Eaton’s conclusions should
 therefore not be considered scientifically defensible. In addition the table appears to be
 incomplete or wrong. Monsanto’s Memo (MONS043459) state that the early Kimbrough
 incident rate of “neoplastic nodules” and “hepatocellular carcinomas” was 170/180 animals not
 26/184 as presented in Dr. Eaton’s table. The entire table and any conclusions from the table
 should be discredited.


    Exhibit 9.  Table A3–5 from Dr. Eaton Report: Summary of Tumor
       Incidence from 2-Year Rat Bioassays on Various Aroclors at 100 ppm




                                                                                              Page 49
                                                              Dec GMV Re: Opposition to Pl MILs 000830
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20          PageID.23317 Page 137 of
                                              182


 Source: Eaton 2019.4


 3.5.3.      Number of Dose Groups

 The following is FDA’s summary of the dosing scheme for DDT. It refutes Dr. Eaton’s
 statement that the number of dose groups pre-1970 was typically a single dose group. Clearly,
 FDA used more than one dose level in the 1947 Fitzhugh and Nelson study.2 In fact, the FDA
 tested five dose levels and 12 rats per dose level (which was even more than the protocol
 suggested in the 1949 Black Book1):

          PART I. TWO-YEAR EXPERIMENTS.

          Method. Two experiments were conducted in which groups of weanling rats (21
          days) from our colony of Osborne-Mendel strain were started on diets containing
          a commercial preparation of DDT composed of 81.8% p,p isomer and 18.2% o,p
          isomer. In the first experiment, started early in 1943 when our supply of DDT was
          small, 5 groups of 12 male rats were fed on diets containing respectively 0, 100,
          200, 400 and 800 p.p.m. DDT incorporated in a 10% corn oil solution.

 Fitzhugh and Nelson continued their DDT cancer study to include an even greater number of
 animals:

          In a second experiment, started about a year later, 7 groups of 24 rats, equally
          divided between the sexes, were fed on diets containing respectively 0, 200, 400,
          600 and 800 p.p.m. DDT incorporated in a 10% corn oil solution, and 600 and
          800 ppm. dry DDT for comparison with the oil solutions.

          RESULTS. Since the second experiment involved a much larger number of
          animals than the first, the following discussion of results will be confined to the
          former except that mention will be made to any differences which occurred in the
          two experiments.

 3.5.4.      Animal Care

 Contrary to Dr. Eaton’s claims, animal housing, care, and observations were the same as we use
 in today’s studies, with both body weights and food consumption closely monitored. Dr. Eaton
 stated that this was not standard practice until after 1970. Fitzhugh and Nelson state:2


                                                                                                Page 50
                                                              Dec GMV Re: Opposition to Pl MILs 000831
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23318 Page 138 of
                                            182


        All animals were kept in individual cages in a room with controlled temperature
        and humidity and were given free access to their respective diets and water. Body
        weights and food consumption were determined at weekly intervals.

 The rats were closely monitored for any change in body weight since that is a sensitive indicator
 of toxicity, and this was FDA standard practice in 1943. (See 0.) The reason I included the FDA
 table is to show how standardized the careful monitoring of animal weights was by 1943 and that
 it was already recognized as a critical component of any chronic lifetime animal cancer study.




                                                                                            Page 51
                                                            Dec GMV Re: Opposition to Pl MILs 000832
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20          PageID.23319 Page 139 of
                                              182



Exhibit 10.      Table 1 from Fitzhugh and Nelson 1947: Weight Gain in Rats Fed
                                   Diets Containing DDT




  Source: Fitzhugh and Nelson 1947.2
  I have presented the FDA 1947 table of rat weights to show how important this information is to
  a toxicologist and to show that it was obviously standard practice by that date. This is
  noteworthy because IBT did not consider weighing rats to be a standard operating procedure in
  the PCB cancer studies IBT conducted for Monsanto in 1971, which is in the post-1971 period
  defined by Dr. Eaton. Instead of carefully and routinely weighing the rats in the PCB studies,
  IBT simply waited until the completion of the study and just fabricated the animal weights




                                                                                              Page 52
                                                              Dec GMV Re: Opposition to Pl MILs 000833
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20         PageID.23320 Page 140 of
                                             182


 (Glenn Brown trial testimony from October 28, 1991;16 I discuss this further below). IBT
 presented this false information in its reports.

 In addition, the FDA closely monitored the organ weights of liver, kidney, and spleen. This was
 FDA’s standard practice in 1943, contrary to Dr. Eaton’s opinion. (See Exhibit 11.)


Exhibit 11.        Table 3 from Fitzhugh and Nelson 1947: The Effect of Chronic
                          DDT Ingestion on Various Organ Weights




 Source: Fitzhugh and Nelson 1947.2



 I show this table because the increase in liver weight should have been considered one of the
 “triggers” (to use Dr. Eaton’s term) for Monsanto to conduct a similar cancer study for PCBs.
 The pathological descriptions of PCB- and DDT-damaged livers were very similar between the
 FDA DDT study of 1947 and the Drinker PCB studies from the 1930s. For example, the FDA
 notes that the DDT rat livers had approximately doubled in weight and had a nutmeg
 appearance:2



                                                                                            Page 53
                                                            Dec GMV Re: Opposition to Pl MILs 000834
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20           PageID.23321 Page 141 of
                                              182


          Perhaps the one outstanding gross change in the treated animals was the
          increased size of the liver, as shown in table 3. In about a fourth of the animals
          the liver had a “nutmeg” appearance, more frequent on the higher than on the
          lower dosage levels, and not seen in the controls.

 Likewise, Bennett et al. (1938; part of the so-called Drinker Studies)18 showed a similar
 pathological effect with PCBs. The liver weight doubled and had a mottled appearance:

          In all animals the livers were enlarged (33 to 90 percent). The average weight
          increase was 71 percent. They were also friable, pale yellow in color, and
          somewhat mottled.

 Miller also noted that the primary target organ in PCB-treated rats was the liver (Miller 1944),
 but he provided no organ weights.18


 3.5.5.      Tissue Analysis

 Dr. Eaton suggests that histopathological examinations pre-1970 were not comprehensive. Not
 true. FDA conducted pathological examinations on the following extensive and comprehensive
 list of organs in the 1947 DDT study:2

          Paraffin-embedded sections stained with hematoxylin and eosin were routinely
          made of lung, heart, liver, spleen, pancreas, stomach, small intestine, colon,
          kidney, adrenal, testis, thyroid and (except in the 200 p.p.m. and control groups)
          hind leg muscles. Ovary and uterus were sectioned in about half the females, and
          parathyroids were encountered in about half the thyroid sections. Other
          structures such as lymph nodes, hind leg bones, and bone marrow, were sectioned
          in a moderate number of instances, about two dozen of each. Special stains for fat
          and for iron-containing pigment were done in a few instances.

 Perhaps the most obvious trigger for Monsanto that should have prompted it to conduct PCB
 cancer studies in the 1940s (at minimum) was the finding of greatly increased liver weight
 together with the specific pathological lesions FDA described for DDT.

 There is a similar and very striking pattern of liver damage reported in the Drinker studies in
 1938 (Bennett et al. 1938) and Miller (1944).18,19 The FDA study reported that the




                                                                                               Page 54
                                                               Dec GMV Re: Opposition to Pl MILs 000835
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23322 Page 142 of
                                            182


 histopathological lesions included hyperplasia (synonymous with mitotic figures) and
 hyalinization:

        The characteristic microscopic change in the liver was proportional to dosage
        level, although the lower grades of the change were generally present even at the
        lowest dosage level of 200 p.p.m., and in the first series at 100 p.p.m. The lesion
        consisted principally in hypertrophy and increased cytoplasmic oxyphilia of the
        centrolobular hepatic cells, plus increased basophilia and margination of the
        cytoplasmic granules, and a tendency to hyalinization of the remainder of the
        cytoplasm…Eleven other rats showed varying amounts of nodular adenomatoid
        hyperplasia; the nodules were generally of 1 to 3 mm. diameter, and were usually
        noted grossly as scattered yellowish foci.

 Bennett et al. (1938) reported very similar findings for PCB-induced lesions. When they
 compared rats dosed with penta- and hexachloronaphthalenes, they reported only an occasional
 liver contained hyaline droplets. However, when they dosed another group of rats with the same
 penta- and hexachloronaphthalenes plus 10% PCBs, they reported the following:18

        Hyaline droplets in the altered cytoplasm were a conspicuous feature (see fig. 3,
        plate III). Mitotic figures were present in abnormally large numbers.

 Bennett et al. further reported that, although they tested mixtures of chloronaphthalenes and
 PCBs, there were dramatic increase in the pathological damage and hyalinization when just small
 amounts of PCBs were added to the mixtures. It is significant that they noted:

        Feeding of tetra- and pentachloronaphthalenes in combination with chlorinated
        diphenyl resulted in pronounced liver chances…Microscopic examination
        revealed a peculiar type of hyaline degeneration involving practically every liver
        cell (see figs. 1 and 2, plate I). This type of cell degeneration was more marked
        and occurred earlier after exposure to preparations containing chlorinated
        diphenyl than to any other compounds tested. [emphasis added]

 Miller (1944) also noted the presence of these peculiar round or oval intracellular bodies in rats
 after 60- and 90-day PCB exposures:18

        In all of the rats receiving 10 such doses peculiar round or oval intracellular
        bodies were observed in the livers of the animals in both 60- and 90-day
        groups…These bodies varied considerably in size…It was hyaline and deeply


                                                                                              Page 55
                                                             Dec GMV Re: Opposition to Pl MILs 000836
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23323 Page 143 of
                                            182


        eosinophilic, with a scant basophilic outer margin, and sometimes presented a
        concentric lamination. The thickness of this hyaline shell varied.

 Importantly, Miller found that hyalinization was not an acute lesion resulting from a single PCB
 dose but was only found with repeated exposures—likely due to bioaccumulation:

        Intracellular hyaline bodies were found in the liver of the rat alone. They were
        present, usually in large numbers, in all of the rats receiving 10 0.05-cc. doses
        and in some of the animals receiving 25 doses by skin and corneal applications
        and ingestion, but were not observed in any of the animals subjected to single
        doses…None were observed in rats examined prior to 50 days on test.

 Miller also confirmed my opinion that these hyaline bodies were rare. His findings were
 consistent with those of Bennett et al. (1938) and, therefore, could be used as hallmarks of
 chlorinated compounds:

        These findings agree with Bennett [Bennett 1938] who reported similar hyaline
        bodies in liver cells of white rats exposed to mixtures of chlornaphthalenes and
        chlorinated diphenyl, chlorinated diphenyl, and less frequently to mixtures of
        chlornaphthalenes. To date such bodies have only been observed in rats exposed
        to such chlorinated compounds.

 Miller apparently thought these hyaline figures so unique and specific for PCB-treated rats that
 he presented a single photomicrograph of these peculiar morphological structures in his
 publication (he showed no other photomicrographs). (See Exhibit 12.)




                                                                                             Page 56
                                                             Dec GMV Re: Opposition to Pl MILs 000837
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23324 Page 144 of
                                             182



 Exhibit 12.        Figure 1 from Miller 1944: Intracellular Hyaline Bodies in the
                                Livers of Rats Exposed to a PCB




 Source: Miller 1944.19



 The similarities between pathological lesions reported in the Drinker PCB studies (Bennett et al.
 1938), the Miller study (1944), and the FDA DDT study (Fitzhugh and Nelson 1947) are obvious
 and unmistakable.2,18,19 Reading these three studies side-by-side, it is clear that there are many
 similarities between DDT and PCBs with regard to the specific lesions reported—particularly,
 the increased liver weight and the unique and peculiar hyaline bodies. The increased liver weight
 and the presence of hyaline bodies are hallmarks of tumorigenesis. What Drinker and Miller
 could not know is whether the early pathological lesions they were describing would progress to
 hyperplastic nodules or tumors that were later described by FDA in the 1947 DDT cancer study.
 The reason is simply that both Drinker and Miller were conducting subacute studies that were


                                                                                              Page 57
                                                              Dec GMV Re: Opposition to Pl MILs 000838
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23325 Page 145 of
                                             182


 terminated after only a few months. If they had conducted chronic, long-term cancer studies and
 continued their PCB dosing for the entire 2-year exposure in rats, I have little doubt that they
 would have found PCBs were carcinogenic even before the FDA showed in 1947 that DDT was
 carcinogenic.


 3.6.       Dr. DeGrandchamp Response to Dr. Eaton’s Answer to Charge
            Question 4 (Dr. Eaton Report, Page 86)

 Dr. Eaton was asked to consider whether an animal cancer test performed during the 1930s–60s
 would have shown that PCBs caused cancer in laboratory animals:

        Charge 4: Consider whether, if an animal test for cancer had been performed in
        the 1930’s–60’s, it would have demonstrated that PCBs cause cancer in
        laboratory animals.

        Dr. Eaton Response: Had Monsanto found a laboratory willing and able to
        conduct a ‘test for cancer’ in the 1930s, 40s, or 50s, or established its own, it is
        highly unlikely that the study would have found a statistically significant increase
        in tumors from PCBs.

 Dr. Eaton states as his rationale:

        1. They likely would have tested the animals for 18 months or less, as was
           typical of such studies of that time. (Dr. Eaton Report, page 86.)

        2. They likely would have used an insufficient dose and/or route of exposure.
           Nearly all of the toxicology studies done on PCBs in 1930s-1950s were
           focused on workplace concerns about toxicity following inhalation exposure.
           The pioneering work of Drs. Drinker and Treon never really considered
           ingestion as the principle ‘route of exposure’, although they did do some
           feeding studies that corroborated the liver as the primary ‘target organ’ for
           toxicity of the mixtures of industrial compounds they were studying. Rather,
           their focus was, appropriately at the time, on workplace exposure via the
           inhalation route. Had Dr. Drinker or others conducted a 2-year inhalation
           study of PCBs, it is extraordinarily unlikely that it would have produced an
           adequate dose to the liver to cause liver tumors, which is the primary form of
           reproducible, statistically significant tumor develop in rat bioassays of PCB
           mixtures. (Dr. Eaton Report, page 86.)


                                                                                               Page 58
                                                              Dec GMV Re: Opposition to Pl MILs 000839
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20         PageID.23326 Page 146 of
                                            182


        3. Had Monsanto decided to conduct an inhalation test for cancer, it would
           likely have used a laboratory such as Dr. Treon’s laboratory. (Dr. Eaton
           Report, page 87.)

        4. Of 27 different 2-year studies on various commercial mixtures of PCBs (some
           using only males or females, some using both sexes; see Table 4 on p. 34, see
           also Appendix 3), only 7 of the 27 studies (26%) identified a positive response
           for cancers (and two others had increases in benign adenomas)…This rat
           strain was not widely used prior to the protocol development effort of the
           Weisburgers in the early 1960s. (Dr. Eaton Report, page 88.)

 It is noteworthy that Dr. Eaton is rationalizing an excuse for why Monsanto did not conduct any
 2-year cancer studies until 1969. Furthermore, he is stating that if Monsanto had conducted such
 studies, it would not have found evidence that PCBs were carcinogens. In all my reviews of the
 Monsanto memos and documents relating to Monsanto’s “toxicity” studies, not one had made a
 similar excuse. Dr. Eaton’s opinion that Monsanto did not conduct any 2-year cancer test
 because the cancer testing protocols were not standardized is undercut by Monsanto’s own
 statements regarding when—and, more importantly, why—Monsanto initiated those very first
 IBT PCB 2-year cancer tests in 1969 (MONS213386).17 (See Exhibit 13.)




                                                                                             Page 59
                                                            Dec GMV Re: Opposition to Pl MILs 000840
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23327 Page 147 of
                                             182



  Exhibit 13.        Excerpt from A Review and Evaluation of Carcinogenicity
                   Studies in Mice and Rats and Mutagenicity Studies with
                                 Polychlorinated Biphenyls




 Source: Levinskas 1981.17



 This quote is from a lengthy (70-page) Monsanto document: A Review and Evaluation of
 Carcinogenicity Studies in Mice and Rats and Mutagenicity Studies, which was authored by Dr.
 George J. Levinskas in 1981 (MONS213336 to MONS 213405).17 He states that the only reason
 Monsanto initiated the IBT studies was because PCB had been detected in the environment.

 Dr. Eaton states that Monsanto was not required by any FDA regulatory requirement under the
 1938 FD&C law to conduct any toxicity testing. However, Dr. Eaton ignores the fact that
 Monsanto did conduct a broad battery of toxicity tests, including 2-year chronic feeding studies,
 for Aroclors 1242, 1254, and 1260 for just that purpose. That is, the IBT–Monsanto Aroclor
 cancer tests were conducted specifically to meet the requirements of the FDA regulation to
 “support Food Additive Petitions for each of these materials,” as stated by Monsanto’s Dr.
 George Levinskas.

 This series consisted of 2-year chronic feeding studies to rats and dogs, a 3-generation rat
 reproduction study, a rat teratology study, a dominant lethal mutagenic study in mice, and a
 toxicity/reproduction study in chickens on each of the three Aroclor products. Even though no


                                                                                                Page 60
                                                             Dec GMV Re: Opposition to Pl MILs 000841
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20            PageID.23328 Page 148 of
                                              182


 such action was contemplated, such a broad battery of tests would have been adequate to support
 Food Additive Petitions for each of these materials. These studies were initiated by reports that
 PCBs had been detected in the environment.

 As I have discussed, the FDA’s 1949 Black Book was written so that the entire chemical
 industry would have standard protocols that would produce uniform study results. These were
 intended to provide a testing framework of consistency. They are, in fact, very similar to those
 toxicological testing protocols Levinskas was referring to in 1969.

 The above statements by Monsanto do not support Dr. Eaton’s opinion that the reason Monsanto
 did not conduct 2-year cancer test is that there were no standardized protocols that Monsanto
 could have followed until 1970. It appears that either Dr. Eaton is now claiming that Monsanto
 did not perform a cancer test on PCBs because the science had not advanced to the point where
 such tests could be conducted or that, if Monsanto had conducted such tests, it would not have
 found that PCBs were carcinogenic.

 While Dow, DuPont, and Bayer A.G. were testing their chemical products (in the late 1930s) for
 cancer before they were produced, Monsanto started its cancer testing after it had been
 manufacturing PCBs for 40 years. Simply put, Monsanto started chronic toxicity studies and
 cancer studies in 1969, and the reason was not because standard scientific protocols for
 conducting such tests did not exist.

 Notwithstanding the fact that standard testing practices were available as early as 1949, Dr.
 Eaton’s discussion of standard practice is irrelevant to my opinion. My opinion is that there were
 at least 50 solid studies that described robust cancer testing methods by 1950. The only issue I
 address is whether scientific sources of cancer testing information were available and whether a
 good and robust study design had been developed. If Monsanto had truly been interested in
 conducting a cancer study in the early 1940s, it needed only to contact the NCI or FDA, both of
 which employed many cancer experts. Industrial and academic scientists reach out for guidance
 or to discuss scientific matters on a routine basis. This is just a generally practiced part of
 scientific collaboration. I have personally contacted many governmental scientists during my
 approximately 30 years in toxicology practice and have likely had 50 to 100 extensive
 conversations to acquire knowledge I did not have regarding diverse scientific matters. Even the


                                                                                                   Page 61
                                                                Dec GMV Re: Opposition to Pl MILs 000842
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23329 Page 149 of
                                             182


 Monsanto memos and documents show Monsanto frequently met with governmental officials to
 discuss scientific issues. For example, based on my review of Monsanto memos and documents,
 Monsanto convened a meeting between U.S. EPA (HEW), NCI, IBT, and Monsanto in 1975 to
 discuss cancer findings of PCB studies.20


            Exhibit 14.        Excerpt from Aroclor 1260 Meeting at NCI




 Source: Levinskas 1975.20



 Monsanto did not function as a scientific island. It was a major chemical company that could
 have chosen among hundreds of experts in the cancer testing field. The massive amounts of
 PCBs Monsanto was producing would have warranted the expenditure of funds for those studies.

 In addition to talking to the FDA, Monsanto could have simply adopted the FDA 1949 cancer
 study for DDT (Fitzhugh and Nelson 1947)2 and found positive and unmistakable signs of
 cancer. Dr. Eaton summarizes the state-of-the science without even citing (let alone considering)
 the FDA DDT 1947 study or the 1949 FDA Black Book (Lehman et al. 1949),2 both of which
 detail how chronic cancer testing should be conducted. As I previously indicated, the FDA
 specifically states that its guidance should be used for chemicals that are likely to contaminate
 foods (based on the massive amounts of PCBs manufactured, this could have been predicted).
 This is clearly stated in the FDA Black Book Discussion and Summary: 2




                                                                                              Page 62
                                                              Dec GMV Re: Opposition to Pl MILs 000843
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23330 Page 150 of
                                             182


         Discussion and Summary

         Arnold J. Lehman [Chief, Division of Pharmacology, Food and Drug
         Administration]

         The body of knowledge accumulated as the result of the above described studies
         has for its purpose the determination of the relative safety of the chemicals
         proposed for addition to foods or likely to contaminate foods.”

 Nevertheless, I have been requested to consider Dr. Eaton’s rationale for why Monsanto would
 not have found that PCBs were carcinogenic in animal tests. Before addressing each of Dr.
 Eaton’s reasons, it is very important to stress that even the very first study IBT conducted for
 Monsanto showed PCBs were carcinogenic, which the company admitted in numerous
 documents. This is not my opinion; it is a fact specifically stated in numerous Monsanto
 documents. This fact is diametrically opposed to Dr. Eaton’s opinion. Despite there being
 numerous documents stating this fact, none of these Monsanto documents are included in Dr.
 Eaton’s report; Dr. Eaton appears to have chosen to ignore these documents for an unexplained
 reason. It should also be noted that, after completion of the IBT–Monsanto PCB studies,
 Monsanto attempted to falsely change IBT’s conclusions. Furthermore, Monsanto devised a path
 forward to outmaneuver other cancer scientists in an attempt to publish IBT’s fraudulent and
 false cancer studies before they could.

 The following is a summary of facts regarding Monsanto’s own IBT cancer studies, which rebut
 Dr. Eaton’s opinion that those 1971 studies did not show PCBs were carcinogenic (when they
 clearly did):

         1. IBT completed the Monsanto 2-year Aroclor cancer tests in 1969. Despite the
            fact that IBT falsified its reports by replacing dead animals with new animals
            (among other egregious practices), IBT pathologists still concluded at the end
            of the study that PCBs were carcinogenic.

         2. While IBT, CDC, and NCI scientists all concluded Aroclors were
            carcinogenic, Monsanto argued that PCBs did not cause “malignant” tumors,
            so they were not carcinogenic. Dr. Eaton is relying on the same discredited
            and false definition of carcinogenic compounds in his opinion.



                                                                                              Page 63
                                                              Dec GMV Re: Opposition to Pl MILs 000844
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23331 Page 151 of
                                             182


          3. Monsanto directed IBT to falsify conclusions about whether Aroclors were
             carcinogenic and to change the cancer classification of PCBs.

 Brief descriptions of each of the above issues are in the following sections.


 3.6.1.      IBT’s PCB Studies Proved Aroclors Were Carcinogenic

 After IBT completed the Aroclor cancer studies in early 1970, the CDC’s Dr. Renate Kimbrough
 had also just completed an independent cancer study showing that Aroclor 1260 was
 carcinogenic. IBT decided to review her study and compare her results with its own Aroclor
 1260 cancer study. IBT issued a report on the comparison titled, Report on Histopathological Re-
 evaluation of Tissues from Female Sherman Rats Fed Aroclor 1260 (MONS 043458); IBT
 concurred that Aroclors were carcinogenic.21

 Monsanto states that Dr. Kimbrough’s histopathological examination showed that 170/180 rats
 developed neoplastic “nodules” and “hepatocellular carcinomas:”

          It was therefore concluded that Aroclor 1260 has a hepatocarcinogenic effect in
          female Sherman strain rats.

 The Monsanto document goes on to state that IBT’s own pathologist Dr. Gordon came to the
 same conclusion:

          Another study in albino rats with Aroclor also showed inconclusive results; while
          no carcinogenic response could be observed in a preliminary study, Dr. Gordon
          (Bio-Test Laboratories Inc.) reported a slight tumorigenic property of Aroclor
          1242, 1254, and 1260 in rats were fed continuously at levels of 100 ppm for 2
          years.

 Exhibit 15 presents the number of carcinogenic lesions in PCB-treated rats versus control rats
 from the IBT Aroclor 1260 reevaluation study. IBT confirmed that Aroclor 1260 was
 carcinogenic, with results similar to those of the Dr. Kimbrough’s CDC study (the comparative
 study prompting IBT’s reevaluation). The IBT pathologist reported that 179/184 rats developed
 evidence of carcinogenicity (hyperplastic nodules), which was very similar to Dr. Kimbrough’s
 tally of 170/180 rats showing the same pathology. Despite these very high rates of



                                                                                              Page 64
                                                             Dec GMV Re: Opposition to Pl MILs 000845
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23332 Page 152 of
                                             182


 carcinogenicity in both the IBT and Kimbrough studies—and the admission by the IBT
 pathologist who examined the tissues that PCBs were carcinogenic—Dr. Eaton claims the IBT
 studies did not show evidence of cancer.


  Exhibit 15.       Table 21 from Report on Histopathological Re-evaluation of
                    Tissues from Female Sherman Rats Fed Aroclor 1260




 Source: Report on Histopathological Re-evaluation of Tissues from Female Sherman Rats Fed Aroclor
 1260 (MONS 043458).21



 I have previously discussed hyaline bodies or inclusions as unique pathological features that
 should have been seen by Monsanto as triggers that prompted the company to conduct cancer
 studies in the 1930s or 1940s because they were reported as important PCB-induced lesions by
 both Drinker (1938) and Miller (1944).19,22 Hyaline bodies were also described in the FDA DDT
 cancer study (Fitzhugh and Nelson 1947) as developing during tumorigenesis.2 The relevance
 and importance of these pathological features is that they were also described by Monsanto as
 being among the prominent pathological lesions in its cancer studies (Exhibit 16). IBT reports
 that the hyperplastic nodules contained “inclusion bodies” with “lamellated PAS-positive
 materials” (which is synonymous with hyaline bodies).




                                                                                             Page 65
                                                             Dec GMV Re: Opposition to Pl MILs 000846
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20            PageID.23333 Page 153 of
                                               182


  Exhibit 16.         Excerpt from Report on Histopathological Re-evaluation of
                      Tissues from Female Sherman Rats Fed Aroclor 1260




 Source: Report on Histopathological Re-evaluation of Tissues from Female Sherman Rats Fed Aroclor
 1260 (MONS 043458).21




 3.6.2.       While IBT, CDC, and NCI Scientists All Concluded Aroclors Were Carcinogenic,
              Monsanto Argued that PCBs Did Not Cause “Malignant” Tumors, So They Were
              Not Carcinogenic

 IBT, CDC, and NCI all agreed that the correct classification of a carcinogen is based on both
 benign and malignant pathological evidence. Monsanto asserted that PCBs should not be
 classified as carcinogens because they did not produce malignant tumors that metastasized
 (malignant tumors were never the definition of carcinogenicity). Dr. Eaton is relying on the same
 discredited histopathological criteria that Monsanto claimed in the 1970s, only to be corrected by
 the NCI consensus statements presented in Report of a Workshop on Classification of Specific
 Hepatocellular Lesions in Rats (Squire and Levitt, 1975).23 The workshop, consisting of 20
 experts in pathology and experimental carcinogenesis met for 2 days (December 11–13, 1974) to
 establish standardized terminology and criteria to identify tumorigenic pathological lesions. The
 NCI’s role in such standardization was clearly defined:

          The Carcinogenesis Bioassay Program of the National Cancer Institute has broad
          responsibility for detecting environmental carcinogens and depends upon the
          evaluation of specific tumor diagnoses by the National Cancer Institute and
          collaborating scientists throughout the country. Of prime importance in many of
          the results is the interpretation of proliferative lesions of rodent livers. It is vital



                                                                                                     Page 66
                                                                 Dec GMV Re: Opposition to Pl MILs 000847
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20         PageID.23334 Page 154 of
                                              182


         to the goals of the Program that these lesions are properly classified and a
         nomenclature agreed upon.

 Squire and Levitt summarized the participants’ consensus pathological criteria and nomenclature
 in Exhibit 17. It is noteworthy that this was the same classification scheme used by CDC, NCI,
 and IBT in their pathological evaluation of the PCB cancer studies in which the “Foci of cellular
 alteration” were included as important criteria. That is, both Dr. Kimbrough and IBT identified
 carcinogenic changes in Aroclor-treated animals consistent with the recommended classification
 scheme shown below. Monsanto disagreed with Dr. Kimbrough and its own consultant (IBT).


Exhibit 17.       Table 1 from Squire and Levitt: Classification of Hepatocellular
                                      Lesions in Rats




 Source: Squire and Levitt 1975.23



 Contrary to Monsanto’s discredited classification scheme, in which clear evidence of tumor
 malignancy was necessary, the NCI stated that foci of cellular alteration (which are not evidence
 of malignancy or metastasis) are important criteria because they may be a part of the “spectrum
 capable of processing to the formation of nodules.” This specific rational succinctly stated by
 NCI is the same criteria I applied and relied on to conclude that, based on my evaluation of the
 Drinker (Bennett et al. 1938) and Miller (1944) studies, the lesions were consistent with the same
 lesions the NCI explained to be the spectrum of histological changes that could proceed to
 nodules and then into tumors.18,19 Drinker and Miller identified the early pathological hallmarks



                                                                                             Page 67
                                                             Dec GMV Re: Opposition to Pl MILs 000848
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23335 Page 155 of
                                            182


 that could represent tumorigenesis (as stated by NCI). I did not opine that I was certain they
 would process into tumors. Because they were the characteristic hallmarks of cancer that are
 seen in the early stage (that were well-known at the time), the presence of these lesions should
 have been a trigger for Monsanto to confirm or negate that PCBs were carcinogenic. Drinker and
 Miller could not have known that PCBs were carcinogenic at the time because both experiments
 lasted only about 3 months. However, the IBT PCB cancer studies and most of the other cancer
 studies did confirm that the early hallmarks I described in my expert report were consistent with
 the NCI classification of early tumor formation. That is, they were part of the spectrum that
 progressively (with continued PCB exposures) leads to carcinogenic effects. Dr. Eaton states that
 my opinion is incorrect, despite the fact that all cancers develop gradually during tumorigenesis.
 Cancer does not simply suddenly appear overnight.

 As noted, the NCI classification workshop developed consensus among all cancer experts (which
 is often rare) regarding the appropriate pathological criteria and nomenclature to describe the
 pathological manifestation of carcinogenesis. Despite the scientific consensus of the leading
 cancer researchers of the time, Monsanto continued to disagree with the NCI classification
 scheme because no actual malignant tumors were detected in the PCB cancer studies.

 Because the NCI pathological classification scheme would obviously have major ramifications
 for considering Monsanto’s Aroclors safe and nontoxic if they were classified as carcinogens,
 Monsanto convened a scientific meeting between CDC (Dr. Kimbrough), NCI, IBT (Dr. Gordon,
 Section Head, Pathology), cancer experts, and Dr. Levinskas from Monsanto on January 31,
 1975, to discuss the classification scheme and to also allow the experts from all three groups to
 microscopically review the rat liver tissues from PCB-treated animals.20 Dr. Kimbrough and IBT
 had completed their cancer studies of Aroclor 1260, and extensive pathological examinations
 were conducted for the two studies. The goal was two-fold. The first was to reach consensus
 among the experts that the NCI classification was being appropriately applied to PCB-treated rat
 livers. The second was to make a side-by-side comparison between the Dr. Kimbrough and IBT
 study microscope slides to determine if the CDC and IBT pathologies were the same.

 Dr. Levinskas also wrote a summary memo (STLCOPCB4052173) for the meeting attendies
 (CDC, NCI, IBT, and Dr. Levinskas) that captured the scientific discussion and conclusions



                                                                                             Page 68
                                                             Dec GMV Re: Opposition to Pl MILs 000849
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23336 Page 156 of
                                            182


 based on the actual microscopic histopathological examination of the type and quantity of
 carcinogenic lesions in Aroclor 1260 rat livers from the CDC and IBT studies, on which they
 reached consensus. More importantly, however, was the side-by-side examination of CDC and
 IBT rat liver histology studies. According to Monsanto’s own notes, CDC, NCI, and IBT
 pathologists all agreed that the CDC and IBT study results were essentially the same.
 Monsanto’s Dr. Levinskas summarized his conclusions, making the three important points, as
 presented in Exhibit 18.


Exhibit 18.        Excerpt from Aroclor 1260: Meeting at NCI, January 31, 1975




 Source: Levinskas 1975.20



 Dr. Levinksas’s summary memo (STLCOPCB4052173) was sent to all attending meeting
 experts, and they were invited to respond to Dr. Levinskas if they felt his memo incorrectly
 summarized the scientific consensus of the meeting.

 Despite, what appears to be a straightforward summary of the meeting sent to the attendees,
 however, Dr. Levinksas wrote another internal summary memo for Monsanto management that
 makes it clear Monsanto was not pleased with the outcome.20 Dr. Levinskas was clearly hoping
 that there would be a different conclusion, given that IBT’s pathologist attended the meeting.
 That hope was dashed because the IBT pathologist concurred with CDC and NCI experts, with
 all concluding that Aroclor 1260 was a carcinogen. Furthermore, in discussing Dr. Kimbrough’s



                                                                                             Page 69
                                                            Dec GMV Re: Opposition to Pl MILs 000850
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20           PageID.23337 Page 157 of
                                              182


 Aroclor 1260 findings that showed it was a carcinogen in her study, Dr. Levinskas himself had to
 conclude that her results were hard to refute. He came to this conclusion even though Dr.
 Kimbrough did not have any data on “spontaneous tumor rates” in untreated rats from her study.

        Control animals in this study had very “clean” livers. The incidence of
        spontaneous changes was quite low. Insofar as could be determined, Dr.
        Kimbrough has no data from other 2-year studies which could be used to assess
        the spontaneous tumor incidence of this strain of rat. Despite the absence of
        historical control date, her results would be hard to refute.

 Dr. Levinskas’s statement is important for two reasons. First, Monsanto concluded that Dr.
 Kimbrough’s study and conclusions were scientifically valid because it presented overwhelming
 evidence of PCB-induced carcinogenicity. Second, Monsanto’s acceptance of Dr. Kimbrough’s
 results indicates that Dr. Eaton is not correct in stating that a laboratory must have historical
 evidence of spontaneous tumor rates and that this was a standard practice post-1970, as he states
 in Table 12 from his report.

 In the internal memo, Dr. Levinskas (Monsanto) goes on to state that he was only an observer
 and he was unable to “caucus” with IBT’s pathologist during the meeting with Dr. Gordon. Dr.
 Levinskas states:

        After we left, and they [presumably, IBT’s Dr. Gordon] conceded to the
        occurrence of hepatic carcinomas, there was little else to do. I got the impression
        that Dr. Kimbrough plans early publication of her findings. [emphasis added]

 Failing in the effort to alter, modify, or change the conclusions of CDC, NCI, or IBT based on
 the actual scientific findings and merits of the reexamination of the rat liver tissue, Monsanto had
 little recourse. Consequently, Dr. Levinska’s plan on how to proceded was to:

        …publish our 2-year study on AROCLOR 1260 before Dr. Kimbrough gets into
        print. This would at least blunt the impact of her study.

 It is not clear from Dr. Eaton’s report that he has reviewed these Monsantos memos or if they
 were part of his reliance materials. However, it is clear that by 1975, the IBT cancer studies were
 consistent with other independent cancer studies in proving Aroclors were carcinogenic.



                                                                                                Page 70
                                                               Dec GMV Re: Opposition to Pl MILs 000851
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20         PageID.23338 Page 158 of
                                             182


 Based on all of the above facts and information, Dr. Eaton’s Table 4 is incorrect, and his
 conclusions regarding Aroclor-induced cancer in laboratory animals is not credible. I show part
 of his Table 4, which is incorrect for two reasons. First he shows that Monsanto’s own IBT
 studies were not positive for cancer, I have disputed that a thorough review of both IBT’s
 Histopathological Re-evalutation of Tissues from Female Sherman Rats Fed Aroclor 1260
 (MONS043458) and Dr. Levinskas own admission that CDC, NCI, as well as IBT’s pathologist
 reached consensus Aroclor 1260 was carcinogenic. This part of his table is incorrect. Secondly,
 Dr. Eaton’s table while correctly showing that the Kimbrough study was positive for cancer the
 IBT studies were negative even though Dr. Levinskas admitted that the consensus amoung CDC,
 NCI, and IBT experts was that Dr. Kimbrough’s and IBTs study results were “subsantially the
 same.” If the studies were substantially the same it would not be possible to have one study
 negative for cancer while the other is positive.




                                                                                              Page 71
                                                             Dec GMV Re: Opposition to Pl MILs 000852
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20         PageID.23339 Page 159 of
                                             182



      Exhibit 19. Table 4 from Dr. Eaton Report: Summary of 2-Year
          Carcinogenicity Bioassays Completed on Commercial Mixtures of
                          PCBs, 1971, 1972, 1974, and 1975




 Source:        Eaton 2019.4


 3.6.3.      Monsanto Directed IBT to Falsify Conclusions about Whether Aroclors Were
             Carcinogenic and to Change the Cancer Classification of PCBs

 By 1975, consensus was reached between CDC, NCI, and IBT pathologists that Aroclors were
 carcinogenic in long-term animal studies (STLCOPCB4052174). Despite this development,
 Monsanto continued to pressure IBT to misrepresent the conclusions. As I discussed in my
 expert report (page 69), despite IBT’s stated results and conclusions that Aroclors were
 carcinogenic, Monsanto continued to coerce and force IBT to change the cancer classification for
 Aroclors.

 In addition to the evidence I have already discussed in my expert report, the document presented
 in Exhibit 20 through 0 should also be considered evidence of Monsanto’s efforts to mislead
 CDC and NCI scientists about the carcinogenicity of Aroclor 1260, as it is relevant to the above
 facts and discussion. This document is a cover letter from Dr. Calandra (President of IBT) to Dr.
 Levinskas (Monsanto) that was attached to the IBT report: Two-year Chronic Oral Toxicity
 Study with Aroclor 1260 in Albino Rats; Histopathological Evaluation of Additional Liver
 Sections, March 24, 1975.24 This document is important for four reasons:



                                                                                            Page 72
                                                            Dec GMV Re: Opposition to Pl MILs 000853
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23340 Page 160 of
                                             182


        1. The date it was sent;

        2. Who it was sent to at Monsanto;

        3. Who signed the report; and

        4. That the carcinogenic classification was deliberately and falsely changed from
           “slightly carcinogenic” to noncarcinogenic.

 While I discussed the letter sent by Monsanto forcing IBT to change the classification in my
 expert report, I have since reviewed the sequence of scientific meetings that preceded that letter.
 First, this cover letter with attached report was dated March 24, 1975, which was approximately
 2 months after the January 31, 1975, expert meeting convened by Dr. Levinskas (Monsanto)
 with CDC (Dr. Kimbrough) and NCI experts, and IBT pathologist Dr. Gordon in which all
 experts concurred, along with Dr. Levinskas (Monsanto) that Aroclor 1260 was carcinogenic.


  Exhibit 20.  Cover page from Report to Monsanto Company: Two-Year
           Chronic Oral Toxicity Study with Aroclor 1260 in Albino Rats;
        Histopathological Evaluation of Additional Liver Sections, March 24,
                                        1975




 Source: Calandra 1975.24




                                                                                             Page 73
                                                             Dec GMV Re: Opposition to Pl MILs 000854
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20          PageID.23341 Page 161 of
                                           182


 The summary of the report indicates that a reexamination of the PBC rat liver tissues showed
 Aroclor 1260 was slightly tumorigenic. This document was signed by IBT’s Dr. Gordon and sent
 to Dr. Levinskas.


Exhibit 21.  March 24, 1975, Summary from Report to Monsanto Company:
         Two-Year Chronic Oral Toxicity Study with Aroclor 1260 in Albino
       Rats; Histopathological Evaluation of Additional Liver Sections, March
                                      24, 1975




 Source: Calandra 1975.24



 However, another document was prepared that stated Aroclor 1260 was not carcinogenic. Both
 documents are signed by Dr. Gordon (with what appears to be the identical signature).24 Since
 this document was sent approximately 2 months after CDC, NCI, and IBT (Dr. Gordon) reached
 consensus that Aroclor 1260 was carcinogenic, Dr. Gordon knew in March, 1975, that this
 conclusion was false. He intentionally produced this document to mislead governmental


                                                                                           Page 74
                                                           Dec GMV Re: Opposition to Pl MILs 000855
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23342 Page 162 of
                                            182


 scientists; obviously Dr. Levinskas knew that as well, since he organized and participated in the
 March 1975 meeting.


Exhibit 22.   March 24, 1975, Conclusion from Report to Monsanto Company:
          Two-Year Chronic Oral Toxicity Study with Aroclor 1260 in Albino
        Rats; Histopathological Evaluation of Additional Liver Sections, March
                                       24, 1975




 Source: Calandra 1975.24




                                                                                            Page 75
                                                            Dec GMV Re: Opposition to Pl MILs 000856
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23343 Page 163 of
                                             182



  Exhibit 23.  Final Page from Report to Monsanto Company: Two-Year
           Chronic Oral Toxicity Study with Aroclor 1260 in Albino Rats;
       Histopathological Evaluation of Additional Liver Sections, March 24,
                                       1975




 Source: Calandra 1975.24



 Dr. Levinskas also noted in his review compendium (MONS213337) that the BIO-TEST
 Laboratories had been challenged and that an evaluation of experimental protocol and data from
 the Aroclor 1242, 1254, and 1260 IBT studies were carried out, revealing significant
 discrepancies.17 He noted specifically that “The review showed that the data bases (including a
 lack of protocol) were insufficient for a complete validation of the study.”

        Since the events described earlier, the validity of many toxicity studies conducted
        by Industrial BIO-TEST Laboratories has been challenged. Therefore, the
        available raw data supplied by Industrial BIO-TEST was reviewed to determine
        whether this study could be validated. The review showed that the data bases
        (including the lack of a protocol) were insufficient for a complete validation of the
        study. It was decided to focus on presenting the primary liver effects reported by
        Gordon and Richter (1975a, b, c). Therefore, a complete audit was not
        undertaken. Available records were examined for a determination that the
        animals were placed on test and their ultimate fate. Necropsy and microscopic
        reports were also examined for findings pertaining to livers of those animals.


                                                                                                Page 76
                                                             Dec GMV Re: Opposition to Pl MILs 000857
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20          PageID.23344 Page 164 of
                                              182


          Significant discrepancies which were found between data in Tables 1, 2, and 3
          and the data base for the Gordon and Richter reports are noted in this report. On
          some records, the labels Aroclor 1242 and Aroclor 1260 are interchanged as
          determined by a check of the animal numbers.

 This statement by Monsanto also undercuts Dr. Eaton’s claim that post-1970, testing protocols
 were standard practice. As stated in Monsanto’s own document, the IBT studies did not even
 have a formal experimental protocol.

 On Page 86 of Dr. Eaton’s expert report, he lists four reasons for the following statement:

          Had Monsanto found a laboratory willing and able to conduct a ‘test for cancer’
          in the 1930s, ‘40s, or 50s, or established its own, it is highly unlikely that the
          study would have found a statistically significant increase in tumors from PCBs.

 The following sections rebut his opinions.


 3.6.4.      Dr. Eaton Point 1: They Likely Would Have Tested the Animals for 18 Months or
             Less, as Was Typical of Such Studies of that Time (page 86)

 Dr. Eaton’s term typical is not defined, and he does not discuss how he concluded that the more
 than 1,000 cancer studies that were published by the end of 1949 “typically” only lasted 18
 months or less. This is a completely unsubstantiated statement and is in contrast to my opinion
 that most robust cancer studies were chronic dosing studies lasting a full 2 years or longer.
 However, if the studies he is referring to are studies in which tumors were found by 18 months,
 then it would be perfectly correct to terminate the study because it would have been successful.
 That is, the sole purpose of a cancer test is to determine if a chemical is a carcinogen; when
 tumors are identified prior to 2 years, it would be a waste of funds to continue the study.

 Dr. Eaton is again misrepresenting the standard accepted practice of toxicology and constructing
 a false framework about whether Monsanto could have and should have proceeded with
 developing a cancer testing protocol for PCBs. It is not clear why Dr. Eaton continues to focus
 on typical practices in the 1930s–1960s when he has, in fact, not actually provided any evidence
 of what typical means—but that is irrelevant to this case. There was a very easy, cost-effective,
 and scientifically tenable cancer testing protocol that Monsanto could have developed that would


                                                                                               Page 77
                                                              Dec GMV Re: Opposition to Pl MILs 000858
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20            PageID.23345 Page 165 of
                                              182


 have had the added benefit of the imprimatur of governmental approval if Monsanto had simply
 chosen to follow the FDA standard protocol for testing DDT that was published in 1947.2 This
 would have been easy because Monsanto would not have had to review the methods from more
 than 1,000 published studies, cost-effective because it would spend no time with pilot studies,
 and scientifically tenable because it was proven to be a good method for identifying carcinogens
 because the FDA had already used it to classify DDT as a carcinogen.

 Dr. Eaton is also incorrect that studies were typically tested in chronic studies for 18 months or
 less. This is easily disproven. The 1949 FDA Black Book clearly states that all chronic rat
 studies are 2-year lifetime studies (this alone proves Dr. Eaton’s statement regarding what was
 typical is irrelevant).1


 3.6.5.       Dr. Eaton Point 2: They Likely Would Have Used an Insufficient Dose and/or
              Route of Exposure. Nearly All of the Toxicology Studies Done on PCBs in 1930s–
              1950s Were Focused on Workplace Concerns about Toxicity Following Inhalation
              Exposure (Page 86)

 This statement is incorrect for numerous reasons. Most importantly, he mischaracterizes the
 routes of exposure in early PCB studies:

             Dr. Drinker’s study specifically did include ingestion, despite the fact that his
              study was a “cause of death study” in the workplace;22 and

             Dr. Miller’s study, which is the best and most comprehensive PCB toxicology
              study that was published before the 1970s is not even cited in Dr. Eaton’s
              supporting rationale. Dr. Miller also included the route of ingestion in his
              study design.19

 Furthermore, the studies that Monsanto should have been using include the following:

             The FDA Black Book 1949 was specifically prepared for the chemical
              industry to standardize testing methods for chemicals that could contaminate
              food, which solely focused on contaminant ingestion.

             The FDA DDT 1947 study was only based on ingestion.2




                                                                                                  Page 78
                                                                Dec GMV Re: Opposition to Pl MILs 000859
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20            PageID.23346 Page 166 of
                                              182


 Dr. Eaton’s following statement highlights the major problem I have addressed in my expert
 report:

           Nearly all of the toxicology studies done on PCBs in 1930s-1950s were focused
           on workplace concerns about toxicity following inhalation exposure.

 This is not factually correct. Nevertheless, it is telling because it points out that Dr. Eaton’s
 concern is that exposures in the workplace should have been the foremost concern for Monsanto,
 not the general public exposed to PCBs.


 3.6.6.       Dr. Eaton Point 3: Had Monsanto Decided to Conduct an Inhalation Test for
              Cancer, It Would Likely Have Used a Laboratory Such as Dr. Treon’s Laboratory
              (page 87)

 Dr. Eaton’s comment is baseless and without merit. First, Dr. Treon was not an expert in cancer.
 Second, there were excellent academic, industrial, and governmental cancer testing laboratories.
 Third, I have reviewed the “Treon studies,” and my opinion is that they are some of the worst-
 designed toxicity studies I have ever reviewed, and I have likely reviewed about 2000 studies in
 my toxicology practice. The Treon studies provide little relevant information about the toxicity
 of PCBs.

 While Dr. Eaton relies on the Treon studies for his opinion, it is not credible for a scientist to use
 a single animal and conclude anything from that result, which the Treon study does. In fact, Dr.
 Eaton highlights the fact that the Treon studies used ridiculously few animals, but states that
 Monsanto would likely have given the task of conducting cancer studies to that laboratory
 (which is illogical). It is noteworthy that one of Dr. Eaton’s opinions is that many of the pre-
 1970 early cancer studies did not use enough animals, but he is relying on the Treon study that
 used a single animal or two cats.




                                                                                                Page 79
                                                                Dec GMV Re: Opposition to Pl MILs 000860
Case 2:15-cv-00201-SMJ           ECF No. 422-25 filed 01/28/20            PageID.23347 Page 167 of
                                               182


 3.6.7.       Dr. Eaton Point 4: Of 27 Different 2-Year Studies on Various Commercial
              Mixtures of PCBs (Some Using Only Males or Females, Some Using Both Sexes;
              See Table 4 on p. 34, See Also Appendix 3), Only 7 of the 27 Studies (26%)
              Identified a Positive Response for Cancers (and Two Others Had Increases in
              Benign Adenomas)… There Are Also Obvious Strain Differences in Rats, with
              Female Sprague Dawley Rats Showing, by Far, the Most Sensitive Response. This
              Rat Strain Was Not Widely Used Prior to the Protocol Development Effort of the
              Weisburgers in the Early 1960s.

 Dr. Eaton is incorrect that only 7 of the 27 studies showed signs of cancer. The number of studies
 he states showed cancer is based on a misstatement of the pathological criteria for identifying
 evidence of carcinogenesis, as I have discussed. I provided the U.S. EPA summary of cancer
 tests performed that they considered relevant and pertinent to their classification. Both benign
 and malignant tumors were considered evidence of carcinogenicity based on the December 1974
 NCI workshop (Squire and Levitt 1974). 23 The introduction states that the purpose was to
 classify the histopathology evidence of carcinogens:

          On December 11 to 13, 1974, The National Cancer Institute sponsored a
          workshop in Silver Spring, Md. on the classification of hepatocellular tumors and
          related lesions of rats. There were 20 participants with extensive and varied
          experience in pathology and experimental carcinogenesis.

 It is the responsibility of the NCI to establish clear standards and guidelines for carcinogens, as
 stated in the report:

          The Carcinogenesis Bioassay Program of the National Cancer Institute has broad
          responsibility for detecting environmental carcinogens and depends upon the
          evaluation of specific tumor diagnoses by the National Cancer Institute and
          collaborating scientists throughout the country. Of prime importance in many of
          the results is the interpretation of proliferative lesions of rodent livers. It is vital
          to the goals of the Program that these lesions are properly classified and a
          nomenclature agreed upon.

 Dr. Eaton appears to be imposing his own ad hoc criteria for pathological carcinogenicity that are
 contrary to, and fall well short of, the 1975 NCI classification presented previously (Exhibit 17).




                                                                                                     Page 80
                                                                 Dec GMV Re: Opposition to Pl MILs 000861
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20          PageID.23348 Page 168 of
                                             182


 Neoplastic nodules, which are considered the insipient stage leading to cancer, were defined as
 evidence of carcinogenicity. NCI states:

        The nature of these lesions is controversial. Nevertheless, several participants felt
        that the basophilic foci or areas had greater significance with respect to tumor
        development than did the other cellular alterations. Most participants agreed that
        foci or areas were cytologically similar to the cellular elements of neoplastic
        nodules and may be part of the spectrum capable of progressing to the formation
        of nodules.

 In Dr. Eaton’s opinion, foci of cellular alterations, which were clearly identified as carcinogenic
 evidence, were disregarded. The NCI’s statement simply means that benign early evidence of
 hyperplastic changes are in themselves evidence of a carcinogen.

 According to the U.S. EPA:

        Of the 3 studies with PCBs having an average chlorine content of 60%, one
        reported hepatocellular carcinomas (Kimbrough, et al. 1975) and 2 did not
        (Levinskas, 1981 and Weltman and Norback, 1978). Since Kimbrough, et al
        (1975) and Levinskas (1981) both used Lot No AK-3 of Aroclor 1260, the different
        conclusions they reached are not related to differences in the text material. In
        addition to the use of a different strain of rat, Kimbrough, et al. (1975) used a
        different histologic diagnostic criteria. Kimbrough, et al. (1975) used the criteria
        for classification of specific hepatocellular lesions in rats developed at a National
        Cancer Institute Workshop (Squire and Levitt, 1975). That workshop
        recommended that the term “neoplastic nodules” replace so-called “hyperplastic
        nodules” because “Such nodules are proliferative lesions…(PCBs: Cancer Dose-
        Response Assessment and Application to Environmental Mixtures 1996)

 3.7.       Dr. Eaton Is Incorrect with Regard to the Number of Animal Cancer
            Studies Positive for Carcinogenicity

        1. Dr. Eaton is incorrect that only 7 of the 27 studies showed signs of cancer.
           The number of studies he states showed cancer are based on a misstatement of
           the pathological criteria for identifying evidence of carcinogenesis as I have
           discussed. I provided the U.S. EPA summary of cancer tests performed that
           they considered relevant and pertinent to their classification. Both benign and
           malignant tumors were considered evidence of carcinogenicity based on the
           December 1974 NCI workshop: Report of a Workshop on Classification of


                                                                                                Page 81
                                                              Dec GMV Re: Opposition to Pl MILs 000862
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20            PageID.23349 Page 169 of
                                           182


          Specific Hepatocellular lesions in Rats (Squire and Levitt 1974) as I have
          discussed.

       2. Dr. Eaton states that Sprague Dawley are particularly responsive to PCBs and
          that they were not widely available until 1960. The fact is that Sprague
          Dawley breed was one of the first colonized strain created by R. W. Dawley in
          1925 (available at: https://www.janvier-labs.com/rodent-research-models-
          services/research-models/per-species/outbred-rats/product/sprague-
          dawley.html) so clearly they could have been used as early as the 1930’s.
          However, Dr. Eaton ignores the fact that the

       3. Dr. Eaton is incorrect by stating that the Sprague Dawley rat is the most
          sensitive and would not have been used in early PCB cancer studies. The fact
          is, the very first PCB cancer studies I discussed previously showed that
          neither the Kimbrough study nor the IBT studies used Sprague Dawley rats
          and the number of rats in Dr. Kimbrough’s study showing carcinogenic
          lesions was 170/180 and this was closely matched the IBT study in which
          179/184 had similar lesions (as was confirmed by IBT and Monsanto). While
          Dr. Kimbrough used the Sherman strain of rat, IBT used the Charles River CD
          strain both studied found that more than 90% of the rats showed pathologic
          carcinogenic lesions.

       4. Dr. Eaton’s opinion is based on an easily disproven incorrect assumption
          simply based on the high rate of animals that developed cancer in which the
          test animal was not a Sprague Dawley rat.

       5. While Dr. Eaton is correct in concluding that not all PCB cancer studies show
          the same result with the exact number of animals showing carcinogenic
          effects, this is not a surprising result to most toxicologists. Indeed, it is to be
          expected. Although most toxicologists would agree that cigarette smoking
          causes cancer, not everyone who does smoke will develop cancer. This
          (expected) finding does not prove cigarette smoke is not a carcinogen
          (although the cigarette industry attempted to use the same argument decades
          ago). This is essentially the argument suggested by Dr. Eaton.

       6. While Dr. Eaton suggests the reason Monsanto would not have found cancer
          in Pre-1970 is due to the fact that not many laboratories were not using
          Sprague Dawley rats in their cancer study he does not discuss or even broach
          the more plausible reason not all PCB cancer studies show the same result.
          And this reason is that Aroclors contained contain varying amounts of a very


                                                                                                Page 82
                                                             Dec GMV Re: Opposition to Pl MILs 000863
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20          PageID.23350 Page 170 of
                                           182


            toxic and carcinogenic group of impurities or contaminants called
            polychlorinated dibenzofurans (PCDF). This issue is not discussed by Dr.
            Eaton but it is a well-known fact among academic and regulatory scientists,
            governmental agencies and Monsanto scientists. For example, Monsanto’s Dr.
            Levinskas prepared a lengthy (70 page) compendium describing the state-of-
            the-science discussing PCB toxicity in 1981: A Review and Evaluation of
            Carcinogenicity Studies in Mice and Rats and Mutagenicity Studies with
            Polychlorinated Biphenyls (MON213337) in which he admits that PCDF were
            contaminants in Aroclors in his introductory section, stating:

Exhibit 24.      Introduction from A Review and Evaluation of Carcinogenicity
               Studies in Mice and Rats and Mutagenicity Studies Biphenyls




 Source: Levinskas 1981.17


        7. I am also well familiar with this issue because I was a toxicological consultant
           to the U.S. Department of the Navy, Environmental Health Center, Bureau of
           Medicine and Surgery for many years investigating PCB polluted Naval
           Installations sites, conducting toxicological/risk assessments, and training
           physicians and environmental scientists. As part of my training materials, I
           used numerous Navy studies and guidance manuals, including:
           Polychlorinated Biphenyls (PCBs), Polychlorinated Dibenzofurans (PCDFs),


                                                                                              Page 83
                                                            Dec GMV Re: Opposition to Pl MILs 000864
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23351 Page 171 of
                                            182


            and Polychlorinated Dioxins (PCDDs) (Navy Environmental Health Center,
            May 1990),25 to educate the Navy about PCB exposure, risk, and toxicity.
            This document was well researched and it includes a section on the structural
            and carcinogenic similarities between PCBs, PCDFs, and PCDDs shown
            below. It also states that PCDFs have been detected in relative high levels in
            some PCB batches.

Exhibit 25.     Excerpt from Polychlorinated Biphenyls (PCBs), Polychlorinated
              Dibenzofurans (PCDFs), and Polychlorinated Dioxins (PCDDs):
                         Structure of Biphenyl, Furan, and Dioxin




 Source: Navy Environmental Health Center 1990.25


        8. Because millions of different Aroclor mixtures and batches were produced by
           Monsanto and each batch of Aroclor contained varying amounts of PCDFs. It
           is more likely that the varying concentrations of the PCDF contaminants in the
           various Aroclor mixtures used in different cancer studies contributed to the
           differences in cancer rates and not the species of rat used by different
           laboratories in the 1970s and 1980s experiments.




                                                                                             Page 84
                                                            Dec GMV Re: Opposition to Pl MILs 000865
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20         PageID.23352 Page 172 of
                                             182



 4.         SPECIFIC RESPONSES TO DR. EATON’S CRITIQUES-
            PAGE 96

      1. Dr. DeGrandchamp’s comparative pathology analysis (beginning on Dr. DeGrandchamp
         Expert Report, April 5, 2019, p. 39) of Dr. Bennet’s tested mixtures is methodologically
         flawed and scientifically.

 My response:

 Dr. Eaton misrepresents my opinion and the basis of that opinion. I was aware of the mix-up in
 the composition of the PCB test mixtures when I reviewed all of the Drinker studies. Dr. Eaton
 selectively extracted facts I stated in my opinion but failed to consider my entire testimony. My
 opinion was that adding a small amount (10%) of PCBs to the mixture of penta- and
 hexachloronaphthalene greatly increased the toxicity of that mixture compared to the mixture of
 penta- and hexachloronaphthalene without any PCBs. While Dr. Eaton correctly cited the
 Drinker studies, he omitted the most important part of that study that I discussed in my
 testimony. The study in question and the one I relied on was the following study:26


                Exhibit 26.           Cover Page from 1939 Drinker Study




 Source: Drinker 1939.26




                                                                                             Page 85
                                                             Dec GMV Re: Opposition to Pl MILs 000866
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20          PageID.23353 Page 173 of
                                            182


 This is the study that describes the apparent mix-up in the chemical composition of the two
 complex mixtures. What is most important about this study is that it became the sole source of
 information about the safe exposure levels Dr. Drinker calculated based on his own study results
 in which he tested the safe exposure levels for 14 different mixtures considering both inhalation
 and ingestion routes of exposure. Ultimately these suggested permissible levels would become
 the sole point of reference that industry adopted for worker safety and information about the
 toxicity of the different mixtures. Dr. Drinkers table is shown below:


Exhibit 27.      Table 1 from Drinker 1939: 14 Chlorinated Hydrocarbons, with
              Chlorine Contents and Permissible Limits for Air in Workrooms




 Source: Drinker 1939.26




                                                                                             Page 86
                                                             Dec GMV Re: Opposition to Pl MILs 000867
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20           PageID.23354 Page 174 of
                                             182


 This table shows that for Mixture 2, which only contains tetra and pentachloronaphthalene the
 permissible level is 1.0 milligram/cubic meter. However, when refined PCB was added to that
 mixture (tetra and pentachlornaphthalene) the toxicity was twice as great as the Mixture of tetra
 and pentachlornaphthalene alone as the permissible exposure level was cut in half at: 0.5
 milligram/cubic meter. Dr. Eaton failed to present or even discuss this table and these facts in his
 opinion.

 Dr. Eaton’s opinion that Mixture 2 also contained chlorinated diphenyl benzene is not supported
 by this final table of permissible levels that all PCB customers adopted as the “standard
 permissible” exposure levels of PCBs and chlorinated naphthalenes. If Dr. Eaton’s opinion is
 correct then Dr. Drinker would have described Mixture 2 as containing tetra and
 pentachlornaphthalene and refined PCB plus chlorinated diphenyl benzene. The table does not
 state this fact. The table supports my opinion that Mixture 2 only contained the chlorinated
 naphthalene and PCBs.

 It is conventional and generally accepted practices when scientists find an error in their published
 studies to issue an erratum to correct any errors. This is particularly true when the mistake could
 have grave consequences like publishing the permissible levels of exposure that are used as the
 sole metric to protect workers. I am not aware of any future publication that the Drinker team
 published any errata for any of the Drinker series of studies. They would also have issued an
 erratum for the earlier histopathological studies in which they state chlorinated diphenyl was the
 most toxic of all the compounds they tested:

        Of the various chlorinated hydrocarbons tested, chlorinated diphenyl gave
        evidence of being the most toxic.

 This final definitive and clear conclusion that was stated in the Drinker study (Bennett et al.
 1938) has never been retracted or modified or changed since this conclusion was reached.

 Dr. Eaton also ignores the additional supporting facts from my testimony. I stated that my
 opinion that PCBs were extremely toxic and produced severe histopathologic lesions that were in
 fact identical to those reported by Dr. Miller of the Public Health Service (Miller, 1944) which
 were hyaline bodies. In fact, hyaline bodies were by far the most important morphological



                                                                                              Page 87
                                                              Dec GMV Re: Opposition to Pl MILs 000868
Case 2:15-cv-00201-SMJ          ECF No. 422-25 filed 01/28/20          PageID.23355 Page 175 of
                                              182


 damage he discussed. The most important fact from the Miller study was that there can be no
 dispute that PCBs caused these pathological lesions because animals were only exposed to PCBs
 were used in his study, a fact which Dr. Eaton failed to acknowledge or discuss. Indeed, he went
 on to stress that he was not only testing PCBs but that he was testing the “commercial” grade,
 which is the same formulation that Monsanto was selling to their customers (as opposed to a pure
 grade):

           Only the pathologic changes in animals exposed to a commercial chlorinated
           diphenyl are given here.

 He stressed the fact that he is “only” reporting PCB-induced lesion because he was aware of the
 Drinker studies in which mixtures of PCBs and chlorinated naphthalenes were tested. His stated
 conclusion is consistent with mine as he references the same histopathological lesions that were
 reported in the Drinker studies. In comparing the Drinker study findings to his own, he came to
 the same conclusion I stated in my opinion. In fact, he stated the identical opinion about hyaline
 bodies lesions being greater in PCB-treated animals compared to chlorinated naphthalene. Based
 on his review of the Drinker studies and a comparison to his pathological findings of the hyaline
 lesions, he made the following conclusion:

           The intracellular hyaline bodies were found in the rat liver alone…These findings agree
           with Bennett who reported similar hyaline bodies in liver cells of white rats exposed to
           mixtures of chlornaphthalenes and chlorinated diphenyl, chlorinated diphenyl, and less
           frequently to mixtures of chlornaphthalenes. To date such bodies have only been
           observed in rats exposed to such chlorinated compounds.

 Miller’s statement is identical to mine, which I stated in my testimony.




                                                                                              Page 88
                                                              Dec GMV Re: Opposition to Pl MILs 000869
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20            PageID.23356 Page 176 of
                                             182


    2. Dr. DeGrandchamp misrepresents that mitotic bodies and hyaline bodies were markers
        for early hallmark of tumorigenesis at the time of the Drinker and Bennet studies in the
        1930s.

 My response:

 Dr. Eaton misstates my opinion. I stated that mitotic figures and hyaline bodies should have been
 a trigger for Monsanto to conduct long-term cancer studies for PCBs. These two specific
 pathological lesions were established histopathological criteria identified and discussed in
 numerous historical studies I discussed in my report starting with the early 1900s. By the 1930s
 and 1940s they were key pathological criteria.

 I did not state the appearance of mitotic figures and hyaline bodies were in fact evidence that a
 tumor would develop in the PCB-treated animals, because it would be impossible to make that
 prediction because the animals were killed at ~3 months. The final determination of the eventual
 outcome of those lesions is unknown and speculative. As I stated, the Drinker and Miller studies
 were subacute studies—not cancer studies. My opinion is that the appearance of those highly
 unusual pathological lesions that were described in the Drinker and Miller studies should have
 been a “trigger” or red flag as they were known to be lesions that were well-described in other
 (non-PCB) cancer studies. That is, I am posing the question of what would have been the
 eventual outcome of those highly damage rat livers if they were exposed to PCB in an actual
 chronic lifetime cancer study—should the uniqueness and severity of the lesions prompted an
 independent competent scientist to have concluded that it would be a good idea to start a long-
 term animal cancer study. Dr. Eaton holds a different opinion, seeming to conclude the
 pathology was seen in all types of liver damage. He therefore does not agree that the PCB lesions
 were important and that he would not have continued further toxicological investigations.

 Dr. Eaton does not discuss the conclusions of Drinker and Miller with regard to both the severity
 and uniqueness of the hyaline bodies. Scientist typically choose the words they use to describe
 pathological features very carefully. Anytime a pathological description includes the term
 “peculiar” or unique it typically focuses the attention of other scientist reviewing their findings.
 This is how Drinker described the “peculiar” hyaline bodies:




                                                                                                Page 89
                                                               Dec GMV Re: Opposition to Pl MILs 000870
Case 2:15-cv-00201-SMJ        ECF No. 422-25 filed 01/28/20           PageID.23357 Page 177 of
                                            182


        Feeding of tetra- and pentachlornaphthalenes in combination with chlorinated
        diphenyl resulted in pronounced liver changes. These livers had increased in
        weight (average 71 per cent). Microscopic examination revealed a peculiar type
        of hyaline degeneration involving practically every liver cell (see figs. 1 and 2,
        plate I). This type of cell degeneration was more marked and occurred earlier
        after exposure to preparations containing chlorinated diphenyl than to any other
        compounds tested. Furthermore, it was most marked in the livers of animals
        exposed to refined chlorinated diphenyl (figs. 4, 5, and 6, plate III).

 Miller also focused on the presence of hyaline bodies in his PCB study far more than any other
 pathological feature and a photomicrograph of hyaline bodies was the only one he presented in
 his study.

 Although, it is impossible to definitively conclude whether the PCB-induced lesions would have
 been repaired as Dr. Eaton’s opinion suggests or whether the lesions would have developed into
 a carcinogenic response because the animals were killed too early. Neither of us can be certain-
 but I was not making a prediction. I was simply stating that since the lesions were “peculiar” or
 unusual and there were significant mitotic figures it was more likely that the liver would have
 proceeded to show true carcinogenic effects. Obviously, in retrospect my opinion is more likely
 since PCBs have been shown to precede along the same tumorigenic path when chronic animal
 testing was eventually carried out in the 1970s.

 The one fact that Dr. Eaton ignores-or at least does not discuss in his report-which is the most
 important finding in the Drinker studies is that they stopped PCB dosing and the rats were
 allowed to recover from the liver damage; the livers did not recover and the damage was still the
 same. This evidence is contradictory to Dr. Eaton’s opinion that the pathological lesions
 described by Drinker were simply the normal changes that occur during regeneration and repair
 from PCB-induced damage. Obviously, the damage was not due to repair processes. This
 apparently important enough to Drinker to run the study and report his findings.

        In these instances the hyalin degeneration of the cell cytoplasm was more marked.
        Although rats inhaling low concentrations of compounds D and F showed no
        demonstrable signs of ill health, microscopic examination of their livers revealed
        marked liver cell injury (fig. 6, plate II, and fig. 3, plate III). These lesions were
        still demonstrable after a 2 months’ recovery period.



                                                                                                 Page 90
                                                              Dec GMV Re: Opposition to Pl MILs 000871
Case 2:15-cv-00201-SMJ         ECF No. 422-25 filed 01/28/20            PageID.23358 Page 178 of
                                             182


 I also did not state that mitotic figures and hyaline bodies are only seen in cancerous tissue. I
 stated that it is possible that the histopathology could be due to regeneration-but as stated about
 was unlikely.

 Finally, it is not clear if Dr. Eaton is suggesting that mitotic figures are not evidence of tumors.
 If this is the case, I disagree because tumor formation cannot occur without cell division. In fact,
 that is the very definition of a tumor-uncontrolled cell division. Mitotic figures are simply visual
 microscopic evidence of dividing cells. In the clinical setting, mitotic figures are perhaps the
 most important histological criteria that are used for tumor diagnoses, tumor staging, and tumor
 prognoses.

 Lastly, I considered Dr. Millers finding that the hyaline bodies were not examples of pathologic
 changes. He specifically that hyaline bodies were not seen before 50 days of exposure indicating
 they are more likely part of the carcinogenic sequelae rather than simple pathological lesions. If
 they were simple pathological lesions they would certainly be observed early in the pathological
 response-rather than only suddenly appearing after ~2 months of exposure which he states
 below:

          Intracellular hyaline bodies were found in the liver of the rat alone. They were
          present, usually in large numbers, in all of the rats receiving 10 0.05-cc. doses
          and in some of the animals receiving 25 doses by skin and corneal applications
          and ingestion, but were not observed in any of the animals subjected to single
          doses. These bodies were noted in the animals sacrificed 50, 60, and 90 days after
          first exposure. None were observed in rats examined prior to 50 days on test.
          They occurred in from 20 to 38 percent of the animals treated in the various ways.
          They were somewhat less marked in degree and in number of animals when the
          chlorinated diphenyl was ingested. These findings agree with Bennett (7) who
          reported similar hyaline bodies in liver cells of white rats exposed to mixtures of
          chlornaphthalenes and chlorinated diphenyl, chlorinated diphenyl, and less
          frequently to mixtures of chlornaphthalenes. To date such bodies have only been
          observed in rats exposed to such chlorinated compounds.




                                                                                                Page 91
                                                               Dec GMV Re: Opposition to Pl MILs 000872
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20         PageID.23359 Page 179 of
                                           182



 5.        REFERENCES

 1.    Lehman AJ, Laug EP, Woodard G, Draize JH. Procedures for the appraisal of the toxicity
       of chemicals in foods. Food Drug Cosmet Law Q. 1949;4:412-434.
       https://heinonline.org/HOL/Page?handle=hein.journals/foodlj4&id=422&div=&collection
       =. Accessed June 9, 2019.

 2.    Fitzhugh OG, Nelson AA. The chronic oral toxicity of DDT (2,2-bis (p-chlorophenyl-
       1,1,1-trichloroethane). J Pharmacol Exp Ther. 1947;89(1):18-30.

 3.    Klassen CD. Casarett & Doull’s Toxicology: The Basic Science of Poisons. Eighth Ed.
       New York: McGraw-Hill Education/Medical; 2013.

 4.    Eaton DL. Expert Report of David L. Eaton, Ph.D., DABT, FATS (May 10, 2019).; 2019.

 5.    Itchikawa K, Baum SM. The rapid production of cancer in rabbits by coal-tar. J Cancer
       Res. 1925;9(1):85-104. doi:10.1158/jcr.1925.85

 6.    Specifications for the Conduct of Studies to Evaluate the Toxic and Carcinogenic
       Potential of Chemical, Biological and Physical Agents in Laboratory Animals for the
       National Toxicology Program (NTP).; 2011.
       https://ntp.niehs.nih.gov/ntp/test_info/finalntp_toxcarspecsjan2011.pdf. Accessed June 11,
       2019.

 7.    Woodard G, Calvery HO. Acute and chronic toxicity: public health aspects. Am Ind Hyg
       Assoc Q. 1943;4(1):55-59. doi:10.1080/00968204309344054

 8.    Van Winkle W, Herwick RP, Calvery HO, Smith A. Laboratory and clinical appraisal of
       new drugs. J Am Med Assoc. 1944;126(15):958. doi:10.1001/jama.1944.82850500003009

 9.    U.S. Food and Drug Administration. Milestones in U.S. Food and Drug Law History |
       FDA. https://www.fda.gov/about-fda/fdas-evolving-regulatory-powers/milestones-us-
       food-and-drug-law-history. Accessed June 9, 2019.

 10.   Klassen CD. Casarett and Doull’s Toxicology: The Basic Science of Poisons. Sixth Ed.


                                                                                           Page 92
                                                           Dec GMV Re: Opposition to Pl MILs 000873
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20         PageID.23360 Page 180 of
                                           182


       New York: McGraw-Hill Medical Publishing Division; 2001.

 11.   Jacobs AC, Hatfield KP. History of chronic toxicity and animal carcinogenicity studies for
       pharmaceuticals. Vet Pathol. 2013;50(2):324-333. doi:10.1177/0300985812450727

 12.   Keplinger M, Fancher O, Calandra J. IBT: Toxicological Studies with Polychlorinated
       Biphenyls (Bates 0531555; TOXSTUDIES0996).

 13.   Summary of the IBT Review Program: Office of Pesticide Programs, July 1983.
       Washington, DC; 1983.
       https://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.txt?ZyActionD=ZyDocument&Client=
       EPA&Index=1981 Thru
       1985&Docs=&Query=&Time=&EndTime=&SearchMethod=1&TocRestrict=n&Toc=&T
       ocEntry=&QField=&QFieldYear=&QFieldMonth=&QFieldDay=&UseQField=&IntQFiel
       dOp=0&ExtQFiel. Accessed June 13, 2019.

 14.   Seaton M. An Update on FDA’s Good Laboratory Practice (GLP) for Nonclinical
       Laboratory Studies Proposed Rule SOT: Regulatory and Safety Evaluation Specialty
       Section Webinar.; 2017.
       http://www.toxicology.org/groups/ss/rsess/doc/2017SOTWebinar_with_notesRSESS_Seat
       on.pdf. Accessed June 13, 2019.

 15.   Pesticide Safety: Improvements Needed in EPA’s Good Laboratory Practices Inspection
       Program (Report to the Ranking Member, Subcommittee on Environment and the
       Economy, Committee on Energy and Commerce, House of Representatives; GAO-14-
       289).; 2014. https://www.gao.gov/assets/670/663236.pdf. Accessed June 13, 2019.

 16.   Glenn Brown Trial Testimony, October 28, 1991. Presented at the: 1991.

 17.   Levinskas G. A Review and Evaluation of Carcinogenicity Studies in Mice and Rats and
       Mutagenicity Studies with Polychlorinated Biphenyls; Toxicity of Arclor Products 1242,
       1254 and 1260 to the Liver of Albino Rats, October 14, 1981 (MONS213336 to
       MONS213405).; 1981.

 18.   Bennett GA, Drinker CK, Warren MF. Morphological changes in the livers of rats


                                                                                           Page 93
                                                           Dec GMV Re: Opposition to Pl MILs 000874
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20         PageID.23361 Page 181 of
                                           182


       resulting from exposure to certain chlorinated hydrocarbons. Indust Hyg Toxicol.
       1938;20:97-123. https://www.cabdirect.org/cabdirect/abstract/19382701120. Accessed
       April 2, 2019.

 19.   Miller JW. Pathologic changes in animals exposed to a commercial chlorinated diphenyl.
       Public Heal Reports. 1944;59(33):1085-1093. doi:10.2307/4584999

 20.   Levinskas G. Aroclor 1260: Meeting at NCI, January 31, 1975 (STLCOPCB4052173 to
       STLCOPCB4052176; DSW 195713 to DSW 195716).; 1975.

 21.   IBT. Report on Histopathological Re-Evaluation of Tissues from Female Sherman Rats
       Fed Aroclor 1260 (MONS 043458 to MONS 043487).

 22.   Drinker CK. Report to the Monsanto Chemical Company, September 15, 1938.; 1938.
       http://www.chemicalindustryarchives.org/search/pdfs/anniston/19380915_545.pdf.

 23.   Squire RA, Levitt MH. Report of a workshop on classification of specific hepatocellular
       lesions in rats. Cancer Res. 1975;35:3214-3223.
       https://pdfs.semanticscholar.org/6407/529ff47996872055d20bf795fc4e1b90c773.pdf.
       Accessed June 11, 2019.

 24.   Calandra J. Report to Monsanto Company: Two-Year Chronic Oral Toxicity Study with
       Aroclor 1260 in Albino Rats; Histopathological Evaluation of Additional Liver Sections,
       March 24, 1975, IBT No. 641-06672 (DSW 036627 to DSW 004226).; 1975.

 25.   Polychlorinated Biphenyls (PCBs), Polychlorinated Dibenzofurans (PCDFs), and
       Polychlorinated Dioxins (PCDDs), May 1990. Norfolk, VA; 1990.




                                                                                          Page 94
                                                          Dec GMV Re: Opposition to Pl MILs 000875
Case 2:15-cv-00201-SMJ       ECF No. 422-25 filed 01/28/20          PageID.23362 Page 182 of
                                           182


 26.   Drinker CK. Further observations on the possible systemic toxicity of certain of the
       chlorinated hydrocarbons with suggestions for permissible concentrations in the air of
       workrooms. J Ind Hyg Toxicol. 1939;21:155-159.
       https://www.cabdirect.org/cabdirect/abstract/19392701563.




                                                                                              Page 95
                                                           Dec GMV Re: Opposition to Pl MILs 000876
